Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDMENT NO. 7

and

REFINANCING FACILITY AGREEMENT

dated as of February 6, 2020

relating to the

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 4, 2014,

among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

THE SUBSIDIARIES OF TRANSDIGM INC. FROM TIME TO TIME PARTY THERETO,

THE LENDERS PARTY THERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

GOLDMAN SACHS BANK USA,

CREDIT SUISSE LOAN FUNDING LLC

CITIGROUP GLOBAL MARKETS INC.

BARCLAYS BANK PLC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

HSBC SECURITIES (USA) INC.,

JPMORGAN CHASE BANK, N.A.,

KKR CAPITAL MARKETS LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

PNC BANK, NATIONAL ASSOCIATION

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 7 AND REFINANCING FACILITY AGREEMENT dated as of February 6, 2020
(this “Agreement”), to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as
of June 4, 2014 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”; and as amended
hereby, the “Amended Credit Agreement”), among TRANSDIGM INC., a Delaware
corporation (the “Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware
corporation (“Holdings”), each subsidiary of the Borrower from time to time
party thereto, the lenders party thereto and CREDIT SUISSE AG, as administrative
agent and collateral agent for the Lenders (in such capacities, the “Agent”).

A. The Borrower has requested that (i) the Persons set forth on Schedule I
hereto (the “Tranche E Refinancing Term Lenders”) make Refinancing Term Loans to
the Borrower in an aggregate principal amount of $2,215,561,231.85 (the “Tranche
E Refinancing Term Loans”) on the Amendment No. 7 Effective Date (as defined
below), (ii) the Persons set forth on Schedule I hereto (the “Tranche F
Refinancing Term Lenders”) make Refinancing Term Loans to the Borrower in an
aggregate principal amount of $3,515,130,079.55 (the “Tranche F Refinancing Term
Loans”) on the Amendment No. 7 Effective Date, (iii) the Persons set forth on
Schedule I hereto (the “Tranche G Refinancing Term Lenders” and, together with
the Tranche E Refinancing Term Lenders and the Tranche F Refinancing Term
Lenders, the “2020 Refinancing Term Lenders”) make Refinancing Term Loans to the
Borrower in an aggregate principal amount of $1,773,706,900.00 (the “Tranche G
Refinancing Term Loans” and, together with the Tranche E Refinancing Term Loans
and the Tranche F Refinancing Term Loans, the “2020 Refinancing Term Loans”) on
the Amendment No. 7 Effective Date and (iv) certain provisions of the Credit
Agreement be amended as set forth herein.

B. The 2020 Refinancing Term Lenders are willing to make the 2020 Refinancing
Term Loans to the Borrower on the Amendment No. 7 Effective Date, and the
Lenders party hereto, constituting the Required Lenders, are willing to amend
the Credit Agreement as provided for herein, in each case, on the terms and
subject to the conditions set forth herein and in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Credit Agreement. The rules of interpretation set forth in Section 1.03 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
As used herein, the term “2020 Refinancing Transactions” means, collectively,
(a) the execution, delivery and performance by each Loan Party of this
Agreement, (b) the Borrowing of the 2020 Refinancing Term Loans hereunder and
the use of the proceeds thereof in accordance with the terms of the Credit
Agreement and this Agreement, (c) the repayment in full of the



--------------------------------------------------------------------------------

outstanding Tranche E Term Loans, together with all accrued and unpaid interest
thereon (the “Tranche E Refinancing”), (d) the repayment in full of the
outstanding Tranche F Term Loans, together with all accrued and unpaid interest
thereon (the “Tranche F Refinancing”), (e) the repayment in full of the
outstanding Tranche G Term Loans, together with all accrued and unpaid interest
thereon (the “Tranche G Refinancing”), and (f) the payment of fees and expenses
incurred in connection with the foregoing (the “Transaction Costs”).

SECTION 2. Refinancing Term Loan Commitments. (a) Each Tranche E Refinancing
Term Lender hereby agrees, severally and not jointly, on the terms set forth
herein and in the Credit Agreement and subject to the conditions set forth
herein, to make Tranche E Refinancing Term Loans to the Borrower on the
Amendment No. 7 Effective Date in an aggregate principal amount not to exceed
the amount set forth opposite such Tranche E Refinancing Term Lender’s name on
Schedule I hereto under the heading “Tranche E Refinancing Term Loan
Commitment”. Amounts borrowed under this Section 2(a) and repaid or prepaid may
not be reborrowed.

(b) Each Tranche F Refinancing Term Lender hereby agrees, severally and not
jointly, on the terms set forth herein and in the Credit Agreement and subject
to the conditions set forth herein, to make Tranche F Refinancing Term Loans to
the Borrower on the Amendment No. 7 Effective Date in an aggregate principal
amount not to exceed the amount set forth opposite such Tranche F Refinancing
Term Lender’s name on Schedule I hereto under the heading “Tranche F Refinancing
Term Loan Commitment”. Amounts borrowed under this Section 2(b) and repaid or
prepaid may not be reborrowed.

(c) Each Tranche G Refinancing Term Lender hereby agrees, severally and not
jointly, on the terms set forth herein and in the Credit Agreement and subject
to the conditions set forth herein, to make Tranche G Refinancing Term Loans to
the Borrower on the Amendment No. 7 Effective Date in an aggregate principal
amount not to exceed the amount set forth opposite such Tranche G Refinancing
Term Lender’s name on Schedule I hereto under the heading “Tranche G Refinancing
Term Loan Commitment”. Amounts borrowed under this Section 2(c) and repaid or
prepaid may not be reborrowed.

(d) Unless the context shall otherwise require, (i) the 2020 Refinancing Term
Loans shall constitute “Refinancing Term Loans” and the 2020 Refinancing Term
Lenders shall constitute “Refinancing Term Lenders” and “Lenders”, in each case
for all purposes of the Amended Credit Agreement and the other Loan Documents.

(e) The proceeds of the Tranche E Refinancing Term Loans shall be used (i) to
finance the Tranche E Refinancing and (ii) to pay Transaction Costs.

(f) The proceeds of the Tranche F Refinancing Term Loans shall be used solely
(i) to finance the Tranche F Refinancing and (ii) to pay Transaction Costs.

(g) The proceeds of the Tranche G Refinancing Term Loans shall be used solely
(i) to finance the Tranche G Refinancing and (ii) to pay Transaction Costs.

 

2



--------------------------------------------------------------------------------

(h) Unless previously terminated, the commitments of the 2020 Refinancing Term
Lenders pursuant to Sections 2(a), (b) and (c) shall terminate upon the making
of the 2020 Refinancing Term Loans on the Amendment No. 7 Effective Date.

(i) The initial Interest Period with respect to the Tranche E Refinancing Term
Loans, Tranche F Refinancing Term Loans and Tranche G Refinancing Term Loans
shall be the Interest Period set forth therefor in the applicable notice of
borrowing delivered by the Borrower to the Administrative Agent pursuant to
Section 4(d) of this Agreement.

SECTION 3. Amendments to Credit Agreement. Effective as of the Amendment No. 7
Effective Date, the Credit Agreement is hereby amended by deleting the stricken
text (indicated textually in the same manner as the following example: stricken
text) and adding the underlined text (indicated textually in the same manner as
the following example: underlined text) as set forth on Exhibit A attached
hereto.

SECTION 4. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligations of the 2020 Refinancing Term Lenders to make the
2020 Refinancing Term Loans shall be subject to the satisfaction or waiver of
the following conditions precedent (the date on which such conditions precedent
are so satisfied or waived, the “Amendment No. 7 Effective Date”):

(a) the Agent shall have received counterparts of this Agreement that, when
taken together, bear the signatures of (i) the Borrower, Holdings and the
Subsidiaries of the Borrower party to the Credit Agreement on the date hereof,
(ii) the Agent, (iii) the 2020 Refinancing Term Lenders and (iv) Lenders
constituting the Required Lenders (immediately prior to giving effect to the
making of the 2020 Refinancing Term Loans and the consummation of the Tranche E
Refinancing, the Tranche F Refinancing and the Tranche G Refinancing);

(b) at the time of and immediately after giving effect to the making of the 2020
Refinancing Term Loans and the application of the proceeds thereof, each of the
conditions set forth in Section 4.01(b) and Section 4.01(c) of the Credit
Agreement shall be satisfied; provided that, for purposes of the condition set
forth in Section 4.01(b), the words “Second Restatement Date” set forth in
Section 3.13(a) of the Credit Agreement shall be deemed to be “Amendment No. 7
Effective Date” in each place they appear therein, the words “Second Restatement
Transactions” in Section 3.13(a) of the Credit Agreement shall be deemed to be
“2020 Refinancing Transactions” and the parenthetical in Section 3.13(a) of the
Credit Agreement shall be disregarded;

(c) the Agent shall have received a certificate dated as of the Amendment No. 7
Effective Date and executed by a Financial Officer of the Borrower with respect
to the conditions set forth in paragraph (b) above;

(d) the Agent shall have received a notice of borrowing with respect to each of
(i) the Tranche E Refinancing Term Loans, (ii) the Tranche F Refinancing Term
Loans and (iii) the Tranche G Refinancing Term Loans in accordance with
Section 2.03 and Section 2.26(a) of the Credit Agreement;

 

3



--------------------------------------------------------------------------------

(e) the Agent shall have received a solvency certificate in form and substance
reasonably satisfactory to the Agent to the effect that Holdings and its
Subsidiaries, on a consolidated basis after giving effect to the 2020
Refinancing Transactions, are solvent (within the meaning of Section 3.13 of the
Credit Agreement, as modified in the same manner as set forth in clause
(b) above);

(f) the Agent shall have received legal opinions, board resolutions and other
closing certificates consistent with those delivered on the Amendment No. 6
Effective Date;

(g) the Agent shall have received, at least three Business Days prior to the
Amendment No. 7 Effective Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested by the Agent or any 2020 Refinancing Term Lender at least
five Business Days prior to the Amendment No. 7 Effective Date; and

(h) the Agent shall have received payment of all fees and reimbursement of all
expenses separately agreed in writing by the Borrower and the arrangers of the
2020 Refinancing Term Loans or required by Section 9.03 of the Credit Agreement
or by any other Loan Document to be reimbursed by the Borrower on the Amendment
No. 7 Effective Date in connection with this Agreement and the transactions
contemplated hereby to the extent invoiced at least one Business Day prior to
the Amendment No. 7 Effective Date.

The Agent shall notify the Borrower and the Lenders of the Amendment No. 7
Effective Date, and such notice shall be conclusive and binding.

SECTION 5. Fees. On the Amendment No. 7 Effective Date, the Borrower shall pay
to the Agent, for the account of each Tranche F Refinancing Term Lender, a fee
(the “Tranche F Refinancing Upfront Fees”) in an amount equal to 0.25% of the
aggregate principal amount of the Tranche F Refinancing Term Loans of such
Lender on the Amendment No. 7 Effective Date (which fee may be payable in the
form of original issue discount, at the option of the Agent). The Tranche F
Refinancing Upfront Fees shall be payable on, and subject to, the Amendment
No. 7 Effective Date in immediately available funds and, once paid, shall not be
refundable under any circumstances.

SECTION 6. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings and the Borrower represent and warrant to
each of the Lenders (including the 2020 Refinancing Term Lenders) and the Agent
that (a) this Agreement has been duly authorized, executed and delivered by
Holdings, the Borrower and the Subsidiaries of the Borrower party hereto, and
this Agreement constitutes a legal, valid and binding obligation of Holdings,
the Borrower and the Subsidiaries of the Borrower party hereto, subject to
applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights

 

4



--------------------------------------------------------------------------------

generally and to general principles of equity; (b) after giving effect to this
Agreement, the representations and warranties set forth in Article III of the
Credit Agreement and in each other Loan Document are true and correct in all
material respects on and as of the Amendment No. 7 Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true and correct in all material respects on and as of
such earlier date; provided that, (i) in each case, such materiality qualifier
shall not be applicable to any representation and warranty that already is
qualified or modified by materiality in the text thereof and (ii) for purposes
of the representation in Section 3.13(a) of the Credit Agreement, the words
“Second Restatement Date” in each place set forth therein shall be deemed to be
“Amendment No. 7 Effective Date”, the words “Second Restatement Transactions”
shall be deemed to be “2020 Refinancing Transactions” and the parenthetical in
Section 3.13(a) of the Credit Agreement shall be disregarded; and (c) as of the
Amendment No. 7 Effective Date, after giving effect to this Agreement, no
Default or Event of Default has occurred and is continuing or would reasonably
be expected to result from the borrowing of the 2020 Refinancing Term Loans and
the use of the proceeds thereof.

SECTION 7. Certain Post-Effectiveness Collateral Obligations. The Borrower shall
deliver to the Agent each of the documents, and take each of the actions,
specified in Schedule II hereto.

SECTION 8. Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the Amendment No. 7 Effective Date, any reference to
the Credit Agreement in any Loan Document, and the terms “this Agreement”,
“herein”, “hereunder”, “hereto”, “hereof” and words of similar import in the
Credit Agreement, shall, unless the context otherwise requires, mean the Credit
Agreement as modified hereby. This Agreement shall constitute a “Loan Document”
and a “Refinancing Facility Agreement”, in each case for all purposes of the
Amended Credit Agreement and the other Loan Documents.

SECTION 9. Acknowledgement and Consent. Each Loan Party hereby acknowledges that
it has read this Agreement and consents to the terms hereof and further hereby
affirms, confirms and agrees that (a) notwithstanding the effectiveness of this
Agreement, the obligations of such Loan Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Loan Party is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects, in each case, as
amended hereby; (b) its Guarantee of the Obligations, and the pledge of and/or
grant of a security interest in its assets as Collateral

 

5



--------------------------------------------------------------------------------

to secure the Obligations, all as and to the extent provided in the Collateral
Documents as originally executed, shall continue in full force and effect in
respect of, and to secure, the Obligations (including the 2020 Refinancing Term
Loans); and (c) all the representations and warranties made by or relating to it
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Amendment No. 7 Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representation and warranty
that already is qualified or modified by materiality in the text thereof.

SECTION 10. Joint Lead Arrangers and Bookrunners. The joint lead arrangers and
bookrunners listed on the cover page hereof shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.

SECTION 11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 12. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.09 and 9.10 of the Credit Agreement shall apply to this Agreement to the same
extent as if fully set forth herein.

SECTION 13. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 14. New Lenders. Each 2020 Refinancing Term Lender that was not a Lender
prior to the date hereof acknowledges and agrees that, upon its execution of
this Agreement, such 2020 Refinancing Term Lender shall become a “Lender” under,
and for all purposes of, the Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of a Lender thereunder.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

  TRANSDIGM INC.   TRANSDIGM GROUP INCORPORATED   ACME AEROSPACE, INC.   ADAMS
RITE AEROSPACE, INC.   AEROCONTROLEX GROUP, INC.   AEROSONIC LLC   AIRBORNE
ACQUISITION, INC.   AIRBORNE GLOBAL, INC.   AIRBORNE HOLDINGS, INC.   AIRBORNE
SYSTEMS NA INC.   AIRBORNE SYSTEMS NORTH AMERICA INC.   AIRBORNE SYSTEMS NORTH
AMERICA OF CA INC.   AMSAFE GLOBAL HOLDINGS, INC.   AMSAFE, INC.   ANGUS
ELECTRONICS CO.   ARKWIN INDUSTRIES, INC.   ARMTEC COUNTERMEASURES CO.   ARMTEC
COUNTERMEASURES TNO CO.   ARMTEC DEFENSE PRODUCTS CO.   AUXITROL WESTON USA,
INC.   AVIATION TECHNOLOGIES, INC.   AVIONIC INSTRUMENTS LLC   AVIONICS
SPECIALTIES, INC.   AVISTA, INCORPORATED   AVTECHTYEE, INC.   BETA TRANSFORMER
TECHNOLOGY CORPORATION   BETA TRANSFORMER TECHNOLOGY LLC   BREEZE-EASTERN LLC  
BRIDPORT HOLDINGS, INC.   BRIDPORT-AIR CARRIER, INC.   BRUCE AEROSPACE INC.  
CDA INTERCORP LLC   CEF INDUSTRIES, LLC   CHAMPION AEROSPACE LLC   CMC
ELECTRONICS AURORA LLC   DATA DEVICE CORPORATION   DUKES AEROSPACE, INC.  
ELECTROMECH TECHNOLOGIES LLC   ESTERLINE EUROPE COMPANY LLC   ESTERLINE
INTERNATIONAL COMPANY   ESTERLINE TECHNOLOGIES CORPORATION   ESTERLINE
TECHNOLOGIES SGIP LLC   EXTANT COMPONENTS GROUP HOLDINGS, INC.   EXTANT
COMPONENTS GROUP INTERMEDIATE, INC.   HARCOSEMCO LLC   HARTWELL CORPORATION  
HYTEK FINISHES CO.

[Signature Page to Amendment No. 7 and Refinancing Facility Agreement]



--------------------------------------------------------------------------------

  ILC HOLDINGS, INC.   JANCO CORPORATION   JOHNSON LIVERPOOL LLC   KIRKHILL INC.
  KORRY ELECTRONICS CO.   LEACH HOLDING CORPORATION   LEACH INTERNATIONAL
CORPORATION   LEACH TECHNOLOGY GROUP, INC.   MARATHONNORCO AEROSPACE, INC.  
MASON ELECTRIC CO.   MCKECHNIE AEROSPACE DE, INC.   MCKECHNIE AEROSPACE
HOLDINGS, INC.   MCKECHNIE AEROSPACE US LLC   NMC GROUP, INC.   NORTH HILLS
SIGNAL PROCESSING CORP.   NORTH HILLS SIGNAL PROCESSING OVERSEAS CORP.   NORWICH
AERO PRODUCTS, INC.   PALOMAR PRODUCTS, INC.   PEXCO AEROSPACE, INC.  
PNEUDRAULICS, INC.   RACAL ACOUSTICS, INC.   SCHNELLER LLCSCIOTEQ LLC   SEMCO
INSTRUMENTS, INC.   SHIELD RESTRAINT SYSTEMS, INC.   SKANDIA, INC.   SKURKA
AEROSPACE INC.   SYMETRICS INDUSTRIES, LLC   SYMETRICS TECHNOLOGY GROUP, LLC  
TA AEROSPACE CO.TACTAIR FLUID CONTROLS, INC.   TDG ESL HOLDINGS INC.   TEAC
AEROSPACE HOLDINGS, INC.   TEAC AEROSPACE TECHNOLOGIES, INC.   TELAIR
INTERNATIONAL LLC   TELAIR US LLC   TEXAS ROTRONICS, INC.   TRANSICOIL LLC  
TREALITY SVS LLC   WHIPPANY ACTUATION SYSTEMS, LLC   YOUNG & FRANKLIN INC.  
17111 WATERVIEW PKWY LLC

 

By:  

/s/ Liza Sabol

Name:   Liza Sabol Title:   Vice President and Treasurer

[Signature Page to Amendment No. 7 and Refinancing Facility Agreement]



--------------------------------------------------------------------------------

AIRBORNE SYSTEMS NORTH AMERICA OF NJ INC. By:  

/s/ Liza Sabol

Name:   Liza Sabol Title:   Vice President and Treasurer BRIDPORT ERIE AVIATION,
INC. By:  

/s/ Liza Sabol

Name:   Liza Sabol Title:   President TRANSDIGM UK HOLDINGS, PLC By:  

/s/ Liza Sabol

Name:   Liza Sabol Title:   Director

[Signature Page to Amendment No. 7 and Refinancing Facility Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as Agent
by  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory by  

/s/ Andrew Griffin

Name:   Andrew Griffin Title:   Authorized Signatory

[Signature Page to Amendment No. 7 Agreement and Refinancing Facility Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender and as a Tranche E Refinancing Term Lender,
a Tranche F Refinancing Term Lender and a Tranche G Refinancing Term Lender by  

/s/ Charles Johnston

Name:   Charles Johnston Title:   Authorized Signatory

[Signature Page to Amendment No. 7 and Refinancing Facility Agreement]



--------------------------------------------------------------------------------

[LENDER SIGNATURE PAGE PROVIDED SEPARATELY]

[Signature Page to Amendment No. 7 and Refinancing Facility Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

2020 Refinancing Term Loans

 

Lender

   Tranche E
Refinancing Term
Loan Commitment      Tranche F
Refinancing Term
Loan Commitment      Tranche G
Refinancing Term
Loan Commitment  

Goldman Sachs Bank USA

   $ 2,215,561,231.85      $ 3,515,130,079.55        1,773,706,900.00     

 

 

    

 

 

    

 

 

 

TOTAL

   $ 2,215,561,231.85      $ 3,515,130,079.55        1,773,706,900.00     

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Post Amendment No. 7 Effective Date Obligations

Within 90 days after the Amendment No. 7 Effective Date (or such later date that
the Agent in its reasonable discretion may permit), with respect to the below
described Mortgaged Properties, the Agent shall have received (i) an amendment
to the applicable Existing Mortgage in form and substance reasonably
satisfactory to the Agent, (ii) evidence that a counterpart of such amendment to
the Existing Mortgage has been recorded (or delivered to the appropriate Title
Insurance Company subject to arrangements reasonably satisfactory to the Agent
for recording promptly thereafter in the place necessary to create a valid and
enforceable first priority Lien in favor of the Agent for the benefit of itself
and the Secured Parties), (iii) a “date-down” and modification endorsement to
the existing Title Insurance Policy (or a new Title Insurance Policy if such
endorsements are not available in a jurisdiction where an Existing Mortgage has
been recorded), which shall amend the description therein of the insured
Existing Mortgage to include the amendment of the Existing Mortgage, and
otherwise be in form and substance reasonably satisfactory to the Agent, (iv) a
favorable opinion of counsel in the state in which such parcels of real property
are located with respect to the enforceability of said amendment of the Existing
Mortgage and such other opinions as Agent shall reasonably request, all in form
and substance and from counsel reasonably satisfactory to the Agent and (v) such
other information, documentation, and certifications (including evidence of
flood insurance as may be required by applicable law) as may be reasonably
required by the Agent, in each case with respect to the following Mortgaged
Properties:

 

  a.

320 S. Church Street, Addison, IL 60101-3750

 

  b.

1230 Old Norris Road, Liberty, SC 29657

 

  c.

6019 Powdermill Road, Franklin Twp., Kent, OH 44240-7109

 

  d.

8575 Helms Avenue, Rancho Cucamonga, CA 91730

 

  e.

2405 S. 3rd Ave., Union Gap, WA 98903

 

  f.

40 Orville Drive and 105 Wilbur Place, Bohemia, NY 11716

 

  g.

300 East Cypress Street, Brea, CA 92821

 

  h.

85-901 Avenue 53, Coachella, CA 92236

 

  i.

8127 South 216th Street, Kent, WA 98032

 

  j.

28065 Franklin Parkway, Valencia, CA 91355

For the avoidance of doubt, delivery of the foregoing information, documentation
and certifications shall satisfy any comparable obligations under any prior Loan
Document to the extent such information, documentation and certifications also
relate to the Obligations with respect to which such comparable obligations are
owed.



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 4, 2014

Among

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders,

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent,

and

TRANSDIGM INC.

and

TRANSDIGM GROUP INCORPORATED

and

The subsidiaries of TransDigm Inc. from time to time party hereto

CREDIT SUISSE SECURITIES (USA) LLC

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers

CREDIT SUISSE SECURITIES (USA) LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

UBS SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC,

RBC CAPITAL MARKETS

and

HSBC SECURITIES (USA) INC.,

as Joint Bookrunners

MORGAN STANLEY SENIOR FUNDING, INC.

as Syndication Agent

and

PNC CAPITAL MARKETS LLC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK.

and

MCS CAPITAL MARKETS

as Co-Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      Definitions   

SECTION 1.01.

  Defined Terms      2  

SECTION 1.02.

  Classification of Loans and Borrowings      69  

SECTION 1.03.

  Terms Generally      69  

SECTION 1.04.

  Effectuation of Transactions      6769  

SECTION 1.05.

  Accounting Terms; GAAP      6769  

SECTION 1.06.

  Designated Senior Debt      70  

SECTION 1.07.

  Pro Forma Calculations      70  

SECTION 1.08.

  Exchange Rates      6870     ARTICLE II      The Credits   

SECTION 2.01.

  Commitments      71  

SECTION 2.02.

  Loans and Borrowings      6971  

SECTION 2.03.

  Requests for Borrowing      7173  

SECTION 2.04.

  Funding of Borrowings      74  

SECTION 2.05.

  Type; Interest Elections      7375  

SECTION 2.06.

  Termination and Reduction of Commitments      7476  

SECTION 2.07.

  Repayment of Loans; Evidence of Debt      7577  

SECTION 2.08.

  Repayment of Term Borrowings      7678  

SECTION 2.09.

  Optional Prepayment of Loans      84  

SECTION 2.10.

  Mandatory Prepayment of Loans      86  

SECTION 2.11.

  Fees      89  

SECTION 2.12.

  Interest      8690  

SECTION 2.13.

  Alternate Rate of Interest      91  

SECTION 2.14.

  Increased Costs      8896  

SECTION 2.15.

  Break Funding Payments      8998  

SECTION 2.16.

  Taxes      9098  

SECTION 2.17.

  Payments Generally; Allocation of Proceeds; Sharing of Set-offs      94102  

SECTION 2.18.

  Mitigation Obligations; Replacement of Lenders      95104  

SECTION 2.19.

  Illegality      96105  

SECTION 2.20.

  [Intentionally Omitted.]      96105  

SECTION 2.21.

  [Intentionally Omitted.]      97105  

SECTION 2.22.

  Swingline Loans      97105  

SECTION 2.23.

  Letters of Credit      99108  

SECTION 2.24.

  Increase in Commitments      104113  

SECTION 2.25.

  Loan Modification Offers      107115  

SECTION 2.26.

  Refinancing Facilities      108117  

SECTION 2.27.

  [Intentionally Omitted]      110119  

SECTION 2.28.

  Defaulting Lenders      110119  

 

i



--------------------------------------------------------------------------------

    ARTICLE III          Representations and Warranties   

SECTION 3.01.

  Organization; Powers      112121  

SECTION 3.02.

  Authorization; Enforceability      112121  

SECTION 3.03.

  Governmental Approvals; No Conflicts      112121  

SECTION 3.04.

  Financial Condition; No Material Adverse Change      113121  

SECTION 3.05.

  Properties      113122  

SECTION 3.06.

  Litigation and Environmental Matters      114123  

SECTION 3.07.

  Compliance with Laws and Agreements; Licenses and Permits      114123  

SECTION 3.08.

  Investment Company Status      115123  

SECTION 3.09.

  Taxes      115123  

SECTION 3.10.

  ERISA      115123  

SECTION 3.11.

  Disclosure      115124  

SECTION 3.12.

  Material Agreements      116124  

SECTION 3.13.

  Solvency      116124  

SECTION 3.14.

  Insurance      116125  

SECTION 3.15.

  Capitalization and Subsidiaries      116125  

SECTION 3.16.

  Security Interest in Collateral      117125  

SECTION 3.17.

  Labor Disputes      117126  

SECTION 3.18.

  Federal Reserve Regulations      117126  

SECTION 3.19.

  Senior Debt      118126  

SECTION 3.20.

  USA PATRIOT Act and Other Regulations      118126     ARTICLE IV     
Conditions   

SECTION 4.01.

  All Credit Events      118127  

SECTION 4.02.

  Second Restatement Date      119128     ARTICLE V      Affirmative Covenants
  

SECTION 5.01.

  Financial Statements and Other Information      121129  

SECTION 5.02.

  Notices of Material Events      123132  

SECTION 5.03.

  Existence; Conduct of Business      124132  

SECTION 5.04.

  Payment of Taxes      124133  

SECTION 5.05.

  Maintenance of Properties      124133  

SECTION 5.06.

  Books and Records; Inspection Rights      124133  

SECTION 5.07.

  Maintenance of Ratings      125133  

SECTION 5.08.

  Compliance with Laws      125133  

SECTION 5.09.

  Use of Proceeds      125133  

SECTION 5.10.

  Insurance      125134  

SECTION 5.11.

  Additional Collateral; Further Assurances      125134  

SECTION 5.12.

  Certain Post-Closing Collateral Obligations      127136  

 

ii



--------------------------------------------------------------------------------

    ARTICLE VI          Negative Covenants   

SECTION 6.01.

  Limitation on Incurrence of Additional Indebtedness      128137  

SECTION 6.02.

  Limitation on Restricted Payments      128137  

SECTION 6.03.

  Limitation on Asset Sales      132141  

SECTION 6.04.

  Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries
     132142  

SECTION 6.05.

  Limitation on Preferred Stock of Restricted Subsidiaries      134143  

SECTION 6.06.

  Limitation on Liens      134143  

SECTION 6.07.

  Merger, Consolidation or Sale of All or Substantially All Assets      134144  

SECTION 6.08.

  Limitation on Transactions with Affiliates      135145  

SECTION 6.09.

  [Intentionally Omitted]      137146  

SECTION 6.10.

  Business of Borrower and Restricted Subsidiaries      137146  

SECTION 6.11.

  Limitations on Amendments to Subordination Provisions and Other Amendments   
  137146  

SECTION 6.12.

  Business of Holdings      137147  

SECTION 6.13.

  Impairment of Security Interest      137147  

SECTION 6.14.

  Financial Covenant      138147  

SECTION 6.15.

  Sale and Lease-Back Transactions      138147  

SECTION 6.16.

  Limitations on Investments      138147     ARTICLE VII      Events of Default
     ARTICLE VIII      The Agent      ARTICLE IX      Miscellaneous   

SECTION 9.01.

  Notices      144155  

SECTION 9.02.

  Waivers; Amendments      147158  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      150161  

SECTION 9.04.

  Successors and Assigns      152163  

SECTION 9.05.

  Survival      157168  

SECTION 9.06.

  Integration; Effectiveness      157168  

SECTION 9.07.

  Severability      157168  

SECTION 9.08.

  Right of Setoff      157168  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      158169  

SECTION 9.10.

  WAIVER OF JURY TRIAL      159170  

SECTION 9.11.

  Headings      159170  

SECTION 9.12.

  Confidentiality      159170  

SECTION 9.13.

  Several Obligations; Nonreliance; Violation of Law      160171  

SECTION 9.14.

  USA PATRIOT Act      160171  

SECTION 9.15.

  Disclosure      160171  

SECTION 9.16.

  Appointment for Perfection      160171  

 

iii



--------------------------------------------------------------------------------

SECTION 9.17.

  Interest Rate Limitation      160171  

SECTION 9.18.

  Effect of Restatement      161172  

SECTION 9.19.

  Conversion of Currencies      161172  

SECTION 9.20.

  Absence of Fiduciary Relationship      162172  

SECTION 9.21.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      173
 

SECTION 9.22.

  Acknowledgement Regarding Any Supported QFCs      174  

SCHEDULES:

Commitment Schedule

 

Schedule 1.01(a)   —      Immaterial Subsidiaries Schedule 1.01(b)   —     
Mortgaged Properties Schedule 1.01(c)   —      Existing Letters of Credit
Schedule 1.01(d)   —      Existing Indebtedness Schedule 1.01(e)   —     
Existing Liens Schedule 1.01(f)   —      Existing Investments Schedule 3.05(a)  
—      Properties Schedule 3.05(f)   —           Intellectual Property Schedule
3.15   —      Capitalization and Subsidiaries Schedule 3.16   —      Mortgage
Filing Offices Schedule 3.17   —      Labor Disputes Schedule 9.01   —     
Borrower’s Website for Electronic Delivery

EXHIBITS:

 

Exhibit A—   Form of Administrative Questionnaire Exhibit B—   Form of
Assignment and Assumption Exhibit C—   Form of Compliance Certificate Exhibit D—
  Joinder Agreement Exhibit E—   Form of Borrowing Request Exhibit F—   Form of
Promissory Notes Exhibit G—   Mandatory Cost

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 4, 2014 (this
“Agreement”), among TRANSDIGM INC., a Delaware corporation (the “Borrower”),
TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”), each
subsidiary of the Borrower from time to time party hereto, the Lenders (as
defined in Article I) and CREDIT SUISSE AG, as administrative agent and
collateral agent for the Lenders hereunder (in such capacities, the “Agent”).

Pursuant to the Amendment and Restatement Agreement dated as of the Restatement
Date (such term and each other capitalized term used but not defined in this
introductory statement having the meaning given it in Article I) (the “First
Amendment and Restatement Agreement”), among the Borrower, Holdings, each
subsidiary of the Borrower party thereto, the lenders party thereto and the
Agent, (a) that certain Credit Agreement dated as of December 6, 2010, as
amended by Amendment No. 1 dated as of March 25, 2011 and Amendment No. 2 dated
as of October 9, 2012 (the “2010 Credit Agreement”) and (b) that certain Credit
Agreement dated as of February 14, 2011, as amended by Amendment No. 1 and
Incremental Term Loan Assumption Agreement dated as of February 15, 2012 and
Amendment No. 2 and Incremental Term Loan Assumption Agreement dated as of
October 9, 2012 (the “2011 Credit Agreement” and, together with the 2010 Credit
Agreement, the “Existing Credit Agreements”), in each case, among the Borrower,
Holdings, certain subsidiaries of the Borrower party thereto, certain lenders,
the Agent and the other parties thereto, were amended and restated in their
entirety and replaced by a single agreement in the form of the First Restated
Credit Agreement.

On the Restatement Date, certain lenders party to the First Restated Credit
Agreement agreed to extend credit in the form of (a) Tranche B Term Loans (as
defined in the First Restated Credit Agreement) in an aggregate principal amount
of $500,000,000 and Tranche C Term Loans in an aggregate principal amount of
$1,700,000,000, the proceeds of which were used to finance the Existing Bank
Debt Refinancing and to pay the Transaction Costs and (b) Revolving Loans,
Swingline Loans and Letters of Credit (in each case, as defined in the First
Restated Credit Agreement) in an aggregate principal amount at any time
outstanding not in excess of $310,000,000.

On the First Amendment Effective Date (a) the Borrower, Holdings, the Agent and
certain lenders party thereto entered into the First Amendment, pursuant to
which certain terms of the First Restated Credit Agreement were amended as set
forth therein and (b) the Borrower, Holdings, the subsidiaries of the Borrower
party thereto, the lenders party thereto and the Agent entered into an
Incremental Term Loan Assumption Agreement, pursuant to which the lenders party
thereto made Incremental Term Loans to the Borrower in the form of additional
Tranche C Term Loans in an aggregate principal amount of $900,000,000.

Pursuant to the Amendment and Restatement Agreement dated as of the date hereof
(the “Second Amendment and Restatement Agreement”), among the Borrower,
Holdings, each subsidiary of the Borrower party thereto, the lenders party
thereto and the Agent, and upon satisfaction of the conditions set forth
therein, the First Restated Credit Agreement shall be amended and restated in
its entirety in the form of this Agreement.



--------------------------------------------------------------------------------

The proceeds of the Tranche D Term Loans are to be used solely to (i) finance a
portion of the Specified Dividend, (ii) repurchase or otherwise redeem the
Senior Subordinated Notes described in clause (i) of the definition thereof (the
“Subordinated Notes Refinancing”) and (iii) pay fees and expenses incurred in
connection with the Second Restatement Transactions. The proceeds of the
Revolving Loans, Swingline Loans and Letters of Credit are to be used solely for
general corporate purposes.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2010 Credit Agreement” has the meaning assigned to such term in the
introductory statement to this Agreement.

“2011 Credit Agreement” has the meaning assigned to such term in the
introductory statement to this Agreement.

“2013 Senior Subordinated Notes” means the Borrower’s 7.50% Senior Subordinated
Notes due 2021 in an initial aggregate principal amount of $500,000,000.

“2014 Senior Subordinated Notes” means (i) the Borrower’s 6.00% Senior
Subordinated Notes due 2022 in an initial aggregate principal amount of
$1,150,000,000 and (ii) the Borrower’s 6.50% Senior Subordinated Notes due 2024
in an initial aggregate principal amount of $1,200,000,000.

“2015 Effective Date” has the meaning assigned to such term in Incremental
Assumption Agreement No. 1.

“2015 Senior Subordinated Notes” means the Borrower’s 6.50% Senior Subordinated
Notes due 2025 in an initial aggregate principal amount of $450,000,000.

“2016 Effective Date” has the meaning assigned to such term in Amendment No. 1.

“2016 Senior Subordinated Notes” means the Borrower’s 6.375% Senior Subordinated
Notes due 2026 in an initial aggregate principal amount of $950,000,000.

“2017 Specified Restricted Payments” means Restricted Payments in an amount not
to exceed $1,260,179,000 in the aggregate by the Borrower to Holdings, the
proceeds of which Restricted Payments are used by Holdings to pay a special
dividend or other distribution to holders of its Capital Stock or to repurchase
shares of its Common Stock.

 

2



--------------------------------------------------------------------------------

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” has the meaning assigned to such term in Section 2.25(a).

“Adjusted LIBO Rate” means, for any Interest Period, a rate per annum equal to
(a) with respect to any Eurocurrency Borrowing denominated in Euro, the EURIBO
Rate in effect for such Interest Period plus Mandatory Cost and (b) with respect
to any other Eurocurrency Borrowing, the LIBO Rate in effect for such Interest
Period multiplied by Statutory Reserves; provided, however, that if such
Eurocurrency Borrowing is denominated in Pounds, then the “Adjusted LIBO Rate”
shall be the LIBO Rate in effect for such Interest Period plus Mandatory Cost;
provided, further, that the Adjusted LIBO Rate with respect to (i) any Loans
(other than Other Term Loans (to the extent expressly provided in the related
Incremental Term Loan Assumption Agreement), Tranche E Term Loans, Tranche F
Term Loans and Tranche G Term Loans) shall be deemed to be not less than
0.75% per annum and (ii) Tranche E Term Loans, Tranche F Term Loans and Tranche
G Term Loans shall be deemed to be not less than 0.00% per annum.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A, or such other form as may be supplied from time to time by the
Agent.

“Affected Class” has the meaning assigned to such term in Section 2.25(a).

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.
Notwithstanding the foregoing, no Person (other than the Borrower or any
Subsidiary of the Borrower) in whom a Securitization Entity makes an Investment
in connection with a Securitization Transaction shall be deemed to be an
Affiliate of the Borrower or any of its Subsidiaries solely by reason of such
Investment.

“Affiliate Transaction” has the meaning assigned to such term in Section 6.08.

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

“Agent Fees” has the meaning assigned to such term in Section 2.11(b).

“Aggregate Dollar Revolving Credit Exposure” means the aggregate amount of the
Lenders’ Dollar Revolving Credit Exposures.

 

3



--------------------------------------------------------------------------------

“Aggregate Multicurrency Revolving Credit Exposure” means the aggregate amount
of the Lenders’ Multicurrency Revolving Credit Exposures.

“Aggregate Revolving Credit Exposure” means the aggregate amount of the Lenders’
Revolving Credit Exposures.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) (i) 1.75% per annum, with respect to any Loans (other than Other Term
Loans (to the extent expressly provided in the related Incremental Term Loan
Assumption Agreement), Tranche E Term Loans, Tranche F Term Loans and Tranche G
Term Loans), and (ii) 1.00% per annum, with respect to Tranche E Term Loans,
Tranche F Term Loans and Tranche G Term Loans, (b) the Prime Rate in effect on
such day, (c) the Federal Funds Effective Rate in effect on such day plus 1⁄2 of
1% and (d) the Adjusted LIBO Rate for the applicable Loan on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in Dollars with a maturity of three months plus 1%; provided that,
solely for purposes of the foregoing, the Adjusted LIBO Rate for any day shall
be calculated using the LIBO Rate based on the rate per annum determined by the
Agent on such day at approximately 11:00 a.m. (London time) by reference to the
ICE Benchmark Administration Interest Settlement Rates for deposits in Dollars
(as set forth by any service selected by the Agent that has been nominated by
the ICE Benchmark Administration Limited (or any Person which takes over the
administration of that rate) as an authorized information vendor for the purpose
of displaying such rates) for a period equal to three months. If the Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate or the Adjusted
LIBO Rate for any reason, including the inability or failure of the Agent to
obtain sufficient quotations in accordance with the terms of the definition of
Federal Funds Effective Rate, the Alternate Base Rate shall be determined
without regard to clause (c) or (d), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency” means, with respect to (a) Multicurrency Revolving Loans,
Multicurrency Letters of Credit and Incremental Revolving Loans, Pounds, Euro or
any other currency reasonably acceptable to the Agent, each Multicurrency
Revolving Credit Lender or Incremental Revolving Credit Lender, as applicable,
and, with respect to any Multicurrency Letter of Credit, the Issuing Bank and
(b) any Swingline Loans, any currency reasonably acceptable to the Agent and the
applicable Swingline Lender.

“Alternative Currency Equivalent” means, on any date of determination, with
respect to any amount denominated in Dollars in relation to any specified
Alternative Currency, the equivalent in such specified Alternative Currency of
such amount in Dollars, determined by the Agent pursuant to Section 1.08 using
the applicable Exchange Rate then in effect.

 

4



--------------------------------------------------------------------------------

“Alternative Currency Swingline Loan” means a Swingline Loan denominated in an
Alternative Currency.

“Amendment No. 1” means Amendment No. 1 dated as of June 9, 2016, relating to
this Agreement.

“Amendment No. 2” means Amendment No. 2 dated as of March 6, 2017, relating to
this Agreement.

“Amendment No. 2 Effective Date” has the meaning assigned to such term in
Amendment No. 2.

“Amendment No. 3” means Amendment No. 3 and Incremental Term Loan Assumption
Agreement dated as of August 22, 2017, relating to this Agreement.

“Amendment No. 3 Effective Date” has the meaning assigned to such term in
Amendment No. 3.

“Amendment No. 4” means Amendment No. 4 and Refinancing Facility Agreement dated
as of November 30, 2017, relating to this Agreement.

“Amendment No. 4 Effective Date” has the meaning assigned to such term in
Amendment No. 4.

“Amendment No. 5” means Amendment No. 5, Incremental Assumption Agreement and
Refinancing Facility Agreement dated as of May 30, 2018, relating to this
Agreement.

“Amendment No. 5 Effective Date” has the meaning assigned to such term in
Amendment No. 5.

“Amendment No. 6” means Amendment No. 6 and Incremental Revolving Credit
Assumption Agreement dated as of March 14, 2019, relating to this Agreement.

“Amendment No. 6 Effective Date” has the meaning assigned to such term in
Amendment No. 6.

“Amendment No. 7” means Amendment No. 7 and Refinancing Facility Agreement dated
as of February 6, 2020, relating to this Agreement.

“Amendment No. 7 Effective Date” has the meaning assigned to such term in
Amendment No. 7.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

5



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day:

(a) with respect to Revolving Loans, (i) for Eurocurrency Loans, 3.00% per
annum, and (ii) for ABR Loans (including with respect to any Swingline Loan
denominated in Dollars), 2.00% per annum;

(b) with respect to Tranche E Term Loans, Tranche F Term Loans and Tranche G
Term Loans, (i) for Eurocurrency Loans, 2.502.25%  per annum, and (ii) for ABR
Loans, 1.501.25% per annum; and

(c) with respect to the Commitment Fees, (i) if the Consolidated Leverage Ratio
is equal to or greater than 4.00 to 1.00, 0.50% per annum, and (ii) if the
Consolidated Leverage Ratio is less than 4.00 to 1.00, 0.375% per annum.

Each change in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio of the Borrower shall be effective with respect to all
Commitments outstanding on and after the date of delivery to the Agent of the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively, indicating such change, and until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
(x) at any time during which the Borrower has failed to deliver the financial
statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively, or (y) at any time after the occurrence and
during the continuance of an Event of Default, the Consolidated Leverage Ratio
shall be deemed to be greater than 4.00 to 1.00 for the purposes of determining
the Applicable Rate. In the event that any financial statement or certificate
delivered pursuant to Section 5.01(a) or (b) and Section 5.01(c), respectively,
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Agent a corrected certificate
required by Section 5.01(c) for such Applicable Period, (ii) the Applicable Rate
for such Applicable Period shall be determined by reference to the Consolidated
Leverage Ratio set forth in the corrected certificate and (iii) the Borrower
shall immediately pay to the Agent the accrued additional Commitment Fees owing
as a result of such increased Applicable Rate for such Applicable Period, which
payment shall be applied by the Agent to the affected Obligations.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value (including by way of merger,
amalgamation, casualty, condemnation or otherwise) by the Borrower or any of its
Restricted Subsidiaries (including any Sale and Lease-Back Transaction) to any
Person other than the Borrower or any Restricted Subsidiary Guarantor of:

(1) any Equity Interests of any Restricted Subsidiary of the Borrower, or

 

6



--------------------------------------------------------------------------------

(2) any other property or assets of the Borrower or any Restricted Subsidiary of
the Borrower; provided, however, that Asset Sales or other dispositions shall
not include:

(a) a transaction or series of related transactions for which the Borrower or
its Restricted Subsidiaries receive aggregate consideration of less than
$5,000,000;

(b) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof;

(c) the sale, lease, transfer, conveyance, disposal or replacement of inventory
and obsolete or unused or no longer useful equipment in the ordinary course of
business;

(d) the sale, lease, conveyance, disposition or other transfer by the Borrower
or any Restricted Subsidiary of assets or property in connection with any
Permitted Investment or in connection with any Restricted Payment permitted
pursuant to Section 6.02;

(e) dispositions of cash or Cash Equivalents;

(f) the sale, lease, conveyance, disposition or other transfer of any Equity
Interests of an Unrestricted Subsidiary;

(g) the creation of a Lien permitted under Section 6.06 (but not the sale or
other disposition of the property subject to such Lien other than pursuant to
the enforcement by the holder of such Lien in such property); and

(h) sales of accounts receivable and related assets (including contract rights)
of the type specified in the definition of “Securitization Transaction” to a
Securitization Entity for the fair market value thereof, including cash in an
amount at least equal to 75% of the fair market value thereof as determined in
accordance with GAAP (for the purposes of this clause (h), Purchase Money Notes
shall be deemed to be cash).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit B or any
other form approved by the Agent.

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
then borne by the Loans, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease-Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease-

 

7



--------------------------------------------------------------------------------

Back Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation”.

“Available Liquidity” means, on any date, an amount equal to the sum of (a) the
aggregate Unrestricted Cash of all Loan Parties and their Restricted
Subsidiaries on such date, as the same would be reflected on a consolidated
balance sheet prepared in accordance with GAAP as of such date, and (b) only if
each of the conditions set forth in clauses (b) and (c) of Section 4.01 would be
satisfied in connection with a Borrowing as of such date, the amount by which
the aggregate Revolving Credit Commitments exceeds the aggregate Revolving
Credit Exposures as of such date provided that if the condition set forth in
clause (d) of Section 4.01 would not be satisfied in connection with a Borrowing
as of such date, the amount described in clause (b) of this definition shall be
limited to the amount of a Borrowing of Revolving Credit Loans that could
actually be made on such date without satisfaction of such condition.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Board Resolution” means, with respect to any Person, a duly adopted resolution
of the Board of Directors of such Person or any committee thereof.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) any Loans of the same Class, Type and currency made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan;
provided that until the Non-Extended Revolving Credit Maturity Date,
(i) Non-Extended Multicurrency Revolving Loans and Extended Multicurrency
Revolving Loans will be deemed to constitute a single Class and
(ii) Non-Extended Dollar Revolving Loans and Extended Dollar Revolving Loans
will be deemed to constitute a single Class, in each case for purposes of
determining Borrowing Minimums and Borrowing Multiples and the Pro Rata
Percentages of each Lender.

“Borrowing Minimum” means $1,000,000, €1,000,000, £1,000,000 or, in the case of
any other Alternative Currency, such amount as may be reasonably specified by
the Agent.

 

8



--------------------------------------------------------------------------------

“Borrowing Multiple” means $1,000,000, €1,000,000, £1,000,000 or, in the case of
any other Alternative Currency, such amount as may be reasonably specified by
the Agent.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, or such other form approved by the Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that, (a) when used in connection with a Eurocurrency Loan, the
term “Business Day” shall also exclude (i) when used in connection with any Loan
denominated in a currency other than Euro, any day on which banks are not open
for dealings in the currency of such Loan in the London interbank market and
(ii) when used in connection with any Loan denominated in Euro, any day that is
not a TARGET Day and (b) when used in connection with any Calculation Date or
determining any date on which any amount is to be paid or made available in an
Alternative Currency other than Euro, the term “Business Day” shall also exclude
any day on which banks are not open for general business in the principal
financial center in the country of such Alternative Currency.

“Calculation Date” means (a) the date on which any Multicurrency Revolving Loan
is made, (b) the date of issuance, extension or renewal of any Multicurrency
Letter of Credit, (c) the date on which any Alternative Currency Swingline Loan
is made, (d) the last Business Day of each quarter and (e) such additional dates
on which the Exchange Rate is calculated as the Agent shall specify.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries and (b) the value of all assets under
Capitalized Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period; provided that the term “Capital Expenditures”
shall not include:

(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced,

(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Asset Sales that are not applied to prepay Term Loans or term
loans under any Specified Secured Indebtedness, and that are reinvested, in
accordance with Section 2.10,

 

9



--------------------------------------------------------------------------------

(iv) expenditures that constitute Consolidated Lease Expense,

(v) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period),

(vi) the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, or

(vii) expenditures that constitute acquisitions of Persons or business units
permitted hereunder.

“Capital Stock” means:

(1) with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock, of such Person and

(2) with respect to any Person that is not a corporation, any and all
partnership or other equity interests of such Person.

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

“Cash Equivalents” means:

(1) marketable direct obligations issued by or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States of America, in each case maturing
within one year from the date of acquisition thereof;

 

10



--------------------------------------------------------------------------------

(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the three highest ratings
obtainable from either S&P or Moody’s;

(3) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;

(4) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any U.S. branch of a foreign bank or by a bank organized under the laws of
any foreign country recognized by the United States of America, in each case
having at the date of acquisition thereof combined capital and surplus of not
less than $250,000,000 (or the foreign currency equivalent thereof);

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (1) above entered into
with any bank meeting the qualifications specified in clause (4) above; and

(6) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (1) through (5) above.

“Change of Control” means the occurrence of one or more of the following events:

(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Borrower or Holdings to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act (a “Group”);

(2) the approval by the holders of Capital Stock of the Borrower of any plan or
proposal for the liquidation or dissolution of the Borrower (whether or not
otherwise in compliance with the provisions of this Agreement);

(3) any Person or Group shall become the beneficial owner, directly or
indirectly, of shares representing more than 35% of the total ordinary voting
power represented by the issued and outstanding Capital Stock of Holdings;

(4) Holdings shall beneficially own and control less than 100% on a fully
diluted basis of the economic interest and voting power represented by the
issued and outstanding Equity Interests of the Borrower; or

(5) any “change of control” (or similar event, however denominated) shall occur
under the Senior Subordinated Notes Indentures.

 

11



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date (other than any such request, guideline or
directive to comply with any law, rule or regulation that was in effect on the
Closing Date).

“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Non-Extended Dollar
Revolving Loans, Extended Dollar Revolving Loans, Non-Extended Multicurrency
Revolving Loans, Extended Multicurrency Revolving Loans, Tranche C Term Loans,
Tranche D Term Loans, Tranche E Term Loans, Tranche F Term Loans, Tranche G Term
Loans, Other Revolving Loans, Other Term Loans or Swingline Loans, and (b) when
used in reference to any Commitment, refers to whether such Commitment is a
Non-Extended Dollar Revolving Credit Commitment, an Extended Dollar Revolving
Credit Commitment, a Non-Extended Multicurrency Revolving Credit Commitment, an
Extended Multicurrency Revolving Credit Commitment, a Tranche C Term Loan
Commitment, a Tranche D Term Loan Commitment, a Tranche E Commitment, a Tranche
F Term Loan Commitment, a Tranche G Term Loan Commitment, an Incremental
Revolving Credit Commitment, an Incremental Term Loan Commitment, an L/C
Commitment or a Swingline Commitment.

“Closing Date” means December 6, 2010.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of a Person subject to a Lien under the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of Agent, on behalf of itself and for the ratable benefit of the
Secured Parties as security for payment of the Obligations; provided, however,
that Collateral shall not at any time include any Margin Stock or leased real
property or any assets transferred to a Securitization Entity in connection with
a Securitization Transaction.

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Mortgages, the Control Agreements, the Intellectual Property
Security Agreements and any other documents granting a Lien upon the Collateral
in favor of the Agent for the ratable benefit of the Secured Parties as security
for payment of the Obligations.

“Commitment” means (a) with respect to any Lender, such Lender’s Dollar
Revolving Credit Commitment, Multicurrency Revolving Credit Commitment, Tranche
C Term Loan Commitment, Tranche D Term Loan Commitment, Tranche E Term Loan
Commitment, Tranche F Term Loan Commitment, Tranche G Term Loan Commitment and
Swingline Commitment as set forth in the Commitment Schedule or in the most
recent Assignment and Assumption executed by such Lender, as applicable, as such
commitment may be (i) reduced from time to time pursuant to Section 2.06,
(ii) increased from time to time pursuant to

 

12



--------------------------------------------------------------------------------

Section 2.24 and (iii) reduced or increased from time to time pursuant to
Section 2.27 or pursuant to assignments by or to such Lender pursuant to
Section 9.04 and (b) as to all Lenders, the aggregate commitment of all Lenders
to make Loans.

“Commitment Fee” has the meaning assigned to such term in Section 2.11(a).

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of such Person’s:

(1) Consolidated Net Income; and

(2) to the extent Consolidated Net Income has been reduced thereby:

(a) (i) all income Taxes and foreign withholding Taxes, (ii) all Taxes based on
capital and commercial activity (or similar Taxes) and (iii) any Taxes that
result from (x) the exercise by any holder of warrants, options or other rights
to acquire Qualified Capital Stock (other than Qualified Capital Stock that is
Preferred Stock) or (y) Dividend Equivalent Payments, in each case, of such
Person and its Restricted Subsidiaries paid or accrued in accordance with GAAP
for such period;

(b) consolidated interest expense;

(c) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period (other than normal accruals in the
ordinary course of business), all as determined on a consolidated basis for such
Person and its Restricted Subsidiaries in accordance with GAAP;

(d) restructuring costs, facilities relocation costs and acquisition integration
costs and fees, including cash severance payments made in connection with
acquisitions;

(d) any extraordinary, unusual or nonrecurring gain, loss or charge (including
fees, expenses and charges (or any amortization thereof) associated with any
acquisition, merger or consolidation, in each case, whether or not completed),
any severance, relocation, consolidation, closing, integration, facilities
opening, business optimization, transition or restructuring costs, charges or
expenses (including any costs or expenses associated with any expatriate), any
signing, retention or completion bonuses, and any costs associated with or
incurred in connection with special termination benefits, curtailment
settlements or other similar actions with respect to pension and postretirement
employee benefit plans;

 

13



--------------------------------------------------------------------------------

(e) any expenses or charges related to any Permitted Investment, offering of
Equity Interests, acquisition, disposition, recapitalization or the incurrence
of Indebtedness permitted hereunder including a refinancing thereof (whether or
not successful) and any amendment or modification to the terms of any such
transactions, including such fees, expenses or charges related to the
Transactions, the Second Restatement Transactions and the 2016 Transactions (as
defined in Amendment No. 1);

(f) any write offs, write downs or other non-cash charges, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period and the write off or write down of current assets;

(g) the amount of any expense related to, or loss attributable to, minority
interests or investments;

(h) any expenses related to, or attributed to, non-service related pensions;

(i) the amount of any earn out payments or deferred purchase price in
conjunction with acquisitions;

(ij) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Qualified Capital Stock of the Borrower (other than
Qualified Capital Stock that is Preferred Stock);

(jk) any Dividend Equivalent Payments;

(l) any costs or expenses incurred in connection with the start-up or extension
of long-term arrangements with customers; and

(k) solely for the purpose of computations under Section 6.14, a charge in any
one period not to exceed $10,000,000 resulting from repurchases of inventory
from distributors during such period; and

(m) the amount of net cost savings projected by the Borrower in good faith to be
realized as the result of actions to be taken within 24 months of the initiation
of any operational change or within 24 months of the consummation of any
applicable acquisition or cessation of operations (in each case, calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; provided that the

 

14



--------------------------------------------------------------------------------

aggregate amount of other cost savings added pursuant to this clause (m) shall
not exceed 25.0% of Consolidated EBITDA for any Four-Quarter Period (calculated
after giving effect to any adjustment pursuant to this clause (m)) (which
adjustments may be incremental to any other pro forma adjustments made pursuant
to the terms hereof); and

(3) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period (other than such cash charges that have been added back to
Consolidated Net Income in calculating Consolidated EBITDA in accordance with
this definition).

“Consolidated Lease Expense” means for any period, all rental expenses of the
Borrower and its Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Sale and
Lease-Back Transactions permitted hereunder), excluding real estate Taxes,
insurance costs and common area maintenance charges and net of sublease income,
other than (a) obligations under vehicle leases entered into in the ordinary
course of business, (b) all such rental expenses associated with assets acquired
pursuant to an acquisition of a Person or business unit to the extent such
rental expenses relate to operating leases in effect at the time of (and
immediately prior to) such acquisition and related to periods prior to such
acquisition and (c) all Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio”, as of any date of determination, means the ratio
of (a) Consolidated Total Indebtedness of the Borrower as of such date to
(b) the Consolidated EBITDA of the Borrower for the period of the most recently
ended four full consecutive fiscal quarters for which internal financial
statements are available on or immediately preceding such date. In any period of
four consecutive fiscal quarters in which any Permitted Acquisition or Asset
Sale occurs, the Consolidated Leverage Ratio shall be determined on a pro forma
basis in accordance with Section 1.07.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period on a
consolidated basis, determined in accordance with GAAP and without any deduction
in respect of Preferred Stock dividends; provided that there shall be excluded
therefrom to the extent otherwise included, without duplication:

(1) gains and losses from Asset Sales (without regard to the $5,000,000
limitation set forth in the definition thereof) and the related tax effects
according to GAAP;

(2) gains and losses due solely to (x) fluctuations in currency values and the
related tax effects according to GAAP or (y) the early extinguishment of
Indebtedness;

(3) all extraordinary, unusual or non-recurring charges, gains and losses
(including, without limitation, all restructuring costs, facilities relocation
costs, acquisition integration costs and fees, including cash severance payments
made in connection with acquisitions, and any expense or charge related to the
repurchase of Equity Interests), and the related tax effects according to GAAP;

 

15



--------------------------------------------------------------------------------

(4) the net income (or loss) from disposed or discontinued operations or any net
gains or losses on disposal of disposed or discontinued operations, and the
related tax effects according to GAAP;

(5) any impairment charge or asset write-off (other than the write-off or
write-down of current assets), in each case pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP;

(6) the net income (or loss) of any Person acquired in a pooling of interests
transaction accrued prior to the date it becomes a Restricted Subsidiary of the
Borrower or is merged or consolidated with or into the Borrower or any
Restricted Subsidiary of the Borrower;

(7) the net income (but not loss) of any Restricted Subsidiary of the Borrower
(other than a Guarantor) to the extent that the declaration of dividends or
similar distributions by that Restricted Subsidiary of the Borrower of that
income is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

(8) the net loss of any Person, other than a Restricted Subsidiary of the
Borrower;

(9) the net income of any Person, other than a Restricted Subsidiary of the
Borrower, except to the extent of cash dividends or distributions paid to the
Borrower or a Restricted Subsidiary of the Borrower by such Person;

(10) in the case of a successor to the referent Person by consolidation or
merger or as a transferee of the referent Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets;

(11) any non-cash compensation charges and deferred compensation charges,
including any arising from existing stock options resulting from any merger or
recapitalization transaction; provided, however, that Consolidated Net Income
for any period shall be reduced by any cash payments made during such period by
such Person in connection with any such deferred compensation, whether or not
such reduction is in accordance with GAAP; and

 

16



--------------------------------------------------------------------------------

(12) inventory and backlog purchase accounting adjustments and amortization and
impairment charges resulting from other purchase accounting adjustments with
respect to acquisition transactions.

“Consolidated Net Leverage Ratio”, as of any date of determination, means the
ratio of (a) Consolidated Total Indebtedness of the Borrower minus the
Unrestricted Cash as of such date to (b) the Consolidated EBITDA (or, solely for
purposes of determining the Consolidated Net Leverage Ratio under Section 6.14,
the Financial Covenant Consolidated EBITDA) of the Borrower for the period of
the most recently ended four full consecutive fiscal quarters for which internal
financial statements are available on or immediately preceding such date. In any
period of four consecutive fiscal quarters in which any Permitted Acquisition or
Asset Sale occurs, the Consolidated Net Leverage Ratio shall be determined on a
pro forma basis in accordance with Section 1.07.

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash charges,
impairments and expenses of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP (excluding
any such charges that require an accrual of or a reserve for cash payments for
any future period other than accruals or reserves associated with mandatory
repurchases of equity securities). For clarification purposes, purchase
accounting adjustments with respect to inventory and backlog will be included in
Consolidated Non-cash Charges.

“Consolidated Secured Debt” means, as at any date of determination, the
Consolidated Total Indebtedness of the Borrower and the Restricted Subsidiaries
that is secured by Liens on assets or property of Holdings, the Borrower and the
Restricted Subsidiaries as of such date.

“Consolidated Secured Net Debt Ratio”, as of any date of determination, means
the ratio of (a) Consolidated Secured Debt as of such date minus Unrestricted
Cash as of such date to (b) the Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the period of the most recently ended four full
consecutive fiscal quarters for which internal financial statements are
available on or immediately preceding such date. In any period of four
consecutive fiscal quarters in which any Permitted Acquisition or Asset Sale
occurs, the Consolidated Secured Net Debt Ratio shall be determined on a pro
forma basis in accordance with Section 1.07.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate principal amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Lease Obligations, Attributable Debt in respect of Sale and
Lease-Back Transactions and debt obligations evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(and excluding (i) any undrawn letters of credit issued in the ordinary course
of business and (ii) Indebtedness of Securitization Entities incurred under
clause (18) of the definition of the term “Permitted Indebtedness”), (b) the
aggregate amount of all outstanding Disqualified Capital Stock of the Borrower
and all Disqualified Capital Stock and Preferred Stock of the Restricted
Subsidiaries

 

17



--------------------------------------------------------------------------------

(excluding items eliminated in consolidation), with the amount of such
Disqualified Capital Stock and Preferred Stock equal to the greater of their
respective voluntary or involuntary liquidation preferences and Maximum Fixed
Repurchase Prices, (c) guarantees and other contingent obligations of the
Borrower and the Restricted Subsidiaries (excluding items eliminated in
consolidation and only to the extent related to Indebtedness that would
constitute “Consolidated Total Indebtedness” under clause (a) or (b)), with the
amount of such guarantees or other contingent obligations deemed to be an amount
equal to the maximum stated amount of the guarantee or contingent obligation or,
if none, the stated or determinable amount of the primary Indebtedness in
respect of which such guarantee or contingent obligation is made or, if there is
no stated or determinable amount of the primary Indebtedness, the maximum
reasonably anticipated liability in respect thereof (assuming the Borrower or
such Restricted Subsidiary, as applicable, is required to perform thereunder) as
determined by the Borrower in good faith and (d) Indebtedness that would
constitute “Consolidated Total Indebtedness” under clause (a) or (b) which are
secured by any Lien on any property or asset of the Borrower or any of the
Restricted Subsidiaries (excluding items eliminated in consolidation), with the
amount of such obligation being deemed to be the lesser of the fair market value
of such property or asset and the amount of the obligation so secured, in each
case determined on a consolidated basis in accordance with GAAP. For purposes of
this definition, the “Maximum Fixed Repurchase Price” of any Disqualified
Capital Stock or Preferred Stock that does not have a fixed repurchase price
shall be calculated in accordance with the terms of such Disqualified Capital
Stock or Preferred Stock as if such Disqualified Capital Stock or Preferred
Stock were purchased on any date on which Consolidated Total Indebtedness shall
be required to be determined pursuant to this Agreement, and if such price is
based upon, or measured by, the fair market value of such Disqualified Capital
Stock or Preferred Stock, such fair market value shall be determined reasonably
and in good faith by the Borrower.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) the current portion of interest and (iii) the current portion
of current and deferred income Taxes.

“Control Agreement” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Credit Event” has the meaning assigned to such term in Section 4.01.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Borrower or any Restricted Subsidiary of the Borrower against fluctuations in
currency values.

 

18



--------------------------------------------------------------------------------

“Daily Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate or the Foreign Base
Rate.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within three Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied or (ii) pay to the
Agent, any Issuing Bank, any Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within three Business
Days of the date when due, (b) has notified the Agent, any Issuing Bank, any
Swingline Lender or any Loan Party in writing that it does not intend to satisfy
any such obligations or has made a public statement with respect to any such
obligations hereunder or generally with respect to all agreements in which it
commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement), (c) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a direct or indirect parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or (d) has, or has a direct or indirect parent company that has,
become the subject of a Bail-In Action (as defined in Section 9.21); provided
that (i) if a Lender would be a “Defaulting Lender” solely by reason of events
relating to a direct or indirect parent company of such Lender or solely because
a Governmental Authority has been appointed as receiver, conservator, trustee or
custodian for such Lender, such Lender shall not be a “Defaulting Lender” unless
such Lender fails to confirm in writing, upon request by the Agent or the
Borrower, that it will continue to comply with its obligations to make Loans
required to be made by it hereunder and (ii) a Lender shall not be a “Defaulting
Lender” solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

19



--------------------------------------------------------------------------------

“Delayed Draw Term Commitment Termination Date” has the meaning assigned to such
term in Amendment No. 1.

“Delayed Draw Funding Date” has the meaning assigned to such term in Amendment
No. 1.

“Delayed Draw Tranche F Term Loans” means the Tranche F Term Loans made to the
Borrower on the Delayed Draw Funding Date pursuant to Section 4(a)(ii) of
Amendment No. 1.

“Derivative Transaction” means (a) an interest-rate derivative transaction,
including an interest-rate swap, basis swap, forward rate agreement, interest
rate option (including a cap, collar, and floor), and any other instrument
linked to interest rates that gives rise to similar credit risks (including
when-issued securities and forward deposits accepted), (b) an exchange-rate
derivative transaction, including a cross-currency interest-rate swap, a forward
foreign-exchange contract, a currency option, and any other instrument linked to
exchange rates that gives rise to similar credit risks, (c) an equity derivative
transaction, including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its subsidiaries shall be a Derivative Transaction.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with an Asset Sale that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Borrower
setting forth the basis of such valuation.

“Disqualified Capital Stock” means with respect to any Person, any Capital
Stock, which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event:

(a) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Capital Stock) pursuant to
a sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Capital Stock; or

(c) is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part;

in each case on or prior to the date that is 91 days after the Latest Maturity
Date; provided, however, that any Capital Stock that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof the
right to require such Person to purchase or redeem

 

20



--------------------------------------------------------------------------------

such Capital Stock upon the occurrence of an “asset sale”, “casualty event”,
“fundamental change” or “change of control” occurring prior to the Latest
Maturity Date shall not constitute Disqualified Capital Stock if:

(1) the “asset sale”, “casualty event”, “fundamental change” or “change of
control” provisions applicable to such Capital Stock are not more favorable to
the holders of such Capital Stock than the terms applicable to the Senior
Subordinated Notes as in effect on the Second Restatement Date; and

(2) any such requirement only becomes operative after compliance with the terms
applicable under this Agreement, including the prepayment of Term Loans pursuant
hereto.

The amount of any Disqualified Capital Stock that does not have a fixed
redemption, repayment or repurchase price will be calculated in accordance with
the terms of such Disqualified Capital Stock as if such Disqualified Capital
Stock were redeemed, repaid or repurchased on any date on which the amount of
such Disqualified Stock is to be determined pursuant to this Agreement;
provided, however, that if such Disqualified Capital Stock could not be required
to be redeemed, repaid or repurchased at the time of such determination, the
redemption, repayment or repurchase price will be the book value of such
Disqualified Capital Stock as reflected in the most recent internal financial
statements of such Person.

“Dividend Equivalent Payment” means a payment in cash or Cash Equivalents to any
director, officer or employee of Holdings or any of its Subsidiaries that is a
holder of unexercised warrants, options or other rights to acquire Qualified
Capital Stock (other than Qualified Capital Stock that is Preferred Stock) of
Holdings, which payment represents a dividend or distribution by Holdings that
such holder would have received had such holder’s warrants, options or other
rights to acquire been exercised on the date of such dividend or distribution.

“Dollar Equivalent” means, on any date of determination, with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined by the Agent pursuant to Section 1.08 using the
Exchange Rate with respect to such currency at the time in effect.

“Dollar L/C Disbursement” means a payment or disbursement made by the Issuing
Bank pursuant to a Dollar Letter of Credit.

“Dollar L/C Exposure” means at any time the sum of (a) the aggregate undrawn and
unexpired amount of all outstanding Dollar Letters of Credit at such time and
(b) the aggregate principal amount of all Dollar L/C Disbursements that have not
yet been reimbursed at such time. The Dollar L/C Exposure of any Dollar
Revolving Credit Lender at any time shall equal its applicable Pro Rata
Percentage of the aggregate Dollar L/C Exposure at such time.

“Dollar Letter of Credit” means a Letter of Credit issued under the Dollar
Revolving Credit Commitments.

 

21



--------------------------------------------------------------------------------

“Dollar Revolving Borrowing” means a Borrowing comprised of Dollar Revolving
Loans.

“Dollar Revolving Credit Commitment” means a Non-Extended Dollar Revolving
Credit Commitment or an Extended Dollar Revolving Credit Commitment, or both, as
the context may require.

“Dollar Revolving Credit Exposure” means, with respect to any Revolving Credit
Lender at any time, the sum of (a) the aggregate principal amount at such time
of all outstanding Dollar Revolving Loans of such Lender and (b) the aggregate
amount at such time of its Dollar L/C Exposure.

“Dollar Revolving Credit Lender” means a Non-Extended Dollar Revolving Credit
Lender or an Extended Dollar Revolving Credit Lender, or both, as the context
may require.

“Dollar Revolving Loans” means the Non-Extended Dollar Revolving Loans and the
Extended Dollar Revolving Loans.

“Dollar Swingline Loan” means a Swingline Loan denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Restricted Subsidiary” means any direct or indirect Restricted
Subsidiary of the Borrower that is incorporated or organized under the laws of
the United States of America, any State thereof or the District of Columbia.

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than (a) a Foreign Subsidiary or (b) any
Domestic Subsidiary of a Foreign Subsidiary, but, in each case, including any
subsidiary that guarantees or otherwise provides direct credit support for any
Indebtedness of the Borrower.

“Eligible Assignee” means (i) a Lender, (ii) a commercial bank, insurance
company, or company engaged in making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $100,000,000, (iii) any Affiliate of a Lender under common
control with such Lender, (iv) an Approved Fund of a Lender or (v) any other
entity (but not any natural person) that is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) that extends
credit or invests in bank loans as one of its businesses; provided that in any
event, “Eligible Assignee” shall not include (w) any natural person,
(x) Holdings or the Borrower or any Affiliate (which for this purpose shall not
include the Agent or any of its branches or Affiliates engaged in the business
of making commercial loans) thereof (it being understood that that the Borrower
shall be permitted to repurchase Term Loans pursuant to Section 2.09(e)(i)),
(y) any Defaulting Lender or (z) any “creditor”, as defined in Regulation T, or
“foreign branch of a broker-dealer”, within the meaning of Regulation X.

“Engagement Letter” means that certain engagement letter dated February 7, 2013,
among Holdings, Credit Suisse Securities (USA) LLC and UBS Securities LLC.

 

22



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to climate change and/or greenhouse gas emissions, the environment, preservation
or reclamation of natural resources, the management, disposal, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euro for any Interest Period, the rate per annum equal to the Banking Federation

 

23



--------------------------------------------------------------------------------

of the European Union EURIBO Rate (“BFEA EURIBOR”), as published by Reuters (or
another commercially available source providing quotations of BFEA EURIBOR as
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two TARGET Days prior to the commencement of such Interest Period, for
deposits in Euro (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that if such rate is not
available at such time for any reason, then the “EURIBO Rate” for such Interest
Period shall be a comparable successor rate that is, at such time, broadly
accepted by the syndicated loan market for loans denominated in Euro in lieu of
the “EURIBO Rate” or, if no such broadly accepted comparable successor rate
exists at such time, a successor index rate as the Agent may determine (giving
due consideration to any evolving or then existing convention for similar Euro
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “EURIBO Successor Rate”)), and such EURIBO Successor Rate
shall become effective at 5:00 p.m. (New York City time) on the fifth Business
Day after the Agent shall have posted such proposed amendment to all Lenders and
the Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Agent written notice that such Required Lenders do not
accept such amendment (provided that the foregoing proviso shall not apply with
respect to the Non-Extended Revolving Loans); provided that to the extent that
an interest rate is not ascertainable pursuant to the foregoing provisions of
this definition, the “EURIBO Rate” shall be the interest rate per annum
determined by the Agent to be the average of the rates per annum at which
deposits in Euro are offered for such relevant Interest Period to major banks in
the European interbank market by the Agent at approximately 11:00 a.m. (London
time) on the date that is two TARGET Days prior to the beginning of such
Interest Period..

“Euro” or “€” means the single lawful currency of the participating states of
the European Union as constituted by the Treaty on European Union and as
referred to in the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year of the Borrower, an amount equal
to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the Borrower and its Restricted Subsidiaries completed during
such period), and

 

24



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash gains or credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(1) through (12) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Capital Expenditures made in cash during such
period, except to the extent that such Capital Expenditures were financed with
the proceeds of Indebtedness of the Borrower or its Restricted Subsidiaries or
of the issuance or sale of Equity Interests of Holdings,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (x) the principal component
of payments in respect of Capitalized Lease Obligations and (y) all scheduled
payments of Loans pursuant to Section 2.08 but excluding any mandatory
prepayment of Loans pursuant to Section 2.10, any prepayment of Loans pursuant
to Section 2.09(e) and any Voluntary Prepayments) made during such period (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), except to the extent
financed with the proceeds of other Indebtedness of the Borrower or its
Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions of a
Person or business unit by the Borrower and its Restricted Subsidiaries during
such period),

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments and acquisitions made during such
period to the extent permitted under Section 6.16, to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and its Restricted Subsidiaries,

 

25



--------------------------------------------------------------------------------

(viii) payments made in respect of the minority Equity Interests of third
parties in any non-wholly owned Restricted Subsidiary in such period, including
pursuant to dividends declared or paid on Equity Interests held by third parties
in respect of such non-wholly-owned Restricted Subsidiary,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions or Capital Expenditures to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period; provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such acquisitions or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

(xii) the amount of cash Taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period and the amount of any Taxes paid for the benefit of Holdings pursuant to
any tax sharing agreement,

(xiii) earnout payments and deferred purchase price payments made in cash during
such fiscal year to the extent added back to Consolidated EBITDA, and

(xiv) solely with respect to the calculation of Excess Cash Flow for the fiscal
year ending September 30, 2017, the aggregate amount of Restricted Payments made
in cash by the Borrower to Holdings during such fiscal year in accordance with
Section 6.02.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Rate” means, on any day, with respect to any Alternative Currency (for
purposes of determining the Dollar Equivalent) or Dollars (for purposes of
determining the Alternative Currency Equivalent), the rate at which such
currency may be exchanged into

 

26



--------------------------------------------------------------------------------

Dollars or the applicable Alternative Currency, as the case may be, as set forth
at approximately 11:00 a.m., New York City time, on such date on the applicable
Bloomberg Key Cross Currency Rates Page. In the event that any such rate does
not appear on any Bloomberg Key Cross Currency Rates Page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Agent and the Borrower,
or, in the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of Dollars or the applicable Alternative Currency, as the case may be,
for delivery two Business Days later; provided, however, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Agent, after consultation with the Borrower, may use any other reasonable method
it deems appropriate to determine such rate, and such determination shall be
presumed correct absent manifest error.

“Excluded Taxes” means, with respect to the Agent, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any other Loan Party hereunder, (a) Taxes imposed
on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, applicable lending office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof), (b) any Taxes attributable to such
recipient’s failure to comply with Section 2.16(f), (c) except in the case of an
assignee pursuant to a request by the Borrower under Section 2.18(b), any U.S.
Federal withholding Tax that is imposed on amounts payable to such recipient at
the time such recipient becomes a party to this Agreement (or designates a new
lending office), except to the extent that such recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower or any other Loan
Party with respect to such withholding Tax pursuant to Section 2.16(a) and
(d) any U.S. Federal withholding Taxes imposed by FATCA.

“Existing Bank Debt Refinancing” means the repayment in full of all amounts due
or outstanding under, and the termination of, the 2011 Credit Agreement.

“Existing Credit Agreements” has the meaning assigned to such term in the
introductory statement to this Agreement.

“Existing Letters of Credit” means the letters of credit outstanding as of the
Second Restatement Date that are issued under the First Restated Credit
Agreement and set forth on Schedule 1.01(c).

“Existing Loan Documents” means the Existing Credit Agreements and the other
“Loan Documents” (as defined therein).

“Existing Mortgages” means each of the mortgages, deeds of trust or other
agreements in effect immediately prior to the Second Restatement Date made
pursuant to the Existing Loan Documents by any Loan Party in favor of the Agent.

 

27



--------------------------------------------------------------------------------

“Extended Dollar Revolving Credit Commitment” means, with respect to each
Lender, the commitment of such Lender to make Extended Dollar Revolving Loans
hereunder (and to acquire participations in Dollar Letters of Credit as provided
for herein) as set forth in the Commitment Schedule or in the most recent
Assignment and Assumption executed by such Lender, as applicable, as the same
may be (i) reduced or increased from time to time pursuant to Section 2.06 or
2.24 and (ii) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The aggregate amount of the Extended
Dollar Revolving Credit Commitments on the Amendment No. 6 Effective Date is
$608,500,000.00.

“Extended Dollar Revolving Credit Lender” means a Lender with an Extended Dollar
Revolving Credit Commitment or outstanding Dollar Revolving Credit Exposure in
respect of its Extended Dollar Revolving Credit Commitment.

“Extended Dollar Revolving Loans” means the revolving loans made in respect of
the Extended Dollar Revolving Credit Commitments by the Extended Dollar
Revolving Credit Lenders to the Borrower pursuant to clause (a)(ii) of
Section 2.01.

“Extended Multicurrency Revolving Credit Commitment” means, with respect to each
Lender, the commitment of such Lender to make Extended Multicurrency Revolving
Loans hereunder (and to acquire participations in Swingline Loans and
Multicurrency Letters of Credit as provided for herein) as set forth in the
Commitment Schedule or in the most recent Assignment and Assumption executed by
such Lender, as applicable, as the same may be (i) reduced or increased from
time to time pursuant to Section 2.06 or 2.24 and (ii) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of the Extended Multicurrency Revolving
Credit Commitments on the Amendment No. 6 Effective Date is $151,500,000.00.

“Extended Multicurrency Revolving Credit Lender” means a Lender with an Extended
Multicurrency Revolving Credit Commitment or outstanding Multicurrency Revolving
Credit Exposure in respect of its Extended Multicurrency Revolving Credit
Commitment.

“Extended Multicurrency Revolving Loans” means the revolving loans made in
respect of the Extended Multicurrency Revolving Credit Commitments by the
Extended Multicurrency Revolving Credit Lenders to the Borrower pursuant to
clause (a)(iii) of Section 2.01.

“Extended Revolving Credit Commitments” means the Extended Dollar Revolving
Credit Commitments and the Extended Multicurrency Revolving Credit Commitments.

“Extended Revolving Credit Lenders” means the Extended Dollar Revolving Credit
Lenders and the Extended Multicurrency Revolving Credit Lenders.

“Extended Revolving Credit Maturity Date” means December 28, 2022, provided that
if on any date prior to December 28, 2022 (any such date, a “Reference Date”),
any of (x) the Borrower’s 5.50% Senior Subordinated Notes due 2020, (y) the 2014
Senior Subordinated Notes or (z) any Indebtedness (“Refinanced Indebtedness”)
incurred to refinance or otherwise extend the maturity date of the Borrower’s
5.50% Senior Subordinated Notes due 2020, the 2014

 

28



--------------------------------------------------------------------------------

Senior Subordinated Notes or other Refinanced Indebtedness, is outstanding and
scheduled to mature or similarly become due on or prior to the date that is
sixty days after the Reference Date, the Revolving Credit Maturity Date shall
instead be the Reference Date; provided, further, that, in each case, if any
such day is not a Business Day, the Revolving Credit Maturity Date shall be the
Business Day immediately preceding such day.

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Second
Restatement Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“February 2018 Refinancing Facility Agreement” means the Refinancing Facility
Agreement dated as of February 22, 2018, relating to this Agreement.

“February 2018 Refinancing Facility Effective Date” has the meaning assigned to
such term in the February 2018 Refinancing Facility Agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.

“Fees” means the Commitment Fees, the Agent Fees, the L/C Participation Fees and
the Issuing Bank Fees.

“Financial Covenant Consolidated EBITDA” means, with respect to any Person, for
any period, the sum (without duplication) of such Person’s:

(1) Consolidated Net Income; and

(2) to the extent Consolidated Net Income has been reduced thereby:

(a) (i) all income Taxes and foreign withholding Taxes, (ii) all Taxes based on
capital and commercial activity (or similar Taxes) and (iii) any Taxes that
result from (x) the exercise by any holder of warrants, options or other rights
to acquire Qualified Capital Stock (other than Qualified Capital Stock that is
Preferred Stock) or (y) Dividend Equivalent Payments, in each case, of such
Person and its Restricted Subsidiaries paid or accrued in accordance with GAAP
for such period;

 

29



--------------------------------------------------------------------------------

(b) consolidated interest expense;

(c) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period (other than normal accruals in the
ordinary course of business), all as determined on a consolidated basis for such
Person and its Restricted Subsidiaries in accordance with GAAP;

(d) any extraordinary, unusual or nonrecurring gain, loss or charge (including
fees, expenses and charges (or any amortization thereof) associated with any
acquisition, merger or consolidation, in each case, whether or not completed),
any severance, relocation, consolidation, closing, integration, facilities
opening, business optimization, transition or restructuring costs, charges or
expenses (including any costs or expenses associated with any expatriate), any
signing, retention or completion bonuses, and any costs associated with or
incurred in connection with special termination benefits, curtailment
settlements or other similar actions with respect to pension and postretirement
employee benefit plans;

(e) any expenses or charges related to any Permitted Investment, offering of
Equity Interests, acquisition, disposition, recapitalization or the incurrence
of Indebtedness permitted hereunder including a refinancing thereof (whether or
not successful) and any amendment or modification to the terms of any such
transactions, including such fees, expenses or charges related to the
Transactions, the Second Restatement Transactions and the 2016 Transactions (as
defined in Amendment No. 1);

(f) any write offs, write downs or other non-cash charges, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period and the write off or write down of current assets;

(g) the amount of any expense related to, or loss attributable to, minority
interests or investments;

(h) the amount of any earn out payments or deferred purchase price in
conjunction with acquisitions;

(i) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Qualified Capital Stock of the Borrower (other than
Qualified Capital Stock that is Preferred Stock);

(j) any Dividend Equivalent Payments;

(k) a charge in any one period not to exceed $10,000,000 resulting from
repurchases of inventory from distributors during such period;

 

30



--------------------------------------------------------------------------------

(l) any costs or expenses incurred in connection with the start-up or extension
of long-term arrangements with customers;

(m) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to or in connection with any incentive bonus plan or any similar
compensation plan or arrangement; and

(n) the amount of net cost savings projected by the Borrower in good faith to be
realized as the result of actions to be taken within 24 months of the initiation
of any operational change or within 24 months of the consummation of any
applicable acquisition or cessation of operations (in each case, calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; and

(3) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period (other than such cash charges that have been added back to
Consolidated Net Income in calculating Financial Covenant Consolidated EBITDA in
accordance with this definition).

“Financial Covenant Event of Default” has the meaning assigned to such term in
Article VII.

“Financial Officer” means the chief financial officer, treasurer or controller
of the Borrower.

“First Amendment” means Amendment No. 1 dated as of July 1, 2013, to the First
Restated Credit Agreement.

“First Amendment and Restatement Agreement” has the meaning assigned to such
term in the introductory statement to this Agreement.

“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.

“First Restated Credit Agreement” means the Amended and Restated Credit
Agreement dated as of the Restatement Date, among the Borrower, Holdings, the
subsidiaries of the Borrower party thereto, the lenders party thereto and the
Agent.

“Foreign Base Rate” means, with respect to any Alternative Currency, the rate of
interest per annum determined by the Agent to be the rate of interest (in the
absence of a Eurocurrency rate) charged by it to borrowers of similar credit
quality as the Borrower for short-term loans in such Alternative Currency.
Notwithstanding anything to the contrary contained herein, Loans may be made or
maintained as Foreign Base Rate Loans only to the extent specified in
Section 2.13, 2.19 or 2.22(d).

 

31



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender or Issuing Bank that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
that is not a Domestic Restricted Subsidiary.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States of America, any state thereof, the District of Columbia, or
any territory thereof.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, (a) except as otherwise expressly provided in
this Agreement, as in effect as of the Restatement Date, (b) with respect to all
financial statements and reports required to be delivered under the Loan
Documents, as in effect from time to time, and (c) solely with respect to
computations of the financial covenant contained in Section 6.14 and the
computation of the Consolidated Leverage Ratio, Consolidated Net Leverage Ratio
and Consolidated Secured Net Debt Ratio as in effect from time to time but
subject to the proviso in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Ground Transportation Assets” means assets related to the AmSafe ground
transportation business including the Equity Interests of and property or assets
held by (including any Equity Interests held by) AmSafe Commercial Products,
Inc., AmSafe Commercial Products (Kunshan) Co. Ltd., Kunshan AmSafe Commercial
Products, Co. Ltd. and the AmSafe Commercial Products division of AmSafe
Bridport Ltd. and each of their successors.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations, and, when used as a verb, shall have a corresponding meaning.

 

32



--------------------------------------------------------------------------------

“Guarantee” means the guarantee of the Obligations by Holdings and the Domestic
Restricted Subsidiaries of the Borrower in accordance with the terms of the Loan
Documents.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of June 23, 2006, as amended and restated as of December 6,
2010, as of February 14, 2011 and as of the Restatement Date, as further amended
as of the First Amendment Effective Date, as of July 19, 2013 and as of the
Second Restatement Date, and as further modified by the Joinder Agreements dated
as of June 5, 2013, June 26, 2013 and December 19, 2013, among the Loan Parties
and Credit Suisse AG, as collateral agent for the benefit of the Agent and the
other Secured Parties, and as administrative agent hereunder.

“Guarantor” means each of Holdings and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any agreement with respect to any Derivative
Transaction.

“Hedging Agreement” means any agreement with respect to the hedging of price
risk associated with the purchase of commodities used in the business of the
Borrower and its Restricted Subsidiaries, so long as any such agreement has been
entered into in the ordinary course of business and not for purposes of
speculation.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and other agreements or
arrangements, in each case designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

“Historical Financial Statements” has the meaning assigned to such term in
Section 3.04(a).

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary designated as such in writing by the Borrower that (i) contributed
5.0% or less of Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for the period of four fiscal quarters most recently ended more
than forty-five (45) days prior to the date of

 

33



--------------------------------------------------------------------------------

determination and (ii) had consolidated assets representing 5.0% or less of
Total Assets on the last day of the most recent fiscal quarter ended more than
forty-five (45) days prior to the date of determination. The Immaterial
Subsidiaries as of the Restatement Date are listed on Schedule 1.01(a).

“Incremental Assumption Agreement No. 1” means the Incremental Assumption and
Refinancing Facility Agreement dated as of May 14, 2015, relating to this
Agreement.

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Agent, among the Borrower, the Agent and one or more
Incremental Revolving Credit Lenders.

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to the
Borrower.

“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans of such Lender.

“Incremental Revolving Credit Lender” means a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Credit Loan.

“Incremental Revolving Credit Maturity Date” means the final maturity date of
any Incremental Revolving Loan, as set forth in the applicable Incremental
Revolving Credit Assumption Agreement.

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b). Incremental Revolving Loans may be
made in the form of additional Revolving Loans or, to the extent permitted by
Section 2.24 and provided for in the relevant Incremental Revolving Credit
Assumption Agreement, Other Revolving Loans.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the Agent,
among the Borrower, the Agent and one or more Incremental Term Lenders.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

34



--------------------------------------------------------------------------------

“Incremental Term Loan Repayment Date” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.24 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

“incur” has the meaning set forth in Section 6.01.

“Indebtedness” means with respect to any Person, without duplication:

(1) all obligations of such Person for borrowed money;

(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(3) all Capitalized Lease Obligations of such Person;

(4) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued liabilities arising in the ordinary course of business);

(5) all obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction;

(6) guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (1) through (5) above and clauses (8) and (9) below;

(7) all obligations of any other Person of the type referred to in clauses
(1) through (6) which are secured by any Lien on any property or asset of such
Person, the amount of such obligation being deemed to be the lesser of the fair
market value of such property or asset and the amount of the obligation so
secured;

(8) all obligations under interest swap agreements and other Hedge Agreements of
such Person;

(9) all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any; and

(10) all obligations in respect of Securitization Transactions.

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” will
exclude post-closing

 

35



--------------------------------------------------------------------------------

payment adjustments to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable and,
to the extent such payment thereafter becomes fixed and determined, the amount
is paid within 60 days thereafter. For clarification purposes, the liability of
the Borrower or any Restricted Subsidiary to make periodic payments to licensors
in consideration for the license of patents and technical information under
license agreements in existence on the Second Restatement Date and any amount
payable in respect of a settlement of disputes with respect to such payments
thereunder shall not constitute Indebtedness.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock. For the purposes of calculating the amount of Indebtedness of a
Securitization Entity outstanding as of any date, the face or notional amount of
any interest in receivables and related assets that is outstanding as of such
date shall be deemed to be Indebtedness in a principal amount equal to such
amount, but any such interests held by Affiliates of such Securitization Entity,
including any Purchase Money Note, shall be excluded for purposes of such
calculation.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Information” has the meaning set forth in Section 3.11(a).

“Intellectual Property” has the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Intellectual Property Security Agreements” means each intellectual property
security agreement executed and delivered by the applicable Loan Parties
granting a security interest in the Intellectual Property of such Loan Parties
to the Agent.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Dollar Swingline Loan), the last Business Day of each March, June, September and
December and the Maturity Date and (b) with respect to any Eurocurrency Loan
(including any Alternative Currency Swingline Loan), the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period (or if such day is not a Business Day, the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case, the next preceding Business Day).

 

36



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by each relevant Lender, twelve months or a period
of less than one month) thereafter, as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period and (iii) only Interest
Periods of one month shall be available for Alternative Currency Swingline
Loans. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Investments” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Equity Interests,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any Person. “Investment” shall exclude extensions of trade credit by the
Borrower and its Restricted Subsidiaries in accordance with normal trade
practices of the Borrower or such Restricted Subsidiary, as the case may be.
Except as otherwise provided herein, the amount of an Investment shall be
(i) the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, minus (ii) the amount of dividends or
distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash or Cash Equivalents.

“Issuing Bank” means, as the context may require, (a) PNC Bank, National
Association, acting through any of its Affiliates, in its capacity as the issuer
of Letters of Credit hereunder, and (b) any other Lender that may become an
Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect to Letters of
Credit issued by such Lender. The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

37



--------------------------------------------------------------------------------

“Issuing Bank Fees” has the meaning assigned to such term in Section 2.11(c).

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“Joint Lead Arrangers” means (a) Credit Suisse Securities (USA) LLC, UBS
Securities LLC, Morgan Stanley Senior Funding, Inc., Citigroup Global Markets
Inc., Barclays Bank PLC and RBC Capital Markets1, as joint lead arrangers for
the First Restated Credit Agreement and (b) Credit Suisse Securities (USA) LLC
and Morgan Stanley Senior Funding, Inc., as joint lead arrangers for this
Agreement.

“Latest Maturity Date” means, at any time, the latest Maturity Date applicable
to any Loan or Commitment hereunder at such time. Unless the context shall
otherwise require, when used in reference to the incurrence of any Indebtedness
or the issuance of any Equity Interests, the Latest Maturity Date shall mean the
Latest Maturity Date applicable to any Loan or Commitment hereunder as of the
date such Indebtedness is incurred or such Equity Interests are issued.

“L/C Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.23.

“L/C Disbursements” means the Dollar L/C Disbursements and the Multicurrency L/C
Disbursements.

“L/C Exposures” means the Dollar L/C Exposures and the Multicurrency L/C
Exposures.

“L/C Participation Fee” has the meaning assigned to such term in
Section 2.11(c).

“Lender Presentation” means the Presentation to Public Lenders dated May 13,
2014, relating to the Borrower and the Second Restatement Transactions.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Term Loan Assumption Agreement, an Incremental
Revolving Credit Assumption Agreement or a Refinancing Facility Agreement, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context clearly indicates otherwise, the term
“Lenders” shall include the Swingline Lender.

“Letter of Credit” means any letter of credit or bank guarantee issued or deemed
issued pursuant to Section 2.23.

“LIBO Rate” means, with respect to any Interest Period, the rate per annum
determined by the Agent at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the ICE

 

 

 

1 

RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

38



--------------------------------------------------------------------------------

Benchmark Administration Interest Settlement Rates for deposits in the
applicable currency (as published by Reuters or any other service selected by
the Agent that has been nominated by the ICE Benchmark Administration Limited as
an authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be a comparable successor rate that is, at such time, broadly
accepted by the syndicated loan market for loans denominated in the applicable
currency in lieu of the “LIBO Rate” or, if no such broadly accepted comparable
successor rate exists at such time, a successor index rate as the Agent may
determine (giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities denominated in such currency for such
alternative benchmarks (any such proposed rate, a “LIBO Successor Rate”)), and
such LIBO Successor Rate shall become effective at 5:00 p.m. (New York City
time) on the fifth Business Day after the Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Agent written notice that
such Required Lenders do not accept such amendment (provided that the foregoing
proviso shall not apply with respect to the Tranche G Term Loans and the
Non-Extended Revolving Loans); provided that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Agent to be the average of the rates per annum at which deposits in the
applicable currency are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

“Limited Condition Acquisition” means any Permitted Acquisition that the
Borrower or one or more of its Subsidiaries has contractually committed to
consummate, the terms of which do not condition the Borrower’s or its
Subsidiary’s, as applicable, obligations to close such Permitted Acquisition on
the availability of third-party financing.

“Loan Documents” means this Agreement, the First Amendment and Restatement
Agreement, the Second Amendment and Restatement Agreement, any Incremental
Revolving Credit Assumption Agreement, any Incremental Term Loan Assumption
Agreement, any Refinancing Facility Agreement, any promissory notes issued
pursuant to this Agreement and the Collateral Documents. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto.

“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Agent and the Borrower, among the
Borrower, the other Loan Parties, one or more Accepting Lenders and the Agent.

“Loan Modification Offer” has the meaning assigned to such term in
Section 2.25(a).

 

39



--------------------------------------------------------------------------------

“Loan Parties” means Holdings, the Borrower, each Domestic Subsidiary (other
than (i) subject to compliance with Section 5.11, any Domestic Subsidiary that
is an Immaterial Subsidiary and (ii) any Unrestricted Subsidiary), and any other
Person who becomes a party to this Agreement as a Loan Party pursuant to a
Joinder Agreement or becomes a party to the Guarantee and Collateral Agreement
as a guarantor and/or grantor thereunder, and their respective successors and
assigns.

“Loans” means the Revolving Loans, the Term Loans, the Swingline Loans and the
loans made to the Borrower pursuant to any Refinancing Facility Agreement.

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Exhibit G.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Acquisition” means any acquisition or series of related acquisitions
by the Borrower or its Restricted Subsidiaries of assets comprising all or
substantially all of an operating unit of a business or all or substantially all
of the Capital Stock of a Person, including, for the avoidance of doubt, any
Permitted Acquisition, for aggregate consideration in excess of $300,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, results of operations or condition (financial or otherwise)
of the Borrower and the Subsidiaries taken as a whole, (b) the ability of the
Borrower and the other Loan Parties (taken as a whole) to perform their
obligations under the Loan Documents or (c) the rights of, or remedies available
to, the Agent or the Lenders under, the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) for borrowed
money (including notes, bonds and other similar instruments) of any one or more
of Holdings, the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes hereof, the “principal amount” of the
obligations of Holdings, the Borrower or any Subsidiary in respect of any
Securitization Transaction at any time shall be the aggregate principal or
stated amount of the Indebtedness or other securities referred to in the last
paragraph of the definition of the term “Indebtedness”.

“Maturity Date” means the Term Loan Maturity Date, the Revolving Credit Maturity
Date, the Incremental Term Loan Maturity Date or the Incremental Revolving
Credit Maturity Date, as applicable.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(b), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

 

40



--------------------------------------------------------------------------------

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
ratable benefit of the Secured Parties, on real property of a Loan Party,
including any amendment, modification or supplement thereto (including Existing
Mortgages, as amended, modified and supplemented after the Second Restatement
Date).

“Multicurrency L/C Disbursement” means a payment or disbursement made by the
Issuing Bank pursuant to a Multicurrency Letter of Credit.

“Multicurrency L/C Exposure” means, at any time, the sum of (a) the aggregate
undrawn and unexpired amount of all outstanding Multicurrency Letters of Credit
at such time denominated in Dollars, plus the Dollar Equivalent of the aggregate
undrawn and unexpired amount of all outstanding Multicurrency Letters of Credit
denominated in Alternative Currencies and (b) the aggregate principal amount of
all Multicurrency L/C Disbursements denominated in Dollars, plus the Dollar
Equivalent of the aggregate principal amount of all Multicurrency L/C
Disbursements denominated in Alternative Currencies, in each case that have not
yet been reimbursed at such time. The Multicurrency L/C Exposure of any
Multicurrency Revolving Credit Lender at any time shall equal its applicable Pro
Rata Percentage of the aggregate Multicurrency L/C Exposure at such time.

“Multicurrency Letter of Credit” means a Letter of Credit issued under the
Multicurrency Revolving Credit Commitments.

“Multicurrency Revolving Credit Commitment” means a Non-Extended Multicurrency
Revolving Credit Commitment or an Extended Multicurrency Revolving Credit
Commitment, or both, as the context may require.

“Multicurrency Revolving Credit Exposure” means, with respect to any Revolving
Credit Lender at any time, the sum of (a) the aggregate principal amount at such
time of all outstanding Multicurrency Revolving Loans of such Lender denominated
in Dollars, plus the Dollar Equivalent of the aggregate principal amount at such
time of all outstanding Multicurrency Revolving Loans of such Lender denominated
in Alternative Currency, (b) the aggregate amount at such time of its
Multicurrency L/C Exposure and (c) the aggregate amount at the time of its
Swingline Exposure.

“Multicurrency Revolving Credit Lender” means a Non-Extended Multicurrency
Revolving Credit Lender or an Extended Multicurrency Revolving Credit Lender, or
both, as the context may require.

“Multicurrency Revolving Loans” means the Non-Extended Multicurrency Revolving
Loans and the Extended Multicurrency Revolving Loans.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

 

41



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the proceeds in the form of cash or Cash
Equivalents including payments in respect of deferred payment obligations when
received in the form of cash or Cash Equivalents (other than the portion of any
such deferred payment constituting interest) received by the Borrower or any of
its Restricted Subsidiaries from such Asset Sale net of:

(1) reasonable out-of-pocket expenses and fees relating to such Asset Sale or
collecting the proceeds thereof (including, without limitation, legal,
accounting and investment banking fees and sales commissions and title and
recording tax expenses);

(2) all Federal, state, provincial, foreign and local Taxes required to be
accrued as a liability under GAAP, as a consequence of such Asset Sale;

(3) appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP, against
any liabilities associated with such Asset Sale and retained by the Borrower or
any Restricted Subsidiary, as the case may be, after such Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale (provided that, to
the extent and at the time any such amounts are released from such reserve and
not applied to any such liabilities, such amounts shall constitute Net Cash
Proceeds);

(4) all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries as a result of such Asset Sale to
the extent not available for distribution to or for the account of the Borrower
as a result thereof; and

(5) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Sale, in accordance with the terms of any Lien upon or other
security agreement of any kind with respect to such assets, or which must by its
terms, or in order to obtain a necessary consent to such Asset Sale, or by
applicable law, be repaid out of the proceeds from such Asset Sale (in each
case, other than Specified Secured Indebtedness); and

(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all Taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.25(d).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-Extended Dollar Revolving Credit Commitment” means, with respect to each
Lender, the commitment of such Lender to make Non-Extended Dollar Revolving
Loans hereunder (and to acquire participations in Dollar Letters of Credit as
provided for herein) as set forth in the Commitment Schedule or in the most
recent Assignment and Assumption executed by such Lender, as applicable, as the
same may be (i) reduced or increased from time to time

 

42



--------------------------------------------------------------------------------

pursuant to Section 2.06 or 2.24 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of the Non-Extended Dollar Revolving Credit Commitments on the
on the Amendment No. 5 Effective Date is $0.00.

“Non-Extended Dollar Revolving Credit Lender” means a Lender with a Non-Extended
Dollar Revolving Credit Commitment or outstanding Dollar Revolving Credit
Exposure in respect of its Non-Extended Dollar Revolving Credit Commitment.

“Non-Extended Dollar Revolving Loans” means the revolving loans made in respect
of the Non-Extended Dollar Revolving Credit Commitments by the Non-Extended
Dollar Revolving Credit Lenders to the Borrower pursuant to clause (a)(ii) of
Section 2.01.

“Non-Extended Multicurrency Revolving Credit Commitment” means, with respect to
each Lender, the commitment of such Lender to make Non-Extended Multicurrency
Revolving Loans hereunder (and to acquire participations in Swingline Loans and
Multicurrency Letters of Credit as provided for herein) as set forth in the
Commitment Schedule or in the most recent Assignment and Assumption executed by
such Lender, as applicable, as the same may be (i) reduced or increased from
time to time pursuant to Section 2.06 or 2.24 and (ii) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of the Non-Extended Multicurrency Revolving
Credit Commitments on the Amendment No. 5 Effective Date is $0.00.

“Non-Extended Multicurrency Revolving Credit Lender” means a Lender with a
Non-Extended Multicurrency Revolving Credit Commitment or outstanding
Multicurrency Revolving Credit Exposure in respect of its Non-Extended
Multicurrency Revolving Credit Commitment.

“Non-Extended Multicurrency Revolving Loans” means the revolving loans made in
respect of the Non-Extended Multicurrency Revolving Credit Commitments by the
Non-Extended Multicurrency Revolving Credit Lenders to the Borrower pursuant to
clause (a)(iii) of Section 2.01.

“Non-Extended Revolving Credit Commitments” means the Non-Extended Dollar
Revolving Credit Commitments and the Non-Extended Multicurrency Revolving Credit
Commitments.

“Non-Extended Revolving Credit Lenders” means the Non-Extended Dollar Revolving
Credit Lenders and the Non-Extended Multicurrency Revolving Credit Lenders.

“Non-Extended Revolving Credit Maturity Date” means February 28, 2020.

“obligations” means, for purposes of the definition of the term “Indebtedness”,
all obligations for principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

“Obligations” means all obligations defined as “Obligations” in the Guarantee
and Collateral Agreement.

 

43



--------------------------------------------------------------------------------

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the
Borrower.

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
two Officers of the Borrower, one of whom must be the principal executive
officer, the principal financial officer, the president, any vice president, the
treasurer or the principal accounting officer of the Borrower.

“Other Information” has the meaning assigned to such term in Section 3.11(b).

“Other Revolving Loans” has the meaning assigned to such term in
Section 2.24(a).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Loans” has the meaning assigned to such term in Section 2.24(a).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit B to the
Guarantee and Collateral Agreement or any other form approved by the Agent.

“Permitted Acquisition” has the meaning assigned to such term in clause (18) of
the definition of the term “Permitted Investments”.

“Permitted Amendments” has the meaning assigned to such term in Section 2.25(c).

“Permitted Business” means any business (including stock or assets) that derives
a majority of its revenues from the business engaged in by the Borrower and its
Restricted Subsidiaries on the Second Restatement Date and/or activities that
are reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the Second Restatement Date.

“Permitted Indebtedness” means, without duplication, each of the following:

(1) the Indebtedness under the Senior Subordinated Notes Documents (other than
any Additional Notes (as defined in the Senior Subordinated Notes Indentures));
provided

 

44



--------------------------------------------------------------------------------

that the aggregate principal amount under the Senior Subordinated Notes
Documents shall not exceed $4,800,000,000 at any time outstanding, along with
Refinancing Indebtedness in respect thereof; provided, further, that solely
during the 45-day period following the Second Restatement Date, additional
Subordinated Notes described in clause (i) of the definition thereof in an
aggregate principal amount not to exceed $390,747,000 shall be permitted under
this clause (1) pending the repurchase or other redemption thereof during such
period;

(2) Indebtedness created hereunder and under the other Loan Documents; provided
that the amount of Indebtedness permitted to be incurred under the Loan
Documents in accordance with this clause (2) shall be in addition to any
Indebtedness permitted to be incurred pursuant to a credit facility in reliance
on, and in accordance with, clauses (1), (7), (12), (13), (14) and (15) below;

(3) other indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the Restatement Date as set forth on Schedule 1.01(d), reduced by
the amount of any scheduled amortization payments or mandatory prepayments when
actually paid or permanent reductions thereon, and Refinancing Indebtedness in
respect thereof;

(4) Interest Swap Obligations of the Borrower or any of its Restricted
Subsidiaries covering Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that any Indebtedness to which any such Interest Swap
Obligations correspond is otherwise permitted to be incurred under this
Agreement; provided further, that such Interest Swap Obligations are entered
into, in the judgment of the Borrower, to protect the Borrower or any of its
Restricted Subsidiaries from fluctuation in interest rates on its outstanding
Indebtedness;

(5) Indebtedness of the Borrower or any Restricted Subsidiary under Hedging
Agreements and Currency Agreements;

(6) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among any such Persons; provided, however,
that: (a) if the Borrower or any other Guarantor is the obligor on such
Indebtedness and the payee is a Restricted Subsidiary that is not a Guarantor,
such Indebtedness is expressly subordinated on terms reasonably satisfactory to
the Agent to the prior payment in full in cash of all Obligations and
(b) (1) any subsequent issuance or transfer of Capital Stock that results in any
such Indebtedness being held by a Person other than the Borrower or a Restricted
Subsidiary thereof and (2) any sale or other transfer of any such Indebtedness
to a Person that is not either the Borrower or a Restricted Subsidiary thereof
(other than by way of granting a Lien permitted under this Agreement or in
connection with the exercise of remedies by a secured creditor) shall be deemed,
in each case, to constitute an incurrence of such Indebtedness by the Borrower
or such Restricted Subsidiary, as the case may be, that was not permitted by
this clause (6);

(7) Indebtedness (including Capitalized Lease Obligations) incurred by the
Borrower or any of its Restricted Subsidiaries to finance the purchase, lease or
improvement of property (real or personal) or equipment (whether through the
direct

 

45



--------------------------------------------------------------------------------

purchase of assets or the Capital Stock of any person owning such assets), and
Refinancing Indebtedness in respect thereof, in an aggregate principal amount
outstanding not to exceed the greater of (a) $150,000,000250,000,000, and
(b) 910.0% of the Consolidated EBITDA of the Borrower for the most recently
ended period of four fiscal quarters for which financial statements have been
delivered pursuant to Section 5.01(a) or (b);

(8) guarantees by the Borrower and its Restricted Subsidiaries of each other’s
Indebtedness; provided that such Indebtedness is permitted to be incurred under
this Agreement; provided further, that no Restricted Subsidiary may guarantee
the Indebtedness of a Loan Party under this clause (8) unless such Restricted
Subsidiary is also a Loan Party;

(9) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn out or other similar obligations, in each case, incurred or assumed
in connection with the disposition of any business, assets or a Restricted
Subsidiary of the Borrower, other than guarantees of Indebtedness, incurred by
any Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for the purpose of financing such acquisition; provided that the
maximum assumable liability in respect of all such Indebtedness shall at no time
exceed the gross proceeds actually received by the Borrower and its Restricted
Subsidiaries in connection with such disposition;

(10) obligations in respect of performance and surety bonds and completion
guarantees provided by the Borrower or any Restricted Subsidiary of the Borrower
in the ordinary course of business;

(11) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into a Restricted Subsidiary in a transaction permitted hereunder) after
the Restatement Date, or Indebtedness of any Person that is assumed by any
Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in a Permitted Acquisition, and Refinancing Indebtedness
in respect thereof; provided that (i) such Indebtedness (other than any such
Refinancing Indebtedness) exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired, (ii) immediately before and after such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired, no
Default or Event of Default shall have occurred and be continuing, (iii) the
aggregate principal amount of Indebtedness permitted by this clause (11) shall
not exceed the greater of (a) $150,000,000, and (b) 96.0% of the Consolidated
EBITDA of the Borrower for the most recently ended period of four fiscal
quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) at any time outstanding and (iv) neither the Borrower nor
any Restricted Subsidiary (other than such Person or the Restricted Subsidiary
with which such Person is merged or consolidated or that so assumes such
Person’s Indebtedness) shall guarantee or otherwise become liable for the
payment of such Indebtedness;

 

46



--------------------------------------------------------------------------------

(12) senior secured Indebtedness (which may have the same lien priority as, or a
junior lien priority to, the Obligations) and senior unsecured Indebtedness, and
Refinancing Indebtedness in respect thereof; provided that (i) at the time of
such incurrence and after giving effect thereto and to the use of the proceeds
thereof, no Default or Event of Default shall have occurred and be continuing,
(ii) the final maturity of such Indebtedness at the time of incurrence thereof
shall be no earlier than the latest final maturity of the Term Loans (except in
the case of customary bridge loans which automatically convert into Indebtedness
satisfying the requirements of this paragraph (12)), (iii) the Weighted Average
Life to Maturity of such Indebtedness at the time of incurrence thereof shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans (except in the case of customary bridge loans which automatically convert
into Indebtedness satisfying the requirements of this paragraph (12)), (iv) such
Indebtedness shall not constitute an obligation (including pursuant to a
guarantee) of any Subsidiary that is not (or, in the case of after-acquired
Subsidiaries, is not required to become) a Loan Party hereunder and (v) the
obligations in respect thereof shall not be secured by any Lien on any asset of
Holdings, the Borrower or any Subsidiary other than any asset constituting
Collateral; provided further that, except in connection with any Refinancing
Indebtedness, (x) at the time of the incurrence of any senior secured
Indebtedness having the same lien priority as the Obligations and after giving
effect thereto and to the use of the proceeds thereof, the Consolidated Secured
Net Debt Ratio would not exceed 5.00 to 1.00, and (y) at the time of the
incurrence of any senior secured Indebtedness having a lien priority junior to
the Obligations or any senior unsecured Indebtedness and after giving effect
thereto and to the use of the proceeds thereof, the Consolidated Net Leverage
Ratio would not exceed 7.25 to 1.00; provided further that Indebtedness in the
form of letters of credit issued pursuant to a bilateral letter of credit
facility in an aggregate face amount of up to the greater of (a) $35,000,000,
and (b) 1.5% of the Consolidated EBITDA of the Borrower for the most recently
ended period of four fiscal quarters for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) at any time outstanding may be
incurred under this clause (12) regardless of whether the conditions set forth
in clauses (ii) and (iii) of this clause (12) are satisfied with respect
thereto;(13) additional Indebtedness of the Borrower and the Guarantors (which
amount may, but need not, be incurred in whole or in part under a credit
facility) in an aggregate principal amount that does not exceed $100,000,000the
greater of (a) $250,000,000 and (b) 10.0% of the Consolidated EBITDA of the
Borrower for the most recently ended period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) at
any one time outstanding;

(14) additional Indebtedness of the Foreign Restricted Subsidiaries in an
aggregate principal amount which (when combined with the liquidation value of
all series of outstanding Permitted Subsidiary Preferred Stock) does not exceed
the greater of (a) $250,000,000450,000,000, and (b) 1518.0% of the Consolidated
EBITDA of the Borrower for the most recently ended period of four fiscal
quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) at any one time outstanding (which amount may, but need
not, be incurred in whole or in part under a credit facility);

 

47



--------------------------------------------------------------------------------

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five business days of incurrence;

(16) Indebtedness of the Borrower or any of its Restricted Subsidiaries
represented by letters of credit for the account of the Borrower or such
Restricted Subsidiary, as the case may be, issued in the ordinary course of
business of the Borrower or such Restricted Subsidiary, including, without
limitation, in order to provide security for workers’ compensation claims or
payment obligations in connection with self-insurance or similar requirements in
the ordinary course of business and other Indebtedness with respect to workers’
compensation claims, self-insurance obligations, performance, surety and similar
bonds and completion guarantees provided by the Borrower or any Restricted
Subsidiary of the Borrower in the ordinary course of business;

(17) Permitted Subordinated Indebtedness and Refinancing Indebtedness in respect
thereof; provided that at the time thereof and after giving effect thereto and
to the use of proceeds thereof (i) the Consolidated Net Leverage Ratio would not
exceed 7.25 to 1.00 and (ii) no Default or Event of Default shall have occurred
and be continuing; and

(18) the incurrence by a Securitization Entity of Indebtedness in an aggregate
principal amount that does not exceed the greater of
(a) $350,000,000500,000,000, and (b) 2120.0% of the Consolidated EBITDA of the
Borrower for the most recently ended period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) at
any time outstanding in a Securitization Transaction that is non-recourse to the
Borrower or any other Subsidiary of the Borrower (except for Standard
Securitization Undertakings) and, for the avoidance of doubt, excluding any
Purchase Money Notes.

For purposes of determining compliance with Section 6.01, (x) in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (1) through (18) above, the Borrower
shall, in its sole discretion, divide and classify such item of Indebtedness
when such Indebtedness is incurred in any manner that complies with such
covenant and (y) with respect to any Indebtedness incurred to finance a Limited
Condition Acquisition, the determination of compliance with any provision
requiring the calculation of the Consolidated Secured Net Debt Ratio or the
Consolidated Net Leverage Ratio or that no Default or Event of Default shall
have occurred and be continuing shall be made solely as of the date on which the
definitive documentation with respect to such Limited Condition Acquisition is
entered into. Accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Capital Stock in the form of additional shares of the same class of Disqualified
Capital Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Disqualified Capital Stock for purposes of Section 6.01.

 

48



--------------------------------------------------------------------------------

“Permitted Investments” means:

(1)(a) Investments by the Borrower or any Restricted Subsidiary of the Borrower
in any Restricted Subsidiary, (b) Investments in the Borrower by any Restricted
Subsidiary of the Borrower and (c) Investments by the Borrower or any Restricted
Subsidiary of the Borrower in any Unrestricted Subsidiary of the Borrower not
exceeding $50,000,000to exceed the greater of (x) $250,000,000 and (y) 10.0% of
the Consolidated EBITDA of the Borrower for the most recently ended period of
four fiscal quarters for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) in the aggregate for all such Investments in
Unrestricted Subsidiaries;

(2) investments in cash and Cash Equivalents;

(3) loans and advances (including payroll, travel and similar advances) to
employees and officers of the Borrower and its Restricted Subsidiaries for bona
fide business purposes incurred in the ordinary course of business or consistent
with past practice or to fund such person’s purchase of Equity Interests of
Holdings pursuant to compensatory plans approved by the Board of Directors in
good faith;

(4) Currency Agreements, Hedging Agreements and Interest Swap Obligations
constituting Permitted Indebtedness;

(5) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in good faith settlement of
delinquent obligations of such trade creditors or customers;

(6) Investments made by the Borrower or its Restricted Subsidiaries as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 6.03;

(7) other Investments existing on the Restatement Date and set forth on Schedule
1.01(f);

(8) accounts receivable created or acquired, and extensions of trade credit, in
the ordinary course of business;

(9) guarantees by the Borrower or a Restricted Subsidiary of the Borrower
permitted to be incurred under this Agreement;

(10) additional Investments in an aggregate amount, taken together with all
other Investments made pursuant to this clause (10) that are at that time
outstanding, not to exceed the greater of (A) $400,000,000500,000,000 and
(B) 8.025.0% of the Borrower’s Total Assets;

 

49



--------------------------------------------------------------------------------

(11) Investments by the Borrower or any Restricted Subsidiary of the Borrower in
joint ventures to the extent such Investments, when taken together with all
other Investments made pursuant to this clause (11) (including the fair market
value of any assets transferred to any such joint venture), do not exceed the
greater of (x) $1,000,000,000, and (y) 40.0% of the Consolidated EBITDA of the
Borrower for the most recently ended period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), so
long as at the time of such Investment and after giving pro forma effect thereto
and to any financing therefor, (A) no Default or Event of Default has occurred
and is continuing and (B) the Consolidated Net Leverage Ratio would not exceed
7.00 to 1.00;

(12) Investments the payment for which consists exclusively of Qualified Capital
Stock of Holdings, or are funded with the proceeds of a substantially concurrent
issuance of Qualified Capital Stock of Holdings;

(13) any Investment in any Person to the extent it consists of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business;

(14) purchases of inventory and other property to be sold or used in the
ordinary course of business;

(15) Investments consisting of licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons;

(16) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary pursuant to a transaction expressly permitted hereunder so
long as such Investments were not made in contemplation of such Person becoming
a Restricted Subsidiary;

(17) Investments consisting of promissory notes and other non-cash consideration
received in connection with Asset Sales permitted under Section 6.03;

(18) acquisitions by the Borrower and the Restricted Subsidiaries of all or
substantially all the assets of a Person or division, product line or line of
business of such Person, or at least 90% of the Equity Interests of a Person
(referred to herein as the “Acquired Entity”); provided that (i) the Acquired
Entity shall be in a Permitted Business; (ii) both before and after giving pro
forma effect to such acquisition and the incurrence of any Indebtedness in
connection therewith, (A) no Default or Event of Default shall have occurred and
be continuing (in the case of a Limited Condition Acquisition, determined solely
as of the date on which the definitive documentation with respect to such
Limited Condition Acquisition is entered into); (B) the Consolidated Net
Leverage Ratio (in the case of a Limited Condition Acquisition, determined
solely as of the date on which the definitive documentation with respect to such
Limited Condition Acquisition is entered into) would not exceed 7.25 to 1.00;
and (C) the Available Liquidity shall be no less than $100,000,000 (in the case
of a Limited Condition Acquisition, determined solely as of the date on which
the definitive documentation with respect to such Limited Condition Acquisition
is entered into), and, for each acquisition with consideration in excess of
$25,000,000, the Borrower shall have delivered a

 

50



--------------------------------------------------------------------------------

certificate of a Financial Officer, certifying as to the foregoing clauses (A),
(B) and (C) and setting forth reasonably detailed calculations in support
thereof, in form and substance reasonably satisfactory to the Agent; and
(iii) unless such Acquired Entity is not organized or existing under the laws of
the United States of America, any state thereof, the District of Columbia, or
any territory thereof, the Borrower shall comply, and shall cause the Acquired
Entity to comply, with the applicable provisions of Section 5.11 and the Loan
Documents (any acquisition of an Acquired Entity meeting all the criteria of
this clause (18) being referred to herein as a “Permitted Acquisition”);

(19) any Investment by the Borrower or a Subsidiary of the Borrower in a
Securitization Entity or any Investment by a Securitization Entity in any other
Person in connection with a Securitization Transaction; provided that any
Investment in a Securitization Entity is in the form of a Purchase Money Note or
an equity interest; and

(20) other Investments so long as at the time thereof and after giving effect
thereto (and to any financing therefor) (A) no Default or Event of Default has
occurred and is continuing, (B) the Consolidated Net Leverage Ratio would not
exceed 5.75 to 1.00; (C) no Revolving Loans or Swingline Loans would be
outstanding and (D) the aggregate Unrestricted Cash of all Loan Parties and
their Restricted Subsidiaries at such time, as the same would be reported on a
consolidated balance sheet prepared in accordance with GAAP as of such date,
would not be less than $200,000,000.

“Permitted Liens” means, with respect to any Person:

(a) Liens created under the Loan Documents securing the Obligations (including
any such Obligations comprising Specified Secured Indebtedness);

(b) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits to
secure bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested Taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business;

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, in each case, for sums not yet overdue for a period of
more than thirty (30) days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(d) Liens for Taxes, assessments or other governmental charges or claims not yet
overdue for a period of more than thirty (30) days or payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

 

51



--------------------------------------------------------------------------------

(e) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties, in each
case, which were not incurred in connection with Indebtedness and which do not
in the aggregate materially impair their use in the operation of the business of
such Person;

(g) Liens existing on the Restatement Date and set forth on Schedule 1.01(e);
provided that (i) such Liens shall secure only those obligations which they
secure on the Restatement Date and any Refinancings of such obligations
permitted under Section 6.01 and (ii) such Liens may not extend to any other
property of the Borrower or any Restricted Subsidiary;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Restricted Subsidiary; provided further, that such Liens may not extend
to any other property owned by the Borrower or any Restricted Subsidiary and
shall secure only obligations which such Liens secure immediately prior to the
time such Person becomes a Restricted Subsidiary;

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided further, that the Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary
and shall secure only obligations which such Liens secure immediately prior to
such acquisition;

(j) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 6.01;

(k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

52



--------------------------------------------------------------------------------

(l) leases and subleases granted to others in the ordinary course of business
which do not materially adversely affect the ordinary conduct of the business of
the Borrower or any of the Restricted Subsidiaries and do not secure any
Indebtedness;

(m) Liens arising from financing statement filings under the UCC or similar
state laws regarding operating leases entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(n) Liens in favor of the Borrower or any Subsidiary Guarantor;

(o) Liens on inventory or equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Borrower’s client at which
such inventory or equipment is located;

(p) Securitization Transactions permitted by clause (18) of the definition of
the term “Permitted Indebtedness”, and Liens on accounts receivable, interests
therein, related assets of the type described in the definition of
“Securitization Transaction” and the proceeds of all of the foregoing existing
or deemed to exist in connection with any such Securitization Transaction;

(q) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (a), (g), (h), (i), (p) and (r) of this definition;
provided that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (a), (g),
(h), (i), (p) and (r) of this definition at the time the original Lien became a
Permitted Lien pursuant this Agreement, and (B) an amount necessary to pay any
fees and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement and (z) such refinancing, refunding,
extension, renewal or replacement is Refinancing Indebtedness permitted under
the definition of “Permitted Indebtedness”;

(r) Liens securing Indebtedness permitted to be incurred pursuant to clauses
(7), (12) and (14) of the definition of “Permitted Indebtedness”; provided that
(A) Liens securing Indebtedness permitted to be incurred pursuant to such clause
(7) do not at any time encumber any property other than the property financed by
such Indebtedness and the proceeds and the products thereof, (B) Liens securing
Specified Secured Indebtedness do not encumber any asset other than any asset
constituting Collateral and (C) Liens securing Indebtedness permitted to be
incurred pursuant to such clause (14) extend only to the assets of Foreign
Subsidiaries;

(s) deposits in the ordinary course of business to secure liability to insurance
carriers;

 

53



--------------------------------------------------------------------------------

(t) Liens securing judgments for the payment of money not constituting an Event
of Default under paragraph (h) of Article VII, so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(w) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(z) other Liens securing obligations incurred in the ordinary course of business
which obligations do not exceed the greater of (x) $50,000,000 and (y) 2.0% of
the Consolidated EBITDA of the Borrower for the most recently ended period of
four fiscal quarters for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) at any one time outstanding; and

(aa) Liens securing Hedging Obligations, so long as the related Indebtedness is,
and is permitted to be pursuant to Section 6.06, secured by a Lien on the same
property securing such Hedging Obligations.

“Permitted Subordinated Indebtedness” means unsecured Indebtedness of the
Borrower for borrowed money (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption, repurchase, defeasance or sinking
fund obligations prior to the date that is six months after the latest final
maturity of the Term Loans in effect at the time of incurrence of such
Indebtedness (other than (i) customary offers to repurchase upon a change of
control, fundamental change, asset sale or casualty event, (ii) mandatory
prepayments with the

 

54



--------------------------------------------------------------------------------

proceeds of, and exchanges for, Refinancing Indebtedness and (iii) customary
acceleration rights after an event of default), (b) that do not constitute an
obligation (including pursuant to a guarantee) of any Subsidiary that is not
(or, in the case of after-acquired Subsidiaries, is not required to become) a
Loan Party hereunder, (c) that has terms and conditions (other than economic
terms, including redemption premiums), taken as a whole, that are not materially
less favorable or materially more restrictive to the Borrower than the terms and
conditions prevailing in the marketplace at the time for high-yield subordinated
debt securities issued in a public offering (except to the extent otherwise
approved by the Agent), as determined in good faith by the Borrower and
evidenced by a certificate of an Officer of the Borrower, and (d) is
subordinated to the Obligations on terms and conditions reasonably satisfactory
to the Agent.

“Permitted Subsidiary Preferred Stock” means any series of Preferred Stock of a
Foreign Restricted Subsidiary that constitutes Qualified Capital Stock, the
liquidation value of all series of which, when combined with the aggregate
amount of outstanding Indebtedness of the Foreign Restricted Subsidiaries
incurred pursuant to clause (15) of the definition of Permitted Indebtedness,
does not exceed the greater of (a) $15,000,000 and (b) 0.5% of the Consolidated
EBITDA of the Borrower for the most recently ended period of four fiscal
quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by the Borrower or
any ERISA Affiliate.

“Pounds” or “£” means the lawful currency of the United Kingdom.

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Borrower.

“Pro Rata Percentage” means, with respect to any Dollar Revolving Credit Lender
or Multicurrency Revolving Credit Lender at any time, the percentage of the
aggregate amount of Dollar Revolving Credit Commitments or Multicurrency
Revolving Credit Commitments, respectively, as in effect at such time
represented by such Revolving Credit Lender’s Dollar Revolving Credit Commitment
or Multicurrency Revolving Credit Commitment, respectively. In the event that
the Dollar Revolving Credit Commitments or the Multicurrency Revolving Credit
Commitments shall have expired or have terminated, the Pro Rata Percentages with
respect thereto shall be determined on the basis of the Dollar Revolving Credit
Commitments or Multicurrency Revolving Credit Commitments, as applicable, most
recently in effect, giving

 

55



--------------------------------------------------------------------------------

effect to any subsequent assignments. The Pro Rata Percentages shall be adjusted
appropriately, as determined by the Agent, in accordance with Section 2.28(c),
to disregard the Revolving Credit Commitments of Defaulting Lenders. For the
avoidance of doubt, the Pro Rata Percentage of each Revolving Credit Lender
shall be determined as set forth above, by reference to the percentage of all
Dollar Revolving Credit Commitments or Multicurrency Revolving Credit
Commitments represented by such Lender’s Dollar Revolving Credit Commitment or
Multicurrency Revolving Credit Commitment, respectively, without regard to
whether such Commitment or any other Revolving Credit Commitment is a
Non-Extended Revolving Credit Commitment or an Extended Revolving Credit
Commitment.

“Productive Assets” means assets (including Equity Interests) that are used or
usable by the Borrower and its Restricted Subsidiaries in Permitted Businesses.

“Projections” means any projections and any forward-looking statements of the
Borrower and the Subsidiaries furnished to the Lenders or the Agent by or on
behalf of Holdings, the Borrower or any of the Subsidiaries prior to the Second
Restatement Date.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchase Money Note” means a promissory note of a Securitization Entity
evidencing a line of credit, which may be irrevocable, from the Borrower or any
Subsidiary of the Borrower in connection with a Securitization Transaction to a
Securitization Entity, which note shall be repaid from cash available to the
Securitization Entity, other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest,
principal and amounts paid in connection with the purchase of newly generated
receivables and other obligations typically payable to investors by
Securitization Entities in Securitization Transactions and the assets related
thereto, which promissory note may be subordinated to the extent typical in
Securitization Transactions.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Term Loan Commitment.

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Agent, among Holdings, the
Borrower, each Subsidiary of the Borrower party to this Agreement, the Agent and
one or more Refinancing Lenders, establishing Refinancing Commitments and
effecting such other amendments hereto and to the other Loan Documents as are
contemplated by Section 2.26.

 

56



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that Refinances, modifies, replaces, restates,
refunds, defers, extends, substitutes, supplements, reissues or resells such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof),
including any additional Indebtedness incurred to pay interest or premiums
required by the instruments governing such Original Indebtedness as in effect at
the time of issuance of such Refinancing Indebtedness (“Required Premiums”) and
fees in connection with such Refinancing Indebtedness; provided that any such
event shall not:

(1) directly or indirectly result in an increase in the aggregate principal
amount of the Original Indebtedness, except to the extent such increase is a
result of a simultaneous incurrence of additional Indebtedness:

(a) to pay Required Premiums and related fees, or

(b) otherwise permitted to be incurred under this Agreement,

(2) create Indebtedness:

(a) with a Weighted Average Life to Maturity at the time such Indebtedness is
incurred that is less than the Weighted Average Life to Maturity at such time of
the Original Indebtedness,

(b) that constitutes an obligation (including pursuant to a guarantee) of any
Subsidiary that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required to become) an obligor in respect of
such Original Indebtedness, and

(c) that is secured by any Lien on any asset other than the assets that secured
such Original Indebtedness, and

(3) if such event is in respect of Original Indebtedness that was subordinated
to the Obligations, create Indebtedness that is subordinated to the Obligations
on terms less favorable in any material respect to the Lenders.

“Refinancing Lenders” means, collectively, the Refinancing Revolving Lenders and
the Refinancing Term Lenders.

“Refinancing Loans” means, collectively, the Refinancing Revolving Loans and the
Refinancing Term Loans.

“Refinancing Revolving Commitments” has the meaning assigned to such term in
Section 2.26(a).

“Refinancing Revolving Lender” has the meaning assigned to such term in
Section 2.26(a).

“Refinancing Revolving Loans” has the meaning assigned to such term in
Section 2.26(a).

 

57



--------------------------------------------------------------------------------

“Refinancing Term Lender” has the meaning assigned to such term in
Section 2.26(a).

“Refinancing Term Loan Commitments” has the meaning assigned to such term in
Section 2.26(a).

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.26(a).

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Class Lenders” means at any time, with respect to any Class, Lenders
have Loans (excluding Swingline Loans), L/C Exposure, Swingline Exposure and
unused Commitments representing more than 50% of the sum of all Loans
outstanding (excluding Swingline Loans), L/C Exposure, Swingline Exposure and
unused Commitments of such Class at such time; provided that the Loans, L/C
Exposure, Swingline Exposure and unused Commitments of any Defaulting Lender
shall be disregarded in the determination of the Required Class Lenders at any
time.

“Required Lenders” means at any time, Lenders having Loans (excluding Swingline
Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit Commitments
and Term Loan Commitments representing more than 50% of the sum of all Loans
outstanding (excluding Swingline Loans), L/C Exposure, Swingline Exposure and
unused Revolving Credit Commitments and Term Loan Commitments at such time;
provided that the Loans, L/C Exposure, Swingline Exposure and unused Revolving
Credit Commitments and Term Loan Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

 

58



--------------------------------------------------------------------------------

“Required Revolving Lenders” means at any time, Lenders having Revolving Loans
(excluding Swingline Loans), L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments representing more than 50% of the sum of all
Revolving Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments at such time; provided that the
Loans, L/C Exposure, Swingline Exposure and unused Revolving Credit Commitments
of any Defaulting Lender shall be disregarded in the determination of the
Required Revolving Lenders at any time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Second Restatement
Date (but subject to the express requirements set forth in Section 4.02), shall
include any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Date” means February 28, 2013, which was the date of effectiveness
of the First Amended and Restated Credit Agreement.

“Restricted Payments” has the meaning assigned to such term in Section 6.02.

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

“Revolving Credit Borrowing” means a Borrowing comprised of Dollar Revolving
Loans, Multicurrency Revolving Loans or Incremental Revolving Loans.

“Revolving Credit Commitments” means the Dollar Revolving Credit Commitments and
the Multicurrency Revolving Credit Commitments.

“Revolving Credit Exposures” means, with respect to any Revolving Credit Lender
at any time, such Lender’s Dollar Revolving Credit Exposure and Multicurrency
Revolving Credit Exposure.

“Revolving Credit Lenders” means the Dollar Revolving Credit Lenders and the
Multicurrency Revolving Credit Lenders.

“Revolving Credit Maturity Date” means the Non-Extended Revolving Credit
Maturity Date or the Extended Revolving Credit Maturity Date, as applicable.

 

59



--------------------------------------------------------------------------------

“Revolving Loans” means the Dollar Revolving Loans and the Multicurrency
Revolving Loans. Unless the context shall otherwise require, the term “Revolving
Loans” shall include Incremental Revolving Loans.

“S&P” means Standard & Poor’s Ratings Services, and any successor to its rating
agency business.

“Sale and Lease-Back Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party providing for the leasing to
the Borrower or a Restricted Subsidiary of any property, whether owned by the
Borrower or any Restricted Subsidiary at the Restatement Date or later acquired,
which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person from whom funds have
been or are to be advanced by such Person on the security of such property.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Amendment and Restatement Agreement” has the meaning assigned to such
term in the introductory statement to this Agreement.

“Second Restatement Date” means June 4, 2014, which was the “Second Restatement
Date” under and as defined in the Second Amendment and Restatement Agreement.

“Second Restatement Transactions” means, collectively, (a) the execution,
delivery and performance of the Second Amendment and Restatement Agreement and
this Agreement, the Borrowing of the Tranche D Term Loans hereunder and the use
of the proceeds thereof in accordance with the terms hereof, (b) the issuance of
the 2014 Senior Subordinated Notes, (c) the payment of the Specified Dividend,
(d) the consummation of the Subordinated Notes Refinancing and (e) the payment
of fees and expenses incurred in connection with the foregoing.

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Entity” means a Wholly Owned Subsidiary of the Borrower (or
another Person in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Securitization Entity (i) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (A) is guaranteed by the Borrower
or any Restricted Subsidiary of the Borrower (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings); (B) is recourse to or
obligates the Borrower or any Restricted Subsidiary of the Borrower in any way
other than pursuant to Standard Securitization Undertakings; or (C) subjects any
property or

 

60



--------------------------------------------------------------------------------

asset of the Borrower or any Restricted Subsidiary of the Borrower, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings; (ii) with which neither the
Borrower nor any Restricted Subsidiary of the Borrower has any material
contract, agreement, arrangement or understanding other than on terms, taken as
a whole, no less favorable to the Borrower or such Restricted Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Borrower, other than fees payable in the ordinary course of business in
connection with servicing receivables of such entity, standard Securitization
Undertakings and other terms, including Purchase Money Notes, typical in
Securitization Transactions; and (iii) to which neither the Borrower nor any
Restricted Subsidiary of the Borrower has any obligations to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Agent (for distribution to the Lenders) by filing with the
Agent a certified copy of the Board Resolution of the Borrower giving effect to
such designation and an Officers’ Certificate certifying that such designation
complied with the foregoing conditions.

“Securitization Transaction” means any transaction or series of transactions
that may be entered into by the Borrower or any of its Restricted Subsidiaries
pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to (i) a Securitization Entity (in the case of a transfer by
the Borrower or any of its Restricted Subsidiaries) and (ii) any other Person
(in the case of a transfer by a Securitization Entity), or may grant a security
interest in any accounts receivable (whether now existing or arising or acquired
in the future) of the Borrower or any of its Restricted Subsidiaries, and any
assets related thereto including all collateral securing such accounts
receivable, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable and proceeds of such accounts
receivable and other assets (including contract rights), in each case which are
customarily transferred or in respect of which security interests are
customarily granted in connection with assets securitization transactions
involving accounts receivable.

“Senior Subordinated Notes” means (i) the Borrower’s 7.75% Senior Subordinated
Notes due 2018, (ii) the Borrower’s 5.50% Senior Subordinated Notes due 2020,
(iii) the 2013 Senior Subordinated Notes, (iv) the 2014 Senior Subordinated
Notes, (v) the 2015 Senior Subordinated Notes, and (vi) the 2016 Senior
Subordinated Notes.

“Senior Subordinated Notes Documents” means the Senior Subordinated Notes
Indentures and all other instruments, agreements and other documents evidencing
the Senior Subordinated Notes or providing for any guarantee or other right in
respect thereof.

“Senior Subordinated Notes Indentures” means (i) the Indenture dated as of
December 14, 2010, among the Borrower, as issuer, Holdings, certain of its
subsidiaries, as guarantors, and The Bank of New York Mellon Trust Company,
N.A., as trustee, pursuant to which the Borrower’s 7.75% Senior Subordinated
Notes due 2018 were issued, (ii) the Indenture dated as of October 15, 2012,
among the Borrower, as issuer, Holdings, certain of its subsidiaries, as
guarantors, and The Bank of New York Mellon Trust Company, N.A., as trustee,
pursuant to which the Borrower’s 5.50% Senior Subordinated Notes due 2020 were
issued, (iii)

 

61



--------------------------------------------------------------------------------

the Indenture dated as of July 1, 2013, among the Borrower, as issuer, Holdings,
certain of its subsidiaries, as guarantors, and The Bank of New York Mellon
Trust Company, N.A., as trustee, pursuant to which the 2013 Senior Subordinated
Notes were issued, (iv) the Indenture dated as of the Second Restatement Date,
among the Borrower, as issuer, Holdings, certain of its subsidiaries, as
guarantors, and the Bank of New York Mellon Trust Company, N.A., as trustee,
pursuant to which the 2014 Senior Subordinated Notes described in clause (i) of
the definition thereof were issued, (v) the Indenture dated as of the Second
Restatement Date, among the Borrower, as issuer, Holdings, certain of its
subsidiaries, as guarantors, and the Bank of New York Mellon Trust Company,
N.A., as trustee, pursuant to which the 2014 Senior Subordinated Notes described
in clause (ii) of the definition thereof were issued, (vi) the Indenture dated
as of May 14, 2015, among the Borrower, as issuer, Holdings, certain of its
subsidiaries, as guarantors, and the Bank of New York Mellon Trust Company,
N.A., as trustee, pursuant to which the 2015 Senior Subordinated Notes were
issued, and (vii) the Indenture dated as of June 9, 2016, among the Borrower, as
issuer, Holdings, certain of its subsidiaries, as guarantors, and the Bank of
New York Mellon Trust Company, N.A., as trustee, pursuant to which the 2016
Senior Subordinated Notes were issued.

“Significant Subsidiary”, with respect to any Person, means any Restricted
Subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Securities
Act.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit H.

“SPC” has the meaning assigned to such term in Section 9.04(e).

“Specified Assets” means (a) the Ground Transportation Assets, (b) the real
property of AvtechTyee, Inc. in Seattle, Washington and the real property of
Schneller LLC in Pinellas Park, Florida and (c) in connection with any Permitted
Acquisition, a portion of the assets so acquired that may be identified in an
Officers’ Certificate delivered to the Agent at the time of such Permitted
Acquisition or promptly thereafter as “Specified Assets”; provided that the
Borrower will not so identify any such assets unless, at the time thereof, the
Borrower intends to dispose of such assets reasonably promptly following such
Permitted Acquisition.

“Specified Dividend” means the Restricted Payment in an amount not to exceed
$1,700,000,000 by the Borrower to Holdings, funded solely by the Net Cash
Proceeds of the Tranche D Term Loans and the 2014 Senior Subordinated Notes and
unrestricted available cash.

“Specified Representations” means each of the representations and warranties set
forth in Sections 3.01, 3.02, 3.03(a) and (b), 3.08, 3.13 (provided that such
representation shall be deemed to refer to the date on which the applicable
Borrowing is to be made and the consummation of the transactions to occur on
such date), 3.16, 3.18 and 3.20.

“Specified Secured Indebtedness” means senior secured Indebtedness incurred
pursuant to clause (12) of the definition of the term “Permitted Indebtedness”.

 

62



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities (including in the form of repurchase obligations) and
performance undertakings entered into by the Borrower or any Subsidiary of the
Borrower which are reasonably customary, as determined in good faith by the
Board of Directors of the Borrower, in a Securitization Transaction relating to
accounts receivable.

“Statutory Reserves” means a fraction (expressed as a decimal) the numerator of
which is the number one and the denominator of which is the number one minus the
stated maximum rate (stated as a decimal) of all reserves, if any, required to
be maintained against “Eurocurrency liabilities” as specified in Regulation D
(including any marginal, emergency, special or supplemental reserves).

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower that is by its terms subordinated in right of
payment to the Obligations, and (b) with respect to any Guarantor, any
Indebtedness of such Guarantor that is by its terms subordinated in right of
payment to the Guarantee of such Guarantor.

“Subordinated Notes Refinancing” has the meaning assigned to such term in the
introductory statement to this Agreement.

“subsidiary” with respect to any Person, means:

(i) any corporation of which the outstanding Capital Stock having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly by
such Person; or

(ii) any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.

“Subsidiary” means, unless the context otherwise requires, a subsidiary of the
Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that is
a Loan Party and that executes this Agreement on the Second Restatement Date and
is a party to the Guarantee and Collateral Agreement as a guarantor on the
Second Restatement Date and each other Restricted Subsidiary of the Borrower
that thereafter guarantees the Obligations pursuant to the terms of this
Agreement and the Guarantee and Collateral Agreement; provided that upon the
release and discharge of such Restricted Subsidiary from its Guarantee in
accordance with this Agreement and the Guarantee and Collateral Agreement, such
Restricted Subsidiary shall cease to be a Subsidiary Guarantor.

“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.06 or Section 2.22.

“Swingline Exposure” means, at any time, the sum of the aggregate principal
amount at such time of all outstanding Dollar Swingline Loans, plus the Dollar
Equivalent of the aggregate principal amount at such time of all outstanding
Alternative Currency Swingline Loans. The Swingline Exposure of any
Multicurrency Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate Swingline Exposure at such time.

 

63



--------------------------------------------------------------------------------

“Swingline Lender” means any Revolving Credit Lender that may become the
Swingline Lender pursuant to Section 2.22(g), in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means any loan made by the Swingline Lender pursuant to
Section 2.22.

“TARGET Day” means any day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer payment system, which utilizes a single shared
platform and which was launched on November 19, 2007, is open for the settlement
of payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, similar charges or withholdings (including backup withholding)
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a Borrowing comprised of Term Loans or Incremental Term
Loans.

“Term Lenders” means those Lenders that have a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Commitment” means (a) with respect to each Lender, such Lender’s
Tranche C Term Loan Commitment, Tranche D Term Loan Commitment, Tranche E Term
Loan Commitment, Tranche F Term Loan Commitment and Tranche G Term Loan
Commitment and (b) any Incremental Term Loan Commitment.

“Term Loan Maturity Date” means the Tranche C Maturity Date, the Tranche D
Maturity Date, the Tranche E Maturity Date, the Tranche F Maturity Date or the
Tranche G Maturity Date, as applicable.

“Term Loans” means, collectively, the Tranche C Term Loans, the Tranche D Term
Loans, Tranche E Term Loans, Tranche F Term Loans and Tranche G Term Loans.
Unless the context shall otherwise require, the term “Term Loans” shall include
Incremental Term Loans.

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

“Title Insurance Policies” means the lender’s title insurance policies issued to
Agent with respect to the Mortgaged Properties.

“Total Assets” means, as of any date, the total consolidated assets of the
Borrower and its Restricted Subsidiaries, as set forth on the Borrower’s most
recently available internal consolidated balance sheet as of such date.

 

64



--------------------------------------------------------------------------------

“Total Dollar Revolving Credit Commitment” means, at any time, the aggregate
amount of Dollar Revolving Credit Commitments, as in effect at such time. The
Total Dollar Revolving Credit Commitment as of the Amendment No. 5 Effective
Date is $500,616,709.19.

“Total Multicurrency Revolving Credit Commitment” means, at any time, the
aggregate amount of Multicurrency Revolving Credit Commitments, as in effect at
such time. The Total Multicurrency Revolving Credit Commitment as of the
Amendment No. 5 Effective Date is $99,383,290.82.

“Tranche C Maturity Date” means February 28, 2020.

“Tranche C Term Lenders” means those Lenders that have a Tranche C Term Loan
Commitment or an outstanding Tranche C Term Loan.

“Tranche C Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make a Tranche C Term Loans hereunder as set forth
in the Commitment Schedule or in the most recent Assignment and Assumption
executed by such Lender, as applicable, as the same may be (a) reduced from time
to time pursuant to Section 2.06 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
Tranche C Term Loan Commitments were terminated in full upon the making of the
Tranche C Term Loans on the Restatement Date or the First Amendment Effective
Date, as applicable.

“Tranche C Term Loans” means the Term Loans made pursuant to clause (a)(ii) of
Section 2.01.

“Tranche D Maturity Date” means June 4, 2021.

“Tranche D Term Lenders” means those Lenders that have a Tranche D Term Loan
Commitment or an outstanding Tranche D Term Loan.

“Tranche D Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Tranche D Term Loans hereunder as set forth in
the Commitment Schedule or in the most recent Assignment and Assumption executed
by such Lender, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial
aggregate amount of the Term Lenders’ Tranche D Term Loan Commitments on the
Second Restatement Date is $825,000,000.

“Tranche D Term Loans” means the Term Loans made pursuant to clause (a)(i) of
Section 2.01.

“Tranche E Maturity Date” means May 30, 2025.

“Tranche E Term Lenders” means those Lenders that have a Tranche E Term Loan
Commitment or an outstanding Tranche E Term Loan.

 

65



--------------------------------------------------------------------------------

“Tranche E Term Loan Commitments” means the New Tranche E Refinancing Term Loan
Commitments in an aggregate principal amount of
$2,255,024,154.582,215,561,231.85 established pursuant to (and as defined in)
Amendment No. 57.

“Tranche E Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to SectionsSection 2(a) and (b) of Amendment No. 57.

“Tranche F Amortization Date” means the earlier to occur of (a) the Delayed Draw
Funding Date and (b) the Delayed Draw Term Commitment Termination Date.

“Tranche F Maturity Date” means JuneDecember 9, 20232025.

“Tranche F Term Lenders” means those Lenders that have a Tranche F Term Loan
Commitment or an outstanding Tranche F Term Loan.

“Tranche F Term Loan Commitments” means the New Tranche F Refinancing Term Loan
Commitments in an aggregate principal amount of
$3,577,740,539.003,515,130,079.55 established pursuant to (and as defined in)
Amendment No. 57.

“Tranche F Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 2(cb) of Amendment No. 57.

“Tranche G Maturity Date” means August 22, 2024.

“Tranche G Term Lenders” means those Lenders that have a Tranche G Term Loan
Commitment or an outstanding Tranche G Term Loan.

“Tranche G Term Loan Commitments” means the New Tranche G Refinancing Term Loan
Commitments in an aggregate principal amount of
$1,809,905,000.001,773,706,900.00 established pursuant to (and as defined in)
the February 2018 Refinancing Facility AgreementAmendment No. 7.

“Tranche G Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 2(ac) of the February 2018 Refinancing Facility
AgreementAmendment No. 7.

“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
Borrower and the Restricted Subsidiaries in connection with the Transactions
and, if applicable, the Second Restatement Transactions.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
making of the Borrowings hereunder, and the use of proceeds thereof in
accordance with the terms hereof, (b) the Existing Bank Debt Refinancing and
(c) the payment of the Transaction Costs.

 

66



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the Foreign Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York or any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any such Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations, but excluding unripened or contingent obligations related to
indemnification under Section 9.03 for which no written demand has been made.

“Unrestricted Cash” means unrestricted cash and Cash Equivalents owned by
Holdings, the Borrower and its Restricted Subsidiaries and not controlled by or
subject to any Lien or other preferential arrangement in favor of any creditor
(other than Liens created by or pursuant to this Agreement and the Loan
Documents, which may be shared ratably with the holders of any Specified Secured
Indebtedness).

“Unrestricted Subsidiary” of any Person means:

(1) any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any newly acquired or newly
formed Subsidiary to be an Unrestricted Subsidiary unless such Subsidiary owns
any Capital Stock of, or owns or holds any Lien on any property of, the Borrower
or any other Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated or another Unrestricted Subsidiary; provided
that:

(a) the Borrower certifies to the Agent that such designation complies with the
covenants set forth in Sections 6.02 and 6.16; and

(b) each Subsidiary to be so designated and each of its Subsidiaries has not at
the time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any of its Restricted Subsidiaries.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary only if immediately before and immediately after
giving effect to such designation, no Default or Event of Default shall have
occurred and be continuing. Any such

 

67



--------------------------------------------------------------------------------

designation by the Board of Directors of the Borrower shall be evidenced by a
Board Resolution giving effect to such designation and an Officers’ Certificate
delivered to the Agent certifying (and setting forth reasonably detailed
calculations demonstrating) that such designation complied with the foregoing
provisions.

Actions taken by an Unrestricted Subsidiary will not be deemed to have been
taken, directly or indirectly, by the Borrower or any Restricted Subsidiary.

Notwithstanding the foregoing, as of the Restatement Date, all of the
Subsidiaries of the Borrower will be Restricted Subsidiaries.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“Voluntary Prepayment” means (a) a prepayment of principal of Term Loans
pursuant to Section 2.09(a) in any fiscal year of the Borrower to the extent
that such prepayment reduces the scheduled installments of principal due in
respect of Term Loans as set forth in Section 2.08 in any subsequent fiscal year
and (b) a repurchase of Term Loans pursuant to Section 2.09(e) in any fiscal
year of the Borrower (it being understood that the amount of such repurchase
shall be the aggregate purchase price paid for the Term Loans so repurchased
(and not the aggregate principal amount thereof)), in each case, to the extent
that such prepayment or repurchase did not occur in connection with a
Refinancing of such Term Loans.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the then outstanding aggregate principal amount of such Indebtedness; into

(2) the sum of the total of the products obtained by multiplying;

(a) the amount of each then remaining installment, sinking fund, serial maturity
or other required payment of principal, including payment at final maturity, in
respect thereof; by

(b) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person of
which all the outstanding voting securities (other than in the case of a
Restricted Subsidiary that is incorporated in a jurisdiction other than a State
in the United States of America or the District of Columbia, directors’
qualifying shares or an immaterial amount of shares required to be owned by
other Persons pursuant to applicable law) are owned by such Person or any
Wholly-Owned Subsidiary of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

68



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party or the Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Dollar Revolving Loan”). Borrowings may also be
classified and referred to by Class (e.g., a “Dollar Revolving Borrowing”) or by
Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Dollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Restricted Subsidiaries, and
excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Effectuation of Transactions. Each of the representations and
warranties of the Loan Parties contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

SECTION 1.05. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or, if not defined in GAAP (as determined by the Borrower
in good faith) as determined by the Borrower in good faith, as in effect from
time to time; provided that, to the extent set forth in the definition of
“GAAP”, if the Borrower notifies the Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Second Restatement Date in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the
Borrower that the Required Lenders request an amendment to any provision thereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided further,
nowithstanding the foregoing

 

69



--------------------------------------------------------------------------------

or anything else to the contrary in this Agreement, all leases of the Borrower
and its Subsidiaries that were treated as “operating leases” prior to the
adoption of ASC 842 shall continue to be accounted for as such for all purposes
under the Loan Documents.

SECTION 1.06. Designated Senior Debt. The Loans and other Obligations under the
Loan Documents constitute “Senior Debt” and “Designated Senior Debt”, and this
Agreement and the other Loan Documents collectively constitute the “Credit
Facility”, for the purposes of the Senior Subordinated Notes Documents.

SECTION 1.07. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or Asset Sale
occurs (and for purposes of determining whether an acquisition is a Permitted
Acquisition or whether the Borrower may take any actions requiring compliance
with a specified ratio), the Consolidated Leverage Ratio, Consolidated Net
Leverage Ratio and Consolidated Secured Net Debt Ratio shall be calculated with
respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition or Asset Sale (and any related repayment or incurrence of
Indebtedness) (including, without duplication, (a) all pro forma adjustments
permitted or required by Article 11 of Regulation S-X under the Securities Act
of 1933, as amended, and (b) pro forma adjustments for cost savings and other
operating efficiencies (net of continuing associated expenses) to the extent the
actions underlying such cost savings and operating efficiencies have been or are
reasonably expected to be implemented and such cost savings and operating
efficiencies are factually supportable, are expected to have a continuing impact
and have been realized or are reasonably expected to be realized within 12
months following such Permitted Acquisition or Asset Sale; provided that all
such adjustments shall be set forth in a reasonably detailed certificate of a
Financial Officer of the Borrower), using, for purposes of making such
calculations, the historical financial statements of the Borrower and the
Subsidiaries which shall be reformulated as if such Permitted Acquisition or
Asset Sale, and any other Permitted Acquisitions and Asset Sales that have been
consummated during the period, had been consummated on the first day of such
period.

SECTION 1.08. Exchange Rates. On each Calculation Date, the Agent shall
(a) determine the Exchange Rate as of such Calculation Date and (b) give notice
thereof to the Borrower and to any Lender that shall have requested a copy of
such notice (it being understood that a Lender shall not have the right to
independently request a determination of the Exchange Rates), in each case, with
respect to each applicable Alternative Currency. The Exchange Rates so
determined shall become effective on such Calculation Date and shall remain
effective until the next succeeding Calculation Date, and shall for all purposes
of this Agreement (other than Section 2.22(f) or any other provision expressly
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
converting any amounts between Dollars and Alternative Currencies.

 

70



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly, (i) to make a Tranche D
Term Loan, in Dollars, to the Borrower on the Second Restatement Date, in a
principal amount not to exceed its Tranche D Term Loan Commitment, (ii) to make
Dollar Revolving Loans to the Borrower, in Dollars, at any time and from time to
time on or after the Second Restatement Date, and until the earlier of the
Revolving Credit Maturity Date with respect to the Dollar Revolving Credit
Commitment of such Lender and the termination of the Dollar Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Revolving
Credit Lender’s Dollar Revolving Credit Exposure exceeding such Lender’s Dollar
Revolving Credit Commitment and (iii) to make Multicurrency Revolving Loans to
the Borrower, in Dollars or any Alternative Currency, at any time and from time
to time on or after the Second Restatement Date, and until the earlier of the
Revolving Credit Maturity Date with respect to the Multicurrency Revolving
Credit Commitment of such Lender and the termination of the Multicurrency
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that would not result
in such Revolving Credit Lender’s Multicurrency Revolving Credit Exposure
exceeding such Lender’s Multicurrency Revolving Credit Commitment. Within the
limits set forth in the preceding sentence and subject to the terms, conditions
and limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans. Amounts paid or prepaid in respect of Term Loans may
not be reborrowed.

(b) Each Lender having an Incremental Revolving Credit Commitment hereby agrees,
severally and not jointly, on the terms and subject to the conditions set forth
herein and in the applicable Incremental Revolving Credit Assumption Agreement,
to make Incremental Revolving Loans to the Borrower, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Incremental
Revolving Credit Exposure exceeding such Lender’s Incremental Revolving Credit
Commitment. Within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrower may borrow,
pay or prepay and reborrow Incremental Revolving Loans.

(c) Each Lender having an Incremental Term Loan Commitment hereby agrees,
severally and not jointly, on the terms and subject to the conditions set forth
herein and in the applicable Incremental Term Loan Assumption Agreement, to make
Incremental Term Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than Swingline Loans)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their applicable
Commitments; provided that until the Non-Extended Revolving Credit Maturity
Date, (x) each Borrowing of Dollar Revolving Loans shall consist of Dollar
Revolving Loans (including both Non-Extended Revolving Loans and Extended
Revolving Loans) made by all Dollar Revolving Credit Lenders (including both
Non-Extended Dollar Revolving Credit Lenders and Extended Dollar Revolving
Credit Lenders) ratably in accordance with their respective Dollar Revolving
Credit Commitments (and, thereafter, each Borrowing of Dollar Revolving Loans
shall consist of Extended Dollar Revolving Loans made by the Extended Dollar
Revolving Credit Lenders in accordance with their respective Extended Dollar
Revolving Credit Commitments) and (y) each

 

71



--------------------------------------------------------------------------------

Borrowing of Multicurrency Revolving Loans shall consist of Multicurrency
Revolving Loans (including both Non-Extended Multicurrency Revolving Loans and
Extended Multicurrency Revolving Loans) made by all Multicurrency Revolving
Credit Lenders (including both Non-Extended Revolving Credit Lenders and
Extended Revolving Credit Lenders), ratably in accordance with their respective
Multicurrency Revolving Credit Commitments (and, thereafter, each Borrowing of
Multicurrency Revolving Loans shall consist of Extended Multicurrency Revolving
Loans made by the Extended Multicurrency Revolving Credit Lenders ratably in
accordance with their respective Extended Multicurrency Revolving Credit
Commitments). The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Except for
Swingline Loans and Loans deemed made pursuant to Section 2.02(e), the Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) (A) in the case of a Revolving Borrowing, an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum (except with respect
to any Incremental Revolving Credit Borrowing, to the extent otherwise provided
in the related Incremental Revolving Credit Assumption Agreement) or (B) in the
case of a Term Loan Borrowing, an integral multiple of $1,000,000 and not less
than (x) $5,000,000 in the case of a Eurocurrency Borrowing or (y) $1,000,000,
in the case of an ABR Borrowing (except, in each case, with respect to any
Incremental Term Borrowing, to the extent otherwise provided in the related
Incremental Term Loan Assumption Agreement) or (ii) in the case of any
Borrowing, equal to the remaining available balance of the applicable
Commitments; provided that an ABR Borrowing may be maintained in a lesser amount
equal to the difference between the aggregate principal amount of all other
Borrowings and the total amount of Loans at such time outstanding.

(b) Subject to Section 2.02(e), 2.13 and 2.19, (i) each Borrowing denominated in
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith and (ii) each Borrowing denominated
in an Alternative Currency shall be comprised entirely of Eurocurrency Loans.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increase in the Eurocurrency Rate or increased costs to the Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.14 shall apply) and (iii) such branch or Affiliate of such Lender
would not be included in clause (z) of the first proviso to the definition of
the term “Eligible Assignee” set forth in Section 1.01.

(c) Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten different
Interest Periods in effect for Eurocurrency Borrowings at any time outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Revolving Credit Maturity Date or the applicable Term Loan Maturity
Date, as the case may be.

 

72



--------------------------------------------------------------------------------

(e) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Agent of the L/C Disbursement
and the Agent will promptly notify each applicable Revolving Credit Lender of
such L/C Disbursement and its Pro Rata Percentage thereof. Each Revolving Credit
Lender of the applicable Class shall pay by wire transfer of immediately
available funds in Dollars or the applicable Alternative Currency, as
applicable, to the Agent not later than 2:00 p.m., New York City time, on such
date (or, if such Revolving Credit Lender shall have received such notice later
than 12:00 (noon), New York City time, on any day, not later than 10:00 a.m.,
New York City time, on the immediately following Business Day), an amount equal
to such Lender’s Pro Rata Percentage of such L/C Disbursement (it being
understood that such amount shall be deemed to constitute an ABR Revolving Loan
(in the case of a Dollar L/C Disbursement) or a Eurocurrency Revolving Loan with
an Interest Period of one month (in the case of a Multicurrency L/C
Disbursement), as the case may be, of such Lender and such payment shall be
deemed to have reduced the L/C Exposure), and the Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Credit Lenders. The
Agent will promptly pay to the Issuing Bank any amounts received by it from the
Borrower pursuant to Section 2.23(e) prior to the time that any Revolving Credit
Lender makes any payment pursuant to this paragraph (e); any such amounts
received by the Agent thereafter will be promptly remitted by the Agent to the
Revolving Credit Lenders that shall have made such payments and to the Issuing
Bank, as their interests may appear. If any Revolving Credit Lender shall not
have made its Pro Rata Percentage of such L/C Disbursement available to the
Agent as provided above, such Lender and the Borrower severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Agent for the account of the Issuing Bank at (i) in
the case of the Borrower, a rate per annum equal to the interest rate applicable
to Revolving Loans pursuant to Section 2.12(a), and (ii) in the case of such
Lender, (x) for amounts denominated in Dollars, for the first such day, the
Federal Funds Effective Rate, and for each day thereafter, the Alternate Base
Rate and (y) for amounts denominated in an Alternative Currency, for the first
such day, a rate determined by the Agent to represent its cost of overnight or
short-term funds in such Alternative Currency (which determination shall be
conclusive absent manifest error), and for each day thereafter, the Foreign Base
Rate applicable to such Alternative Currency.

SECTION 2.03. Requests for Borrowing. (a) In order to request a Borrowing (other
than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(e), as to
which this Section 2.03 shall not apply), the Borrower shall notify the Agent of
such request either in writing by delivery of a Borrowing Request (by hand or
facsimile) signed by the Borrower or by telephone (to be confirmed promptly by
hand delivery or facsimile of written notice) not later than (x) 11:00 a.m., New
York City time, (A) in the case of a Eurocurrency Borrowing denominated in
Dollars, three (3) Business Days before a proposed Borrowing (or such later time
as shall be acceptable to the Agent) and (B) in the case of a Eurocurrency
Borrowing denominated in an Alternative Currency, not later than 11:00 a.m., New
York City time, four Business Days before a proposed Borrowing (or such later
time as shall be acceptable to the Agent) and (y) 11:00 a.m., New York City
time, on the date of a proposed Borrowing (or such

 

73



--------------------------------------------------------------------------------

later time as shall be acceptable to the Agent), in the case of an ABR
Borrowing. Each such telephonic and written Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.01:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of the Borrowing, which shall be a Business Day;

(iii) whether the Borrowing then being requested is to be a Tranche C Term
Borrowing, a Tranche D Term Borrowing, a Tranche E Term Borrowing, a Tranche F
Term Borrowing, a Tranche G Term Borrowing, an Incremental Term Borrowing, a
Dollar Revolving Borrowing, a Multicurrency Revolving Borrowing or an
Incremental Revolving Credit Borrowing, and whether such Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) in the case of a Multicurrency Revolving Borrowing, the currency in which
such Borrowing is to be denominated; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed;

provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02 and Section 2.04.

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing, if denominated in Dollars, shall be an ABR Borrowing and if
denominated in any other currency, shall be a Eurocurrency Borrowing with an
Interest Period of one month. If no Interest Period is specified with respect to
any Eurocurrency Borrowing, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. If no currency is specified then the
requested Borrowing shall be denominated in Dollars. Promptly following receipt
of the Borrowing Request in accordance with this Section, the Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Except with respect to Swingline Loans
and Loans made pursuant to Section 2.02(e), each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by (i) 12:00 (noon), New York City time, in the case
of Loans denominated in Dollars or (ii) 9:00 a.m., New York City time, in the
case of Loans denominated in an Alternative Currency, in each case to the
account of the Agent most recently designated by it for such purpose by notice
to the Lenders.

 

74



--------------------------------------------------------------------------------

(b) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available on the date of such Borrowing in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Agent, then the applicable
Lender and the Borrower severally agree to pay to the Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Agent, at (i) in the case of such
Lender, the greater of the rate determined by the Agent to represent its cost of
overnight or short-term funds for the applicable currency and the applicable
Daily Rate (which determination shall be conclusive absent manifest error) or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans, in
the case of Loans denominated in Dollars, or the rate applicable to such Loan,
in the case of Loans denominated in an Alternative Currency. If such Lender pays
such amount to the Agent, then such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement. Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Commitments
or to prejudice any rights which the Agent or the Borrower or any Loan Party may
have against any Lender as a result of any default by such Lender hereunder.

SECTION 2.05. Type; Interest Elections. (a) Loans shall initially be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert all or any portion of any
Borrowing (subject to the minimum amounts for Borrowings of the applicable Type
specified in Section 2.02(c)) to a different Type or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by telephone (i) in the case of an election to convert to
or continue as a Eurocurrency Borrowing, not later than 11:00 a.m., New York
City time, (x) three (3) Business Days before the date of the proposed
conversion or continuation, in the case of any Borrowing denominated in Dollars
or (y) four (4) Business Days before the date of the proposed conversion or
continuation, in the case of any Borrowing denominated in an Alternative
Currency or (ii) in the case of an election to convert to or continue as an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed conversion or continuation (or such later time as shall be acceptable
to the Agent). Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Agent of a written Interest Election Request in a form approved by the Agent and
signed by the Borrower.

 

75



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) any such Borrowing denominated in Dollars
shall be converted to an ABR Borrowing and (ii) any such Borrowing denominated
in an Alternative Currency shall be continued as a Eurocurrency Borrowing with
an Interest Period of one month. Notwithstanding any contrary provision hereof,
if an Event of Default of the type set forth in clauses (a) or (b) of Article
VII (without giving effect to any grace period set forth therein) has occurred
and is continuing and the Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing,
(x) (A) no outstanding Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing and (B) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the then current Interest Period applicable thereto and (y) no Interest
Period in excess of one month may be selected for any Borrowing denominated in
an Alternative Currency.

SECTION 2.06. Termination and Reduction of Commitments. (a) The Non-Extended
Revolving Credit Commitments shall automatically terminate on the Non-Extended
Revolving Credit Maturity Date. The Extended Revolving Credit Commitments (other
than Incremental Revolving Credit Commitments, which shall automatically
terminate as provided in the relevant Incremental Assumption Agreement) and the
Swingline Commitment shall automatically terminate on the Extended Revolving
Credit Maturity Date. The L/C Commitment shall automatically terminate on the
earlier to occur of (i) the termination of the Extended Revolving Credit
Commitments and (ii) the date that is 30 days prior to the Extended Revolving
Credit Maturity Date.

 

76



--------------------------------------------------------------------------------

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
(or telephonic notice promptly confirmed by written notice) to the Agent, the
Borrower may, without premium or penalty, at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments or the Revolving Credit Commitments, in each case, of any Class (it
being agreed that for purposes of this clause (b), the Initial Tranche F Term
Loan Commitments (as defined in Amendment No. 1) and the Delayed Draw Term F
Term Loan Commitments (as defined in Amendment No. 1) shall constitute separate
Classes; provided, however, that (i) each partial reduction of the Term Loan
Commitments or the Revolving Credit Commitments of any Class shall be in an
integral multiple of $1,000,000 and in a minimum amount of $1,000,000, (ii) the
Total Dollar Revolving Credit Commitment shall not be reduced to an amount that
is less than the Aggregate Dollar Revolving Credit Exposure at the time,
(iii) the Total Multicurrency Revolving Credit Commitment shall not be reduced
to an amount that is less than the Aggregate Multicurrency Revolving Credit
Exposure at the time, and (iv) the Borrower may condition a notice of
termination of all of the Commitments upon the effectiveness of a replacement
financing (or other transaction); provided further that (x) until the
Non-Extended Dollar Revolving Credit Commitments shall have been terminated in
full or expired, any reduction in the Dollar Revolving Credit Commitments shall
be made ratably between the Non-Extended Dollar Revolving Credit Commitments and
the Extended Dollar Revolving Credit Commitments and (y) until the Non-Extended
Multicurrency Revolving Credit Commitments shall have been terminated in full or
expired, any reduction in the Multicurrency Revolving Credit Commitments shall
be made ratably between the Non-Extended Multicurrency Revolving Credit
Commitments and the Extended Multicurrency Revolving Credit Commitments;
provided, however, that prior to the Non-Extended Revolving Credit Maturity
Date, the Borrower may terminate in full (but not in part) the Non-Extended
Dollar Revolving Credit Commitments without any concurrent termination of the
Extended Dollar Revolving Credit Commitments and the Borrower may terminate in
full (but not in part) the Non-Extended Multicurrency Revolving Credit
Commitments without any concurrent termination of the Extended Multicurrency
Revolving Credit Commitments.

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments of any Class hereunder shall be made ratably among the Lenders in
accordance with their respective applicable Commitments. The Borrower shall pay
to the Agent for the account of the applicable Lenders, on the date of
termination or reduction of the Commitments of any Class, all accrued and unpaid
Commitment Fees relating to such Class to but excluding the date of such
termination or reduction.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to each Lender, through the Agent, (i) the
principal amount of each Term Loan of such Lender as provided in Section 2.08
and (ii) the then unpaid principal amount of each Revolving Loan of such Lender
on the Revolving Credit Maturity Date with respect to the Revolving Credit
Commitments of such Lender. The Borrower hereby promises to pay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the Revolving
Credit Maturity Date with respect to the Revolving Credit Commitments of such
Lender.

 

77



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Agent shall maintain accounts (including the Register maintained
pursuant to Section 9.04(b)(iv)) in which it shall record (i) the amount of each
Loan made hereunder, the Class, Type and currency thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in substantially the form of Exhibit F hereto. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

SECTION 2.08. Repayment of Term Borrowings. (a) (i) The Borrower shall pay to
the Agent, for the account of the Tranche C Term Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day, a principal amount of the Tranche C Term Loans (as adjusted from time to
time pursuant to Sections 2.08(c), 2.09(c), 2.10(h) and 2.24(d)) equal to the
amount set forth below for such date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment:

 

DATE

   SCHEDULED TRANCHE C
TERM LOAN
REPAYMENTS

June 30, 2016

September 30, 2016

December 31, 2016

   $3,190,411.13


$3,190,411.13

$3,190,411.13

March 31, 2017

June 30, 2017

September 30, 2017

December 31, 2017

   $3,190,411.13


$3,190,411.13

$3,190,411.13

$3,190,411.13

 

78



--------------------------------------------------------------------------------

DATE

   SCHEDULED TRANCHE C
TERM LOAN REPAYMENTS

March 31, 2018

June 30, 2018

September 30, 2018

December 31, 2018

   $3,190,411.13


$3,190,411.13

$3,190,411.13

$3,190,411.13

March 31, 2019

June 30, 2019

September 30, 2019

December 31, 2019

   $3,190,411.13


$3,190,411.13

$3,190,411.13

$3,190,411.13

Tranche C Maturity Date    Remainder

(ii) The Borrower shall pay to the Agent, for the account of the Tranche D Term
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day, a principal amount of the Tranche D
Term Loans (as adjusted from time to time pursuant to Sections 2.08(c), 2.09(c),
2.10(h) and 2.24(d)) equal to the percentage set forth below for such date of
the aggregate principal amount of the Tranche D Term Loans outstanding on the
Second Restatement Date, together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment:

 

DATE

   SCHEDULED TRANCHE D
TERM LOAN REPAYMENTS

September 30, 2014

December 31, 2014

   0.25%


0.25%

March 31, 2015

June 30, 2015

September 30, 2015

December 31, 2015

   0.25%


0.25%

0.25%

0.25%

March 31, 2016

June 30, 2016

September 30, 2016

December 31, 2016

   0.25%


0.25%

0.25%

0.25%

March 31, 2017

June 30, 2017

September 30, 2017

December 31, 2017

   0.25%


0.25%

0.25%

0.25%

March 31, 2018

June 30, 2018

September 30, 2018

December 31, 2018

   0.25%


0.25%

0.25%

0.25%

March 31, 2019

June 30, 2019

September 30, 2019

December 31, 2019

   0.25%


0.25%

0.25%

0.25%

 

79



--------------------------------------------------------------------------------

DATE

   SCHEDULED TRANCHE D
TERM LOAN REPAYMENTS

March 31, 2020

June 30, 2020

September 30, 2020

December 31, 2020

   0.25%


0.25%

0.25%

0.25%

March 31, 2021    0.25% Tranche D Maturity Date    Remainder

(iii) The Borrower shall pay to the Agent, for the account of the Tranche E Term
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day, a principal amount of the Tranche E
Term Loans (as adjusted from time to time pursuant to Sections 2.08(c), 2.09(c),
2.10(h) and 2.24(d)) equal to the amount set forth below for such date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment:

 

DATE

   SCHEDULED TRANCHE E
TERM LOAN REPAYMENTS

March 31, 2020

June 30, 20182020

September 30, 20182020

December 31, 20182020

   $5,637,560.395,538,903.08


$5,637,560.39

$5,637,560.39

$5,538,903.08

$5,538,903.08

$5,538,903.08

March 31, 2019

June 30, 2019

September 30, 2019

December 31, 2019

   $5,637,560.39


$5,637,560.39

$5,637,560.39

$5,637,560.39

March 31, 2020

June 30, 2020

September 30, 2020

December 31, 2020

   $5,637,560.39


$5,637,560.39

$5,637,560.39

$5,637,560.39

March 31, 2021

June 30, 2021

September 30, 2021

December 31, 2021

   $5,637,560.395,538,903.08


$5,637,560.39

$5,637,560.39

$5,637,560.39

$5,538,903.08

$5,538,903.08

$5,538,903.08

 

80



--------------------------------------------------------------------------------

DATE

   SCHEDULED TRANCHE E
TERM LOAN REPAYMENTS

March 31, 2022

June 30, 2022

September 30, 2022

December 31, 2022

   $5,637,560.395,538,903.08


$5,637,560.39

$5,637,560.39

$5,637,560.39

$5,538,903.08

$5,538,903.08

$5,538,903.08

March 31, 2023

June 30, 2023

September 30, 2023

December 31, 2023

   $5,637,560.395,538,903.08


$5,637,560.39

$5,637,560.39

$5,637,560.39

$5,538,903.08

$5,538,903.08

$5,538,903.08

March 31, 2024

June 30, 2024

September 30, 2024

December 31, 2024

   $5,637,560.395,538,903.08


$5,637,560.39

$5,637,560.39

$5,637,560.39

$5,538,903.08

$5,538,903.08

$5,538,903.08

March 31, 2025

   $5,637,560.39$5,538,903.08

Tranche E Maturity Date

   Remainder

(iv) The Borrower shall pay to the Agent, for the account of the Tranche F Term
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day, a principal amount of the Tranche F
Term Loans (as adjusted from time to time pursuant to Sections 2.08(c), 2.09(c),
2.10(h) and 2.24(d)) equal to the amount set forth below for such date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment:

 

DATE

   SCHEDULED TRANCHE F
TERM LOAN REPAYMENTS

June 30, 2018

September 30, 2018

December 31, 2018

   $8,944,351.35


$8,944,351.35

$8,944,351.35

March 31, 20192020

June 30, 20192020

September 30, 20192020

December 31, 20192020

   $8,944,351.358,787,825.20


$8,944,351.35

$8,944,351.35

$8,944,351.35

$8,787,825.20

$8,787,825.20

$8,787,825.20

 

81



--------------------------------------------------------------------------------

DATE

   SCHEDULED TRANCHE F
TERM LOAN REPAYMENTS

March 31, 20202021

June 30, 20202021

September 30, 20202021

December 31, 20202021

   $8,944,351.358,787,825.20


$8,944,351.35

$8,944,351.35

$8,944,351.35

$8,787,825.20

$8,787,825.20

$8,787,825.20

March 31, 20212022

June 30, 20212022

September 30, 20212022

December 31, 20212022

   $8,944,351.358,787,825.20


$8,944,351.35

$8,944,351.35

$8,944,351.35

$8,787,825.20

$8,787,825.20

$8,787,825.20

March 31, 2022

June 30, 2022

September 30, 2022

December 31, 2022

   $8,944,351.35


$8,944,351.35

$8,944,351.35

$8,944,351.35

March 31, 2023

June 30, 2023

September 30, 2023

December 31, 2023

   $8,944,351.35$8,787,825.20


$8,787,825.20

$8,787,825.20

$8,787,825.20

March 31, 2024

June 30, 2024

September 30, 2024

December 31, 2024

   $8,787,825.20


$8,787,825.20

$8,787,825.20

$8,787,825.20

March 31, 2025

June 30, 2025

September 30, 2025

   $8,787,825.20


$8,787,825.20

$8,787,825.20

Tranche F Maturity Date

   Remainder

 

82



--------------------------------------------------------------------------------

(v) The Borrower shall pay to the Agent, for the account of the Tranche G Term
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day, a principal amount of the Tranche G
Term Loans (as adjusted from time to time pursuant to Sections 2.08(c), 2.09(c),
2.10(h) and 2.24(d)) equal to the amount set forth below for such date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment:

 

DATE

   SCHEDULED TRANCHE G
TERM LOAN REPAYMENTS

March 31, 2018

June 30, 2018

September 30, 2018

December 31, 2018

   $4,524,762.50


$4,524,762.50

$4,524,762.50

$4,524,762.50

March 31, 2019

June 30, 2019

September 30, 2019

December 31, 2019

   $4,524,762.50


$4,524,762.50

$4,524,762.50

$4,524,762.50

March 31, 2020

June 30, 2020

September 30, 2020

December 31, 2020

   $4,524,762.504,434,267.25


$4,524,762.50

$4,524,762.50

$4,524,762.50

$4,434,267.25

$4,434,267.25

$4,434,267.25

March 31, 2021

June 30, 2021

September 30, 2021

December 31, 2021

   $4,524,762.504,434,267.25


$4,524,762.50

$4,524,762.50

$4,524,762.50

$4,434,267.25

$4,434,267.25

$4,434,267.25

March 31, 2022

June 30, 2022

September 30, 2022

December 31, 2022

   $4,524,762.504,434,267.25


$4,524,762.50

$4,524,762.50

$4,524,762.50

$4,434,267.25

$4,434,267.25

$4,434,267.25

March 31, 2023

June 30, 2023

September 30, 2023

December 31, 2023

   $4,524,762.504,434,267.25


$4,524,762.50

$4,524,762.50

$4,524,762.50

$4,434,267.25

$4,434,267.25

$4,434,267.25

March 31, 2024

June 30, 2024

   $4,524,762.50


$4,524,762.504,434,267.25

$4,434,267.25

Tranche G Maturity Date

   Remainder

 

83



--------------------------------------------------------------------------------

(b) The Borrower shall pay to the Agent, for the account of the Incremental Term
Lenders, on each Incremental Term Loan Repayment Date, a principal amount of the
Other Term Loans (as adjusted from time to time pursuant to Sections 2.08(c),
2.09(c), 2.10(h) and 2.24(d)) equal to the amount set forth for such date in the
applicable Incremental Term Loan Assumption Agreement, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment. To the extent not previously paid, all
Incremental Term Loans shall be due and payable on the applicable Incremental
Term Loan Maturity Date and all Incremental Revolving Loans shall be due and
payable on the applicable Incremental Revolving Credit Maturity Date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of payment.

(c) In the event and on each occasion that any Term Loan Commitment (other than
any Incremental Term Loan Commitment) shall be reduced or shall expire or
terminate other than as a result of the making of a Term Loan, the principal
amount payable on the Term Loan Maturity Date shall be reduced pro rata by an
aggregate amount equal to the amount of such reduction, expiration or
termination.

(d) All repayments pursuant to this Section 2.08 shall be subject to
Section 2.15, but shall otherwise be without premium or penalty.

SECTION 2.09. Optional Prepayment of Loans. (a) Upon prior notice in accordance
with paragraph (b) of this Section, the Borrower shall have the right at any
time and from time to time to prepay any Borrowing of any Class in whole or in
part without premium or penalty (but subject to Section 2.15 and
Section 2.09(d)); provided that each partial prepayment shall be in an amount
that is an integral multiple of $100,000, €100,000 or £100,000 and not less than
$500,000, €500,000 or £500,000 (or, with respect to any other Alternative
Currency, such minimum and multiple amounts as are reasonably specified by the
Agent), as applicable.

(b) The Borrower shall notify the Agent by telephone (confirmed by facsimile) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the day of
prepayment. Each such notice shall be irrevocable (except that any such notice
may be conditioned upon the effectiveness of a new financing or other
transaction) and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and the Class(es) and Type(s) of
Loans to be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest as required by Section 2.12; provided, however, that in the
case of a prepayment of an ABR Revolving Loan or a Swingline Loan that is not
made in connection with a termination of the Revolving Credit Commitments, the
accrued and unpaid interest on the principal amount prepaid shall be payable on
the next scheduled Interest Payment Date with respect to such ABR Revolving Loan
or Swingline Loan.

 

84



--------------------------------------------------------------------------------

(c) Optional prepayments of Term Loans pursuant to Section 2.09(a) shall be
applied against the remaining installments of principal in respect of the Class
of Term Loans scheduled to be paid as directed by the Borrower.

(d) If, (x) prior to the date that is six months after the February 2018
Refinancing Facility Effective Date, in the case of the Tranche G Term Loans or
(y) prior to the date that is six months after the Amendment No. 57 Effective
Date, in the case of the Tranche E Term Loans, the Tranche F Term Loans or the
Tranche FG Term Loans, (i) all or any portion of such Term Loans is prepaid
substantially concurrently with the proceeds of, or such Term Loans are
converted into, any new or replacement tranche of term loan Indebtedness
(including any Incremental Term Loans incurred pursuant to Section 2.22) that
has an effective interest rate or weighted average yield (to be determined in
the reasonable discretion of the Agent consistent with generally accepted
financial practices, after giving effect to margins, “LIBOR floors”, upfront or
similar fees or original issue discount shared with all lenders or holders
thereof, but excluding the effect of any arrangement, structuring, syndication
or other fees payable in connection therewith that are not shared with all
lenders or holders thereof) less than the effective interest rate or weighted
average yield (to be determined in the reasonable discretion of the Agent
consistent with generally accepted financial practices, on the same basis as
above) of such Term Loans being prepaid or converted, or (ii) a Non-Consenting
Lender must assign its Term Loans of such Class pursuant to Section 9.02(e) or
otherwise as a result of its failure to consent to an amendment that is passed
and reduces the effective interest rate or weighted average yield (taking into
account any “LIBOR floor”) then in effect with respect to such Term Loans, then
in each case the aggregate principal amount so prepaid, converted, assigned or
repaid will be subject to a fee payable by the Borrower equal to 1% of the
principal amount thereof.

(e) Notwithstanding anything to the contrary contained in this Section 2.09, so
long as no Default has occurred and is continuing or would result therefrom, the
Borrower may repurchase outstanding Term Loans on the following basis:

(i) the Borrower may make one or more offers (each, an “Offer”) to repurchase
all or any portion of the Term Loans (the “Offer Loans”); provided that (A) the
Borrower delivers to the Agent (for distribution to such Lenders) a notice of
the aggregate principal amount of the Offer Loans that will be subject to such
Offer no later than 12:00 (noon), New York City time, at least five Business
Days (or such shorter period as may be agreed to by the Agent) in advance of the
proposed consummation date of such Offer indicating (1) the last date on which
such Offer may be accepted, (2) the maximum principal amount of the Offer Loans
the Borrower is willing to repurchase in the Offer, (3) the Class of such Offer
Loans, (4) the range of discounts to par at which the Borrower is willing to
repurchase the Offer Loans and (5) the instructions, consistent with this
Section 2.09(e) with respect to the Offer, that a Term Lender must follow in
order to have its Offer Loans repurchased; (B) the maximum dollar amount of each
Offer shall be no less than $10,000,000 or whole multiples of $1,000,000 in
excess thereof; (C) the Borrower shall hold such Offer open for a minimum period
of three Business Days; (D) a Term Lender who elects to participate in the Offer
may choose to tender all or part of such Term Lender’s Offer Loans; (E) the
proceeds of Revolving Loans may not be used to fund any repurchase under this
Section 2.09(e); (F) the Offer shall be made to the

 

85



--------------------------------------------------------------------------------

Term Lenders holding the Offer Loans on a pro rata basis in accordance with the
respective principal amount of the Offer Loans then due and owing to the
applicable Term Lenders; and (G) the Offer shall be conducted pursuant to such
procedures as the Agent may reasonably establish; and

(ii) following a repurchase pursuant to this Section 2.09(e) by the Borrower,
(A) the Offer Loans so repurchased shall, without further action by any Person,
be deemed cancelled for all purposes and no longer outstanding for all purposes
of this Agreement and all the other Loan Documents and (B) the Borrower will
promptly advise the Agent of the total amount of Offer Loans that were
repurchased from each Lender who elected to participate in the Offer.

SECTION 2.10. Mandatory Prepayment of Loans. (a) In the event of any termination
of all the Revolving Credit Commitments of a Class, the Borrower shall, on the
date of such termination, repay or prepay all its outstanding Revolving Credit
Borrowings of such Class and (solely in the case of a termination of all
Multicurrency Revolving Credit Commitments) all outstanding Swingline Loans, and
replace all (or make other arrangements, including providing cash collateral or
a supporting letter of credit, acceptable to the Issuing Bank in its sole
discretion, with respect thereto) outstanding Letters of Credit issued
thereunder; provided that for purposes of the repayment of any Revolving Credit
Borrowings pursuant to this paragraph in connection with the termination of all
of the Non-Extended Dollar Revolving Credit Commitments or Non-Extended
Multicurrency Revolving Credit Commitments, the Loans outstanding under the
applicable Non-Extended Revolving Credit Commitments and the Loans outstanding
under the applicable Extended Revolving Credit Commitments shall be deemed to
comprise separate Borrowings. If as a result of any partial reduction of the
Dollar Revolving Credit Commitments or the Multicurrency Revolving Credit
Commitments, the Aggregate Dollar Revolving Credit Exposure or the Aggregate
Multicurrency Revolving Credit Exposure, as applicable, would exceed the Total
Dollar Revolving Credit Commitment or the Total Multicurrency Revolving Credit
Commitment, as applicable, after giving effect thereto, then the Borrower shall,
on the date of such reduction, repay or prepay Revolving Credit Borrowings in
respect of the Dollar Revolving Credit Commitments or the Multicurrency
Revolving Credit Commitments, as applicable (or, if applicable, Swingline Loans
(or a combination thereof)) and/or replace outstanding (or make such other
arrangement with respect to) Letters of Credit issued thereunder in an amount
sufficient to eliminate such excess.

(b) Upon the consummation of an Asset Sale, the Borrower shall apply an amount
equal to 100% of the Net Cash Proceeds relating to such Asset Sale within 545
days (or such lesser number of days that may be applicable to the Net Cash
Proceeds of such Asset Sale under any agreement governing Specified Secured
Indebtedness) of receipt thereof either (i) to prepay Term Loans in accordance
with Section 2.10(g) (provided that, if at the time of such prepayment, any
portion of such Net Cash Proceeds is also required to be used to prepay, or to
make an offer to prepay, any Specified Secured Indebtedness, then the Borrower
shall only be required to prepay the Term Loans under this Section 2.10(b) with
such Net Cash Proceeds equally and ratably with such Specified Secured
Indebtedness); or (ii) to reinvest in Productive Assets (provided that this
requirement shall be deemed satisfied if the Borrower or such Restricted
Subsidiary by the end of such 545-day period has entered into a binding
agreement under which it is contractually committed to reinvest in Productive
Assets and such investment is

 

86



--------------------------------------------------------------------------------

consummated within 120 days from the date on which such binding agreement is
entered into), or (iii) a combination of prepayment and investment permitted by
the foregoing clauses (i) and (ii).

(c) If as a result of any fluctuation of Exchange Rates, on any Calculation
Date, the Aggregate Multicurrency Revolving Credit Exposure would exceed the
Total Multicurrency Revolving Credit Commitment, then the Borrower shall, within
three Business Days following such Calculation Date, repay or prepay
Multicurrency Revolving Credit Borrowings or Swingline Loans (or a combination
thereof) and/or replace outstanding (or make such other arrangement with respect
to) Multicurrency Letters of Credit such that the Aggregate Multicurrency
Revolving Credit Exposure does not exceed the Total Multicurrency Revolving
Credit Commitment.

(d) No later than the earlier of (i) ninety (90) days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending on
September 30, 2014, and (ii) the date on which the financial statements with
respect to such period are delivered pursuant to Section 5.01(a), the Borrower
shall prepay outstanding Term Loans in accordance with Section 2.10(g) in an
aggregate principal amount equal to 50% of Excess Cash Flow for the fiscal year
then ended, minus Voluntary Prepayments made during such fiscal year; provided
(x) that the amount of such prepayment shall be reduced to 25% of such Excess
Cash Flow if the Consolidated Leverage Ratio at the end of such fiscal year
shall be equal to or less than 5.00 to 1.00, but greater than 4.50 to 1.00, and
(y) such prepayment shall not be required if the Consolidated Leverage Ratio at
the end of such fiscal year shall be equal to or less than 4.50 to 1.00.

(e) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
Permitted Indebtedness), the Borrower shall, substantially simultaneously with
(and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds by such Loan Party or such subsidiary, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans in accordance with Section 2.10(g).

(f) With respect to mandatory prepayments of outstanding Term Loans under this
Agreement made pursuant to this Section 2.10, each Term Lender may elect, by
written notice to the Agent at the time and in the manner specified by the
Agent, to decline all (but not less than all) of its pro rata share of such Term
Loan prepayment, in which case the amounts so rejected may be retained by the
Borrower.

(g) The Borrower shall deliver to the Agent, at the time of each prepayment
required under this Section 2.10, (i) a certificate signed by a Financial
Officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment and (ii) to the extent practicable, at least three
(3) days’ prior written notice of such prepayment. Each notice of prepayment
shall specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest as
required by Section 2.12. All prepayments of Borrowings under this Section 2.10
shall be subject to Section 2.15, but shall otherwise be without premium or
penalty.

 

87



--------------------------------------------------------------------------------

(h) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated ratably among the Tranche C Term Loans, the Tranche D Term Loans,
Tranche E Term Loans, Tranche F Term Loans, the Tranche G Term Loans and the
Other Term Loans, if any, and shall be applied against the remaining scheduled
installments of principal due in respect of the Tranche C Term Loans, the
Tranche D Term Loans, the Tranche E Term Loans, the Tranche F Term Loans, the
Tranche G Term Loans and the Other Term Loans as directed by the Borrower;
provided that, if at the time of any prepayment pursuant to this Section 2.10
there shall be Term Borrowings of different Types or Eurodollar Term Borrowings
with different Interest Periods, and if some but not all Term Lenders shall have
accepted such mandatory prepayment, then the aggregate amount of such mandatory
prepayment shall be allocated ratably to each outstanding Term Borrowing of the
accepting Term Lenders. If no Term Lenders exercise the right to waive a given
mandatory prepayment of the Term Loans pursuant to Section 2.10(f), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to Term Loans that are ABR Loans to the full extent
thereof before application to Term Loans that are Eurodollar Loans in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.15.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to each Lender, through the
Agent, on the last Business Day of March, June, September and December in each
year and on each date on which any Commitment of such Lender shall expire or be
terminated as provided herein, a commitment fee (a “Commitment Fee”) equal to
the Applicable Rate per annum in effect from time to time on the daily unused
amount of the Revolving Credit Commitments of such Lender (other than the
Swingline Commitment) during the preceding quarter (or other period commencing
with the Closing Date or ending with the applicable Revolving Credit Maturity
Date or the date on which the Revolving Credit Commitments of such Lender shall
expire or be terminated, as applicable). All Commitment Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days. The
Commitment Fee due to each Lender shall commence to accrue on the Closing Date
and shall cease to accrue on the date on which the Commitment of such Lender
shall expire or be terminated as provided herein. For purposes of calculating
Commitment Fees only, no portion of the Revolving Credit Commitments shall be
deemed utilized as a result of outstanding Swingline Loans.

(b) The Borrower agrees to pay to the Agent, for its own account, the agency
fees set forth in the Engagement Letter, as amended, restated, supplemented or
otherwise modified from time to time, or such agency fees as may otherwise be
separately agreed upon by the Borrower and the Agent payable in the amounts and
at the times specified therein or as so otherwise agreed upon (the “Agent
Fees”).

(c) The Borrower agrees to pay (i) to each Dollar Revolving Credit and
Multicurrency Revolving Credit Lender through the Agent, on the last Business
Day of March, June, September and December of each year and on the date on which
the applicable Revolving Credit Commitment of such Lender shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) calculated on such Lender’s
Pro Rata Percentage of the daily aggregate Dollar L/C Exposure or Multicurrency
L/C Exposure, respectively (excluding the portion thereof

 

89



--------------------------------------------------------------------------------

attributable to unreimbursed L/C Disbursements) during the preceding quarter (or
shorter period commencing with the Closing Date or ending with the applicable
Revolving Credit Maturity Date or the date on which all Letters of Credit issued
under the applicable Class have been canceled or have expired and the Revolving
Credit Commitments of all Lenders of the applicable Class shall have been
terminated) at a rate per annum equal to the Applicable Rate from time to time
used to determine the interest rate on Revolving Credit Borrowings of the
applicable Class comprised of Eurocurrency Loans pursuant to Section 2.12, and
(ii) to the Issuing Bank, with respect to each Letter of Credit, a fronting fee
at a rate to be agreed upon by the Borrower and the Issuing Bank (which shall
equal 0.25% per annum when the Issuing Bank is Credit Suisse AG) on the
aggregate outstanding face amount of such Letter of Credit, and the standard
issuance and drawing fees specified from time to time by the Issuing Bank (the
“Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(d) The Borrower agrees to pay to the Agent, for the account of each Tranche F
Term Lender, a ticking fee (a “Delayed Draw Ticking Fee”) equal to the sum of
(i) the Applicable Rate with respect to Eurocurrency Tranche F Term Loans and
(ii) 0.75% per annum on the daily amount of the outstanding Delayed Draw Tranche
F Term Loan Commitment of such Tranche F Term Lender during the period from and
including the date that is 31 days after the 2016 Effective Date through and
including the earliest of (x) the Delayed Draw Funding Date, (y) the Delayed
Draw Term Commitment Termination Date and (z) the date on which the Tranche F
Term Loan Commitment of such Lender shall otherwise expire or be terminated in
full. The Delayed Draw Ticking Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. The Delayed Draw Ticking Fees
shall be payable quarterly in arrears and on the earlier to occur of the Delayed
Draw Funding Date and the date on which the Delayed Draw Tranche F Term Loan
Commitments shall otherwise expire or be terminated as provided herein.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Agent for distribution, if and as appropriate, among the Lenders, except
that the Issuing Bank Fees shall be paid directly to the Issuing Bank. Once
paid, none of the Fees shall be refundable under any circumstances absent
manifest error in the calculation of such fees.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing, including
each Dollar Swingline Loan, shall bear interest at the Alternate Base Rate plus
the Applicable Rate.

(b)(i) The Loans comprising each Eurocurrency Borrowing, including each
Alternative Currency Swingline Loans, shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(ii) Each Foreign Base Rate Loan shall bear interest at a rate per annum equal
to the rate set forth in the definition of the term “Foreign Base Rate” plus the
Applicable Rate for ABR Revolving Loans in effect from time to time.

 

90



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default referred to in paragraphs (a), (b), (f) and
(g) of Article VII, at the written request of the Required Lenders, any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder shall bear interest, payable on demand, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section. Payment or acceptance of the increased rates of interest
provided for in this Section 2.12(c) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Agent or any Lender.

(d) Accrued interest on each Loan shall be payable to the applicable Lenders,
through the Agent, in arrears on each Interest Payment Date for such Loan;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment (except in the case of a
prepayment of an ABR Revolving Loan or a Swingline Loan that is not made in
connection with a termination of the Revolving Credit Commitments) and (iii) in
the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (ii) interest
with respect to Eurocurrency Loans denominated in Pounds shall, in each case, be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Foreign Base Rate, Adjusted LIBO Rate, LIBO Rate or EURIBO Rate shall be
determined by the Agent, and such determination shall be conclusive absent
manifest error.

SECTION 2.13. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(1) (a) the Agent determines (which determination shall be conclusive absent
manifest error) that deposits in the applicable currency in the principal amount
of the Loans comprising such Borrowing are not generally available in the
applicable interbank market;

(2) (b) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as applicable, for
such Interest Period; or

(3) (c) the Agent is advised by the Required Lenders (or, with respect to any
Eurocurrency Multicurrency Revolving Borrowing, the Required Class Lenders
calculated as though the Non-Extended Revolving Credit Lenders and the Extended

 

91



--------------------------------------------------------------------------------

Revolving Credit Lenders are one Class) that the Adjusted LIBO Rate, the LIBO
Rate or the EURIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Agent shall promptly give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Eurocurrency Borrowing in the applicable currency pursuant to Section 2.03 or
2.05 shall be deemed to be a request for a Daily Rate Borrowing in such
currency.

(b) Effect of Benchmark Transition Event:

(1) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Agent and the Borrower may amend
this Agreement to replace the LIBO Rate or the EURIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective with respect to any
Class of Loans on the date that Lenders comprising the Required Lenders of such
Class have delivered to the Agent written notice that such Required Lenders
accept such amendment. No replacement of the LIBO Rate or the EURIBO Rate with a
Benchmark Replacement pursuant to this Section 2.13(b) will occur prior to the
applicable Benchmark Transition Start Date.

(2) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent, in consultation with the
Borrower, will have the right to make Benchmark Replacement Conforming Changes
from time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement, other than the Borrower.

(3) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Borrower and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section 2.13(b)
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to

 

92



--------------------------------------------------------------------------------

take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.13(b).

(4) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurocurrency Borrowing of, conversion to or continuation of
Eurocurrency Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
ABR Loans. During any Benchmark Unavailability Period, the component of ABR
based upon the LIBO Rate or the EURIBO Rate will not be used in any
determination of ABR.

(5) Certain Defined Terms. As used in this Section 2.13(b):

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBO Rate or the EURIBO
Rate for syndicated credit facilities denominated in the applicable currency and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate or the EURIBO Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate or the EURIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate or the EURIBO Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
currency at such time.

 

93



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Agent, in consultation with the Borrower,
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the Agent in a
manner substantially consistent with market practice (or, if the Agent decides
that adoption of any portion of such market practice is not administratively
feasible or if the Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Agent decides is reasonably necessary in connection with
the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate or the EURIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate or the EURIBO Rate permanently or indefinitely ceases to provide
the LIBO Rate or the EURIBO Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate or the EURIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate or the EURIBO Rate announcing that such
administrator has ceased or will cease to provide the LIBO Rate or the EURIBO
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBO Rate or the EURIBO Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate or the EURIBO Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBO Rate or the EURIBO Rate, a resolution authority with
jurisdiction over the administrator for the LIBO Rate or the EURIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the LIBO Rate or the EURIBO Rate, which states that the
administrator of the LIBO Rate or the EURIBO Rate has ceased or will cease to
provide the LIBO Rate or the EURIBO Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate or the EURIBO Rate; or

 

94



--------------------------------------------------------------------------------

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate or the EURIBO Rate announcing
that the LIBO Rate or the EURIBO Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
or the EURIBO Rate and solely to the extent that the LIBO Rate or the EURIBO
Rate has not been replaced with a Benchmark Replacement, the period
(x) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced the LIBO Rate or the EURIBO
Rate for all purposes hereunder in accordance with Section 2.13(b) and
(y) ending at the time that a Benchmark Replacement has replaced the LIBO Rate
or the EURIBO Rate for all purposes hereunder pursuant to the Section 2.13(b).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or(c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Agent or (ii) a notification by the Required
Lenders to the Agent (with a copy to the Borrower) that the Required Lenders
have determined that syndicated credit facilities denominated in the applicable
currency being executed at such time, or that include language similar to that
contained in this Section 2.13(b), are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate
or the EURIBO Rate, and

 

95



--------------------------------------------------------------------------------

(2) (i) the election by the Agent or (ii) the election by the Required Lenders
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or the Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the Issuing Bank or the applicable interbank market
any other condition (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Lender, the Issuing Bank or the Agent to any Taxes (other than
Indemnified Taxes, Other Taxes and Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves
other liabilities or capital attributable thereto;

 

96



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Bank or the Agent of making, continuing, converting to or
maintaining any Eurocurrency Loan or increase the cost to any Lender, the
Issuing Bank or the Agent of issuing or maintaining any Letter of Credit or
purchasing or maintaining a participation therein or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Bank or the Agent
hereunder (whether of principal, interest or otherwise), then, following
delivery of the certificate contemplated by paragraph (c) of this Section, the
Borrower will pay to such Lender, the Issuing Bank or the Agent, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or the Agent for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made or participations in Letters of Credit purchased by
such Lender pursuant hereto or the Letters of Credit issued by the Issuing Bank
pursuant hereto to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law other than due to Taxes, which shall be dealt with
exclusively pursuant to Section 2.16 (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
following delivery of the certificate contemplated by paragraph (c) of this
Section the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company as specified in paragraph (a) or (b) of this Section and setting forth
in reasonable detail the manner in which such amount or amounts was determined
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

97



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, this Section 2.14 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy or liquidity issued
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy or
liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) of the United States or foreign financial regulatory
authorities, regardless of the date adopted, issued, promulgated or implemented.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan or the conversion of the Interest
Period with respect to any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.18, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall not include loss of profit or margin and shall be deemed to be the
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section and the
basis therefor and setting forth in reasonable detail the manner in which such
amount or amounts was determined shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Taxes, except as required by
applicable law; provided that if an applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such tax is an Indemnified Tax or an
Other Tax, then the sum payable by the applicable Loan Party shall be increased
as necessary so that after making all such required deductions or withholdings
(including such deductions or withholdings applicable to additional sums payable
under this Section), the Agent, Lender or the Issuing Bank (as applicable)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. If at any time a Loan Party is required by
applicable law to make any deduction or withholding from any sum payable
hereunder, such Loan Party shall promptly notify the relevant Lender, Agent or
the Issuing Bank upon becoming aware of the same. In

 

98



--------------------------------------------------------------------------------

addition, each Lender, Agent or the Issuing Bank shall promptly notify a Loan
Party upon becoming aware of any circumstances as a result of which a Loan Party
is or would be required to make any deduction or withholding from any sum
payable hereunder.

(b) In addition, the Loan Parties shall pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the Agent
timely reimburse it for, any Other Taxes.

(c) Each Loan Party shall indemnify the Agent and each Lender or the Issuing
Bank, within ten (10) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Agent, such Lender or the
Issuing Bank, as applicable, on or with respect to any payment by or on account
of any obligation of such Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses (other than those incurred as a result of the gross
negligence or willful misconduct of such Agent, Lender or Issuing Bank) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Agent on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Agent, within ten (10) days after
written demand therefor, for the full amount of (i) any Excluded Taxes
attributable to such Lender, (ii) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Loan Parties to do so), and (iii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c) relating to the
maintenance of a Participant Register, in each case, that are payable or paid by
the Agent on or with respect to any payment by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Excluded Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to a Lender by the Agent shall be
conclusive absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(f)(i) Any Lender or Issuing Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments under any Loan Document
shall deliver to the Borrower and the Agent, at the time or times prescribed by
applicable law or as reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation prescribed by applicable law or as
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate.

 

99



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, any Lender or Issuing
Bank shall, if it is legally eligible to do so, deliver to the Borrower and the
Agent, on or prior to the date on which such Lender or Issuing Bank becomes a
party hereto, two duly signed, properly completed copies of whichever of the
following is applicable:

(A) in the case of a Lender or Issuing Bank that is not a Foreign Lender, IRS
Form W-9;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a certificate (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a Participant) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D), (F) and (G) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners;

 

100



--------------------------------------------------------------------------------

(F) if a payment made to a Lender or Issuing Bank under any Loan Document would
be subject to any withholding Taxes as a result of such Lender’s or Issuing
Bank’s failure to comply with the requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), at the time
or times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender or Issuing Bank has or has not complied with such
Lender’s or Issuing Bank’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment, it being understood that, solely for
purposes of this clause (F), “FATCA” shall include any amendments made to FATCA
after the Second Restatement Date; or

(G) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Agent to determine the
amount of Tax (if any) required by law to be withheld.

(iii) Thereafter and from time to time, each Foreign Lender shall (A) promptly
submit to the Borrower and the Agent such additional duly completed and signed
copies of one or more of forms or certificates described in
Section 2.16(f)(ii)(A), (B), (C), (D), (E), (F) or (G) above (or such successor
forms or certificates as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under then current
United States Laws and regulations to avoid, or such evidence as is reasonably
satisfactory to the Borrower and the Agent of any available exemption from, or
reduction of, United States withholding Taxes in respect of all payments to be
made to such Foreign Lender by the Borrower or other Loan Party pursuant to this
Agreement, or any other Loan Document, in each case, (1) on or before the date
that any such form, certificate or other evidence expires or becomes obsolete,
(2) after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Borrower and
(3) from time to time thereafter if reasonably requested by the Borrower or the
Agent, and (B) promptly notify the Borrower and the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(g) If the Agent, a Lender or the Issuing Bank determines, in good faith in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.16,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.16 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Agent, such Lender or the
Issuing Bank

 

101



--------------------------------------------------------------------------------

(including any Taxes imposed with respect to such refund) as is determined by
the Agent, such Lender, or the Issuing Bank in good faith in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Agent, such Lender or the Issuing Bank, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent, such Lender or the Issuing Bank in the
event the Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Agent, any Lender or the Issuing Bank to make available its tax
returns (or any other information relating to its Taxes which it deems
confidential) to such Loan Party or any other Person. Notwithstanding anything
to the contrary in this paragraph (g), in no event will the Agent, any Lender or
the Issuing Bank be required to pay any amount to any Loan Party pursuant to
this paragraph (g) the payment of which would place the Agent, such Lender or
the Issuing Bank, as applicable, in a less favorable net after-Tax position than
it would have been in if the Tax subject to indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

(h) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Indemnified Taxes or Other Taxes for which additional amounts
have been paid under this Section 2.16, the relevant Lender, the Agent or the
Issuing Bank shall reasonably cooperate with the Borrower in challenging such
Indemnified Taxes or Other Taxes, at the Borrower’s expense, if reasonably
requested by the Borrower in writing.

(i) For purposes of this Section 2.16, the term “applicable law” includes FATCA.

SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder and under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) (i) with respect to payments of amounts denominated in Dollars, prior
to 12:00 (noon), New York City time, and (ii) with respect to payments of
amounts denominated in an Alternative Currency, prior to 9:00 a.m., New York
City time, in each case on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments (other than (i) Issuing Bank Fees, which shall be paid directly to
the Issuing Bank, and (ii) principal of and interest on Swingline Loans, which
shall be paid directly to the Swingline Lender except as otherwise provided in
Section 2.22(f)) shall be made to the Agent to the applicable account designated
to the Borrower by the Agent, except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Agent shall distribute any such payments received by it, except as otherwise
provided, for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Except as otherwise expressly provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments

 

102



--------------------------------------------------------------------------------

hereunder in respect of any Loan denominated in an Alternative Currency shall be
made in such Alternative Currency, and all payments hereunder in respect of any
Loan denominated in Dollars shall be made in Dollars. Unless otherwise agreed by
the Borrower and each applicable Lender with respect to such payment, all other
payments hereunder shall be made in Dollars. Any payment required to be made by
the Agent hereunder shall be deemed to have been made by the time required if
the Agent shall, at or before such time, have taken the necessary steps to make
such payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Agent to make such payment.

(b) [Intentionally Omitted.]

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or any of its L/C Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon and L/C Disbursements than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and L/C Disbursements of other
Lenders at such time outstanding to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and L/C Disbursements; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or L/C
Disbursements to any assignee or participant, other than to Holdings, the
Borrower or any subsidiary thereof (as to which the provisions of this paragraph
shall apply, except as otherwise contemplated by Section 2.09(e)). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

 

103



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(a), 2.17(c) or 9.03(c), then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

(f) Except as otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Commitment Fees or the L/C Participation Fees, each
reduction of the Term Loan Commitments or the Revolving Credit Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans or participations in L/C
Disbursements, as applicable). Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
or the Issuing Bank requests compensation under Section 2.14, or if the Borrower
is required to indemnify or pay any additional amount to any Lender or the
Issuing Bank or any Governmental Authority for the account of any Lender or the
Issuing Bank pursuant to Section 2.16, then such Lender or the Issuing Bank
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans or issuing Letters of Credit hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or the Issuing Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.14 or 2.16, as applicable, in the future and (ii) would
not subject such Lender or the Issuing Bank to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the Issuing
Bank in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such designation or assignment.

(b) In the event (i) any Lender or the Issuing Bank requests compensation under
Section 2.14, (ii) the Borrower is required to indemnify or pay any additional
amount to any Lender or the Issuing Bank or any Governmental Authority for the
account of any Lender or the Issuing Bank pursuant to Section 2.16 or (iii) any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender or the Issuing Bank and the Agent,
replace such Lender or the Issuing Bank by requiring such Lender or the Issuing
Bank to assign and delegate (and such Lender or the Issuing Bank shall be
obligated to assign and delegate), without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement of the applicable Class to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender or
the Issuing Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements of the applicable
Class, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (ii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or

 

104



--------------------------------------------------------------------------------

payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender or the Issuing
Bank shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or the Issuing Bank or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.19. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Agent, any obligations of such Lender to
make or continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall upon demand from such
Lender (with a copy to the Agent), either convert all Eurocurrency Loans of such
Lender to Daily Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different lending office if such designation will avoid
the need for such notice and will not, in the determination of such Lender,
otherwise be disadvantageous to it.

SECTION 2.20. [Intentionally Omitted.]

SECTION 2.21. [Intentionally Omitted.]

SECTION 2.22. Swingline Loans. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, the Swingline
Lender agrees to make loans to the Borrower in Dollars and Alternative
Currencies at any time and from time to time on and after the Closing Date and
until the earlier of the Extended Revolving Credit Maturity Date and the
termination of the Multicurrency Revolving Credit Commitments in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of all Swingline Loans
exceeding $25,000,000 (or the Alternative Currency Equivalent thereof) in the
aggregate or (ii) the Aggregate Multicurrency Revolving Credit Exposure, after
giving effect to any Swingline Loan, exceeding the Total Multicurrency Revolving
Credit Commitment. Each Swingline Loan shall be in a principal amount that is an
integral multiple of $100,000 and not less than $100,000, in the case of a
Dollar Swingline Loans, or in such minimum and multiple amounts as the Swingline
Lender shall reasonably specify with respect to any Alternative Currency, in the
case of an Alternative Currency Swingline Loan. The Swingline Commitment may be
terminated or reduced from time to time as provided herein. Within the foregoing
limits, the Borrower may borrow, pay or prepay and reborrow Swingline Loans
hereunder, subject to the terms, conditions and limitations set forth herein.

(b) The Borrower shall notify the Swingline Lender by fax, or by telephone
(confirmed by fax), not later than (i) 12:00 (noon), New York City time, on the
day of a proposed Dollar Swingline Loan or (ii) 12:00 (noon), New York City
time, three Business Days

 

105



--------------------------------------------------------------------------------

before a proposed Alternative Currency Swingline Loan. Such notice shall be
delivered on a Business Day, shall be irrevocable and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount and currency of such Swingline Loan, the Interest Period for any
requested Alternative Currency Swingline Loan and the wire transfer instructions
for the account of the Borrower to which the proceeds of such Swingline Loan
should be transferred. The Swingline Lender shall promptly make each Swingline
Loan by wire transfer to the account specified by the Borrower in such request.

(c) The Borrower shall have the right at any time and from time to time to
prepay any Swingline Loan, in whole or in part, upon giving written or fax
notice (or telephonic notice promptly confirmed by written notice) to the
Swingline Lender and to the Agent before 12:00 (noon), New York City time, on
the date of prepayment at the Swingline Lender’s address for notices specified
in its Administrative Questionnaire. Any payment of a Alternative Currency
Swingline Loan on a day other than the last day of the Interest Period therefor
shall be subject to Section 2.15.

(d) Each Dollar Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.12(c), shall bear interest at the rate provided for the
ABR Revolving Loans as provided in Section 2.12(a). Each Alternative Currency
Swingline Loan shall be a Eurocurrency Loan and, subject to the provisions of
Section 2.12(c), shall bear interest as provided in Section 2.12(b); provided
that any Alternative Currency Swingline Loan that cannot be made or continued as
a Eurocurrency Loan by virtue of Section 2.02(d) shall be a Foreign Base Rate
Loan.

(e) Notwithstanding anything contained herein to the contrary, any reduction of
the Multicurrency Revolving Credit Commitments made pursuant to Section 2.06
which reduces the Total Multicurrency Revolving Credit Commitment to an amount
less than the then current amount of the Swingline Commitment shall result in an
automatic corresponding reduction of the Swingline Commitment such that the
amount thereof equals the amount of the Revolving Credit Commitment, as so
reduced, without any further action on the part of the Borrower, the Agent or
the Swingline Lender.

(f) The Swingline Lender may by written notice given to the Agent not later than
11:00 a.m., New York City time, on any Business Day require the Multicurrency
Revolving Credit Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding; provided that any such
participations shall be allocated ratably to each Multicurrency Revolving Credit
Lender according to the Pro Rata Percentages of such Multicurrency Revolving
Credit Lender. In order to effectuate the foregoing, on the date of such notice,
all outstanding Multicurrency Swingline Loans shall be converted to Dollar
Swingline Loans at the Exchange Rate in effect on such date. Such notice shall
specify the aggregate amount of Swingline Loans in which the Multicurrency
Revolving Credit Lenders will participate. The Agent will, promptly upon receipt
of such notice, give notice to each Multicurrency Revolving Credit Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. In furtherance of the foregoing, each Multicurrency Revolving
Credit Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Agent, for the account of the Swingline
Lender, such Revolving Credit Lender’s Pro Rata Percentage of such Swingline
Loan or Loans in

 

106



--------------------------------------------------------------------------------

Dollars. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Multicurrency
Revolving Credit Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.04(a) with respect to Loans made by such Lender (and Section 2.04(a)
shall apply, mutatis mutandis, to the payment obligations of the Lenders) and
the Agent shall promptly pay to the Swingline Lender the amounts so received by
it from the Lenders. The Agent shall notify the Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph and thereafter
payments in respect of such Swingline Loan shall be made in Dollars to the Agent
and not to the Swingline Lender. Any amounts received by the Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Agent; any such
amounts received by the Agent shall be promptly remitted by the Agent to the
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower (or other party liable for obligations of the Borrower) of any
default in the payment thereof.

(g) The Borrower may, at any time and from time to time with the consent of the
Agent (which consent shall not be unreasonably withheld) and such Revolving
Credit Lender, designate one or more Revolving Credit Lenders to act as the
swingline lender under the terms of this Agreement. Any Revolving Credit Lender
designated as the swingline lender pursuant to this paragraph (g) shall be
deemed to be the “Swingline Lender” (in addition to being a Revolving Credit
Lender) in respect of Swingline Loans made or to be made by such Revolving
Credit Lender.

(h) On the Non-Extended Revolving Credit Maturity Date or on such earlier date
on which the Non-Extended Multicurrency Revolving Credit Commitments are
terminated in full, the participations in each Swingline Loan granted to and
acquired by the Non-Extended Multicurrency Revolving Credit Lenders shall be
reallocated to the Extended Multicurrency Revolving Credit Lenders in accordance
with such Extended Multicurrency Revolving Credit Lenders’ respective Pro Rata
Percentages (determined after giving effect to the termination of the
Non-Extended Multicurrency Revolving Credit Commitments); provided that, in each
case, the conditions set forth in paragraphs (b), (c) and (d) of Section 4.01
would be satisfied as of the date of such reallocation. If, on the date on which
the Non-Extended Multicurrency Revolving Credit Commitments are terminated, the
conditions set forth in paragraphs (b), (c) and (d) of Section 4.01 would not be
satisfied, then on the date of such termination, the Borrower shall, to the
extent there are any Swingline Loans outstanding immediately prior to such
termination, prepay such Swingline Loans, which prepayment shall be accompanied
by accrued interest on the Swingline Loans being prepaid and any costs incurred
by any Revolving Credit Lender in accordance with Section 2.15 of the Credit
Agreement.

 

107



--------------------------------------------------------------------------------

SECTION 2.23. Letters of Credit. (a) The Borrower may request the issuance of a
Letter of Credit for its own account or for the account of any Subsidiary, in a
form reasonably acceptable to the Agent and the Issuing Bank, at any time and
from time to time while the L/C Commitments remain in effect as set forth in
Section 2.06(a). Any Dollar Letter of Credit shall be denominated in Dollars,
and any Multicurrency Letter of Credit shall be denominated in Dollars or an
Alternative Currency. This Section shall not be construed to impose an
obligation upon (i) the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement or (ii) Credit
Suisse AG or any of its Affiliates to issue documentary or “trade” Letters of
Credit (as opposed to “standby” Letters of Credit). Notwithstanding any
provision of this Agreement to the contrary, on the Second Restatement Date, all
Existing Letters of Credit shall be deemed to be Dollar Letters of Credit issued
under this Agreement as of the Second Restatement Date.

(b) In order to request the issuance of a Letter of Credit (or to amend, renew
or extend an existing Letter of Credit), the Borrower shall hand deliver or fax
to the Issuing Bank and the Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, the date of issuance, amendment, renewal or extension, the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) below), the amount of such Letter of Credit, the name and address
of the beneficiary thereof, whether such Letter of Credit is to be a Dollar
Letter of Credit or a Multicurrency Letter of Credit and such other information
as shall be necessary to prepare such Letter of Credit. The Issuing Bank shall
promptly (i) notify the Agent in writing of the amount and expiry date of each
Letter of Credit issued by it and (ii) provide a copy of each such Letter of
Credit (and any amendments, renewals or extensions thereof) to the Agent. A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (x) in the case of any Dollar Letter
of Credit, (A) the Dollar L/C Exposure shall not exceed $100,000,000 and (B) the
aggregate Dollar Revolving Credit Exposure shall not exceed the Total Dollar
Revolving Credit Commitment and (y) in the case of any Multicurrency Letter of
Credit, (A) the Multicurrency L/C Exposure shall not exceed $25,000,000 and
(B) the Aggregate Multicurrency Revolving Credit Exposure shall not exceed the
Total Multicurrency Revolving Credit Commitment. The Issuing Bank shall promptly
notify each Revolving Credit Lender of each applicable Class of the issuance,
amendment, renewal, expiration or termination of any Letter of Credit thereunder
and, upon request by such Revolving Credit Lender, furnish to such Lender
details of such Letter of Credit and the amount of such Lender’s participation
therein.

(c) Each Letter of Credit shall expire at the close of business on the earlier
of the date one year after the date of the issuance of such Letter of Credit (or
such later date as is acceptable to the Issuing Bank in its sole discretion) and
the date that is five Business Days prior to the Extended Revolving Credit
Maturity Date, unless such Letter of Credit expires by its terms on an earlier
date; provided that a Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of 12 months or less (but not beyond the date
that is five Business Days prior to the Extended Revolving Credit Maturity Date)
unless the Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed.

 

108



--------------------------------------------------------------------------------

(d) By the issuance of a Dollar Letter of Credit and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Dollar Revolving Credit Lender, and each such Lender hereby acquires
from the Issuing Bank, a participation in such Dollar Letter of Credit equal to
such Lender’s Pro Rata Percentage of the aggregate amount available to be drawn
under such Dollar Letter of Credit, effective upon the issuance of such Dollar
Letter of Credit. By the issuance of a Multicurrency Letter of Credit and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Multicurrency Revolving Credit Lender, and
each such Lender hereby acquires from the Issuing Bank, a participation in such
Multicurrency Letter of Credit, payable in the applicable currency, equal to
such Lender’s Pro Rata Percentage of the aggregate amount available to be drawn
under such Multicurrency Letter of Credit, effective upon the issuance of such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Dollar Revolving Credit Lender and each Multicurrency Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the Issuing Bank, such Lender’s Pro Rata Percentage of each Dollar
L/C Disbursement or Multicurrency L/C Disbursement, as applicable, made by the
Issuing Bank and not reimbursed by the Borrower (or, if applicable, another
party pursuant to its obligations under any other Loan Document) forthwith on
the date due as provided in Section 2.02(e). The participations provided for in
this Section 2.23(d) and the reimbursements provided for in Section 2.23(e)
shall be allocated ratably to each Revolving Credit Lender of the applicable
Class according to the Pro Rata Percentages of each such Revolving Credit
Lender. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) If the Issuing Bank shall make any L/C Disbursement in respect of a Letter
of Credit, the Borrower shall pay to the Agent (or directly to the Issuing Bank,
with concurrent notice to the Agent) an amount equal to such L/C Disbursement on
or prior to the Business Day following the day on which the Borrower shall have
received notice from the Issuing Bank that payment of such draft will be made.

(f) The Borrower’s obligations to reimburse L/C Disbursements as provided in
paragraph (e) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under any
and all circumstances whatsoever, and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Agent or any Lender or any other person, whether in connection with
this Agreement, any other Loan Document or any other related or unrelated
agreement or transaction;

 

109



--------------------------------------------------------------------------------

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Agent or any other Person or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.

(g) The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall as promptly as possible give telephonic notification,
confirmed by fax, to the Agent and the Borrower of such demand for payment and
whether the Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Credit Lenders with respect to any such L/C Disbursement. The Agent
shall promptly give each applicable Revolving Credit Lender notice thereof.

 

110



--------------------------------------------------------------------------------

(h) If the Issuing Bank shall make any L/C Disbursement in respect of a Letter
of Credit, then, unless the Borrower shall reimburse such L/C Disbursement in
full on such date, the unpaid amount thereof shall bear interest for the account
of the Issuing Bank, for each day from and including the date of such L/C
Disbursement, to but excluding the earlier of the date of payment by the
Borrower and the date on which interest shall commence to accrue thereon as
provided in Section 2.02(e), at the rate per annum that would apply to such
amount if such amount were a Daily Rate Revolving Loan.

(i) The Issuing Bank may resign at any time by giving 30 days’ prior written
notice to the Agent, the Lenders and the Borrower, and may be removed at any
time by the Borrower by notice to the Issuing Bank, the Agent and the Lenders.
Upon the acceptance of any appointment as the Issuing Bank hereunder by a Lender
that shall agree to serve as successor Issuing Bank, such successor shall
succeed to and become vested with all the interests, rights and obligations of
the retiring Issuing Bank and the retiring Issuing Bank shall be discharged from
its obligations to issue additional Letters of Credit hereunder. At the time
such removal or resignation shall become effective, the Borrower shall pay all
accrued and unpaid fees pursuant to Section 2.11(c)(ii). The acceptance of any
appointment as the Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Borrower and the Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Bank under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j) If any Event of Default shall occur and be continuing, the Borrower shall,
on the Business Day it receives notice from the Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Revolving Credit Lenders
holding participations in outstanding Letters of Credit representing greater
than 50% of the aggregate undrawn amount of all outstanding Letters of Credit)
thereof and of the amount to be deposited, deposit in an account with the
Collateral Agent, for the benefit of the Revolving Credit Lenders, an amount in
cash equal to the L/C Exposure as of such date; provided, however, that the
obligation to deposit such cash shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (f) or (g) of Article VII. Such deposit shall be
held by the Collateral Agent as collateral for the payment and performance of
the Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits in Permitted Investments,
which investments shall be made at the option and sole discretion of the
Collateral Agent, such deposits shall not bear interest. Interest

 

111



--------------------------------------------------------------------------------

or profits, if any, on such investments shall accumulate in such account. Moneys
in such account shall (i) automatically be applied by the Agent to reimburse the
Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the Borrower for
the L/C Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k) The Borrower may, at any time and from time to time with the consent of the
Agent (which consent shall not be unreasonably withheld) and such Lender,
designate one or more additional Lenders to act as an issuing bank under the
terms of this Agreement. Any Lender designated as an issuing bank pursuant to
this paragraph (k) shall be deemed to be an “Issuing Bank” (in addition to being
a Lender) in respect of Letters of Credit issued or to be issued by such Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Bank and such Lender.

(l) The Borrower, the Issuing Banks and the Agent may agree to such additional
provisions with respect to Letters of Credit and such provisions shall be deemed
to be incorporated into this Section 2.23 so long as such additional provisions
are not adverse to any Revolving Credit Lender.

(m)(i) On the Non-Extended Revolving Credit Maturity Date or on such earlier
date on which the Non-Extended Dollar Revolving Credit Commitments are
terminated in full, the participations in each Dollar Letter of Credit granted
to and acquired by the Non-Extended Dollar Revolving Credit Lenders shall be
reallocated to the Extended Dollar Revolving Credit Lenders in accordance with
such Extended Dollar Revolving Credit Lenders’ respective Pro Rata Percentages
(determined after giving effect to the termination of the Non-Extended Dollar
Revolving Credit Commitments) and (ii) on the Non-Extended Revolving Credit
Maturity Date or on such earlier date on which the Non-Extended Multicurrency
Revolving Credit Commitments are terminated in full, the participations in each
Multicurrency Letter of Credit granted to and acquired by the Non-Extended
Multicurrency Revolving Credit Lenders shall be reallocated to the Extended
Multicurrency Revolving Credit Lenders in accordance with such Extended
Multicurrency Revolving Credit Lenders’ respective Pro Rata Percentages
(determined after giving effect to the termination of the Non-Extended
Multicurrency Revolving Credit Commitments); provided that, in each case, the
conditions set forth in paragraphs (b), (c) and (d) of Section 4.01 would be
satisfied as of the date of such reallocation. If, on the date on which the
Non-Extended Dollar Revolving Credit Commitments or Non-Extended Multicurrency
Revolving Credit Commitments, as the case may be, are terminated, the conditions
set forth in paragraphs (b), (c) and (d) of Section 4.01 would not be satisfied,
then on the date of such termination, the Borrower shall deposit an amount in
cash equal to the L/C Exposure attributable to the Revolving Credit Commitments
terminated on such date in accordance with the provisions of Section 2.23(j).

 

112



--------------------------------------------------------------------------------

SECTION 2.24. Increase in Commitments. (a) The Borrower may, by written notice
to the Agent from time to time, request Incremental Term Loan Commitments and
Incremental Revolving Credit Commitments in amounts that would not cause the
limitations set forth in clauses (iii) or (iv) of Section 2.24(c) to be
exceeded, from one or more Incremental Term Lenders or Incremental Revolving
Credit Lenders, as applicable, which may include any existing Lender (each of
which shall be entitled to agree or decline to participate in its sole
discretion); provided that each Incremental Term Lender and Incremental
Revolving Credit Lender, if not already a Lender hereunder, shall be subject to
the approval of the Agent (which approval shall not be unreasonably withheld).
Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments or Incremental Revolving Credit Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of
$10,000,000), (ii) the date on which such Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments are requested to become effective
(which shall not be less than 10 Business Days nor more than 60 days after the
date of such notice, unless otherwise agreed to by the Agent) and
(iii) (x) whether such Incremental Term Loan Commitments are to be Commitments
to make Term Loans or commitments to make term loans with terms different from
the Term Loans (“Other Term Loans”) and (y) whether such Incremental Revolving
Credit Commitments are to be Extended Dollar Revolving Credit Commitments,
Extended Multicurrency Revolving Credit Commitments or commitments to make
revolving loans with terms different from the Revolving Loans made pursuant to
both such Classes (“Other Revolving Loans”).

(b) The Borrower may seek Incremental Term Loan Commitments and Incremental
Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other institutional lenders who
will become Incremental Term Lenders and/or Incremental Revolving Credit
Lenders, as applicable, in connection therewith. The Borrower and each
Incremental Term Lender shall execute and deliver to the Agent an Incremental
Term Loan Assumption Agreement and such other documentation as the Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Lender. The Borrower and each Incremental Revolving Credit
Lender shall execute and deliver to the Agent an Incremental Revolving Credit
Assumption Agreement and such other documentation as the Agent shall reasonably
specify to evidence the Incremental Revolving Credit Commitment of such
Incremental Revolving Credit Lender. Each Incremental Term Loan Assumption
Agreement and Incremental Revolving Credit Assumption Agreement shall specify
the terms of the Incremental Term Loans or Incremental Revolving Loans, as
applicable, to be made thereunder; provided that, without the prior written
consent of the Required Lenders, (i) the final maturity date of any Other Term
Loans shall be no earlier than the Latest Maturity Date with respect to any Term
Loans and the final maturity date of any Other Revolving Loans shall be no
earlier than the Latest Maturity Date with respect to Revolving Credit
Commitments and (ii) the average life to maturity of any Other Term Loans shall
be no shorter than the average life to maturity of any Class of Term Loans; and
provided further that, if the initial yield on such Other Term Loans (as
determined by the Agent to be equal to the sum of (x) the margin above the
Adjusted LIBO Rate on such Other Term Loans (which shall be increased by the
amount that any “LIBOR floor” applicable to such Other Term Loans on the date
such Other Term Loans are made would exceed the Adjusted LIBO Rate (without
giving effect to clause (a) in the definition thereof) that would be in effect
for a three-month Interest Period commencing on such date) and

 

113



--------------------------------------------------------------------------------

(y) if such Other Term Loans are initially made at a discount or the Lenders
making the same receive an upfront fee (other than a customary arrangement or
underwriting fee) directly or indirectly from Holdings, the Borrower or any
Subsidiary (the amount of such discount or upfront fee, expressed as a
percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (x) the average life to maturity of
such Other Term Loans and (y) four) exceeds by more than 50 basis points the sum
of (A) the margin then in effect for Eurocurrency Term Loans of any Class
(which, with respect to the Term Loans of any such Class, shall be the sum of
the Applicable Rate then in effect for such Eurocurrency Term Loans of such
Class increased by the amount that any “LIBOR floor” applicable to such
Eurocurrency Term Loans of such Class on the date such Other Term Loans are made
would exceed the Adjusted LIBO Rate (without giving effect to clause (a) in the
definition thereof) that would be in effect for a three-month Interest Period
commencing on such date) plus (B) one-quarter of the amount of OID initially
paid in respect of the Term Loans of such Class (the amount of such excess above
50 basis points being referred to herein as the “Yield Differential”), then the
Applicable Rate then in effect for each such affected Class of Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Other Term Loans and (b) the Applicable Rate with respect to any Other
Revolving Loans shall be equal to the Applicable Rate for the Revolving Loans;
provided that the Applicable Rate of the Revolving Loans may be increased to
equal the Applicable Rate for such Other Revolving Loans to satisfy the
requirements of this clause (b). The other terms of the Incremental Term Loans
or the Incremental Revolving Loans, as applicable, and the Incremental Loan
Assumption Agreement or the Incremental Revolving Credit Assumption Agreement,
as applicable, to the extent not consistent with the terms applicable to the
Term Loans and Revolving Loans hereunder, shall otherwise be reasonably
satisfactory to the Agent and, to the extent that such Incremental Term Loan
Assumption Agreement or Incremental Revolving Credit Assumption Agreement, as
applicable, contains any covenants, events of default, representations or
warranties or other rights or provisions that place greater restrictions on
Holdings, the Borrower or the Restricted Subsidiaries or are more favorable to
the Lenders making such Other Term Loans or Other Revolving Loans, as
applicable, the existing Lenders shall be entitled to the benefit of such rights
and provisions so long as such Other Term Loans or Other Revolving Loans, as
applicable, remain outstanding and such additional rights and provisions shall
be deemed automatically incorporated by reference into this Agreement, mutatis
mutandis, as if fully set forth herein, without any further action required on
the part of any Person effective as of the date of such Incremental Term Loan
Assumption Agreement or Incremental Revolving Credit Assumption Agreement, as
applicable. The Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Assumption Agreement and Incremental Revolving
Credit Assumption Agreement. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Term Loan Assumption Agreement or
Incremental Revolving Credit Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment or Incremental
Revolving Credit Commitment, as applicable, evidenced thereby as provided for in
Section 9.02. Any such deemed amendment may be memorialized in writing by the
Agent with the Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.

 

114



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.24 unless (i) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower, provided that if the proceeds thereof are
being used to finance a Limited Condition Acquisition, then (x) the condition
set forth in paragraph (c) of Section 4.01 shall be required to be satisfied as
of the date on which the definitive documentation with respect to such Limited
Condition Acquisition is entered into and (y) to the extent agreed by the
applicable Incremental Term Lenders or Incremental Revolving Credit Lenders,
(A) the representations and warranties referred to in paragraph (b) of
Section 4.01 may be limited to the Specified Representations and (B) the
Defaults and Events of Default referred to in paragraph (c) of Section 4.01 may
be limited to those under paragraphs (a), (b), (f) and (g) of Article VII,
(ii) the Agent shall have received legal opinions, board resolutions and other
closing certificates and documentation consistent with those delivered on the
Second Restatement Date, (iii) the Consolidated Net Leverage Ratio would be no
greater than 7.25 to 1.00 and (iv) the Consolidated Secured Net Debt Ratio would
be no greater than 5.00 to 1.00, in the case of each of clauses (iii) and (iv),
after giving effect to such Incremental Term Loan Commitment or Incremental
Revolving Credit Commitment and the Incremental Term Loans or Incremental
Revolving Loans to be made thereunder and the application of the proceeds
therefrom as if made and applied on such date (and, if such proceeds are being
used to finance a Limited Condition Acquisition, with such determinations under
clauses (iii) and (iv) above solely being made on the date on which the
definitive documentation with respect to such Limited Condition Acquisition is
entered into).

(d) Each of the parties hereto hereby agrees that the Agent may take any and all
action as may be reasonably necessary to ensure that all Incremental Term Loans
(other than Other Term Loans), when originally made, are included in each
Borrowing of outstanding Term Loans of the applicable Class on a pro rata basis,
and the Borrower agrees that Section 2.15 shall apply to any conversion of
Eurocurrency Term Loans to ABR Term Loans reasonably required by the Agent to
effect the foregoing. In addition, to the extent any Incremental Term Loans are
not Other Term Loans, the scheduled amortization percentages under
Section 2.08(a) shall be deemed to apply to the aggregate principal amount of
such Incremental Term Loans on the date such Loans are made and, in connection
therewith, Section 2.08(a) may be amended as necessary to modify the amount of
such amortization payments (solely to the extent that such amendment does not
decrease the amount of any such payment that any existing Term Lender would have
received prior to giving effect to such amendment) in order to provide for the
appropriate ratable distribution of such amortization payments among the
existing Term Lenders of the applicable Class and the Incremental Term Lenders
of such Incremental Term Loans of such Class.

SECTION 2.25. Loan Modification Offers. (a) The Borrower may, by written notice
to the Agent from time to time, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders of one or more Classes of Loans and/or
Commitments (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 Business Days after the date of such notice, unless otherwise
agreed to by the Agent). Permitted Amendments shall become effective only with
respect to the Loans and/or Commitments of the

 

115



--------------------------------------------------------------------------------

Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and/or Commitments of such
Affected Class as to which such Lender’s acceptance has been made.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Agent a Loan Modification Agreement and such other documentation as the Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof. The Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the applicable
Loans and/or Commitments of the Accepting Lenders of the Affected Class
(including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders of the Affected Class as a new “Class” of
loans and/or commitments hereunder). Notwithstanding the foregoing, no Permitted
Amendment shall become effective under this Section 2.25 unless the Agent shall
have received customary legal opinions, board resolutions and customary
officers’ certificates reasonably satisfactory to the Agent.

(c) “Permitted Amendments” shall be (i) an extension of the final maturity date
and/or a reduction or elimination of the scheduled amortization applicable to
the applicable Loans and/or Commitments of the Accepting Lenders, (ii) (A) an
increase in the Applicable Rate and/or Commitment Fee with respect to the
applicable Loans and/or Commitments of the Accepting Lenders and/or (B) the
payment of additional fees or other compensation to the Accepting Lenders,
(iii) such amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” of loans
and/or commitments resulting therefrom and (iv) additional amendments to the
terms of this Agreement applicable to the applicable Loans and/or Commitments of
the Accepting Lenders that are less favorable to such Accepting Lenders than the
terms of this Agreement prior to giving effect to such Permitted Amendments and
that are reasonably acceptable to the Agent; provided that if any such Permitted
Amendment shall create a new Class of Revolving Credit Commitments, (A) the
allocation of the participation exposure with respect to any then existing or
subsequently issued or made Letter of Credit or Swingline Loan as between the
commitments of such new “Class” and the Commitments of the then existing
Revolving Credit Lenders of the Affected Class shall be made on a ratable basis
as between the commitments of such new “Class” and the Commitments of the then
existing Revolving Credit Lenders of such Affected Class and (B) the L/C
Commitment and Swingline Commitment may not be extended without the prior
written consent of the Issuing Bank or the Swingline Lender, as applicable.

(d) In connection with any Loan Modification Offer with respect to any Class of
Revolving Credit Commitments, the Borrower may, concurrently with or at any time
following the effectiveness of such Loan Modification Offer, elect to replace
any Revolving Credit Lender of the Affected Class that does not become an
Accepting Lender with respect to such Loan Modification Offer (any such Lender,
a “Non-Accepting Lender”), provided that, concurrently with such replacement by
the Borrower, (i) another bank or other entity which is

 

116



--------------------------------------------------------------------------------

reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Revolving Credit Commitments and Revolving Loans
of the Affected Class held by such Non-Accepting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Accepting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, (ii) the replacement Lender shall become an Accepting Lender with
respect to the applicable Loan Modification Offer and (iii) the Borrower shall
pay to such Non-Accepting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Accepting Lender by the Borrower hereunder to and including the date of
termination, including, without limitation, payments due to such Non-Accepting
Lender under Sections 2.14 and 2.16, and (2) an amount, if any, equal to the
payment which would have been due to such Non-Accepting Lender on the day of
such replacement under Section 2.15 had the Loans of such Non-Accepting Lender
been prepaid on such date rather than sold to the replacement Lender. Each
Lender agrees that if the Agent or the Borrower, as the case may be, exercises
its option hereunder, it shall promptly execute and deliver all agreements and
documentation necessary to effectuate such assignment as set forth in
Section 9.04. The Agent or the Borrower shall be entitled (but not obligated) to
execute and deliver such agreement and documentation on behalf of such
Non-Accepting Lender and any such agreement and/or documentation so executed by
the Agent or the Borrower shall be effective for purposes of documenting an
assignment pursuant to Section 9.04.

SECTION 2.26. Refinancing Facilities. (a) The Borrower may, by written notice to
the Agent from time to time, request the establishment hereunder of (i) a new
Class of revolving commitments (the “Refinancing Revolving Commitments”)
pursuant to which each Person providing such a commitment (a “Refinancing
Revolving Lender”), which may include any existing Lender (each of which shall
be entitled to agree or decline to participate in its sole discretion), will
make revolving loans to the Borrower (“Refinancing Revolving Loans”) and acquire
participations in the Letters of Credit and the Swingline Loans and (ii) one or
more additional Classes of term loan commitments (the “Refinancing Term Loan
Commitments”), pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Borrower (the
“Refinancing Term Loans”); provided that (A) each Refinancing Revolving Lender
and each Refinancing Term Lender shall be an Eligible Assignee and shall be
subject to the approval of the Agent (which approval shall not be unreasonably
withheld) and (B) each Refinancing Revolving Lender shall be subject to the
approval of each Issuing Bank and the Swingline Lender (which approval shall not
be unreasonably withheld), in each case, to the extent such consent, if any,
would be required under the definition of “Eligible Assignee” for an assignment
of Loans or Commitments, as applicable, to such Refinancing Revolving Lender and
such Refinancing Term Lender, as applicable.

(b) The Borrower and each Refinancing Lender shall execute and deliver to the
Agent a Refinancing Facility Agreement and such other documentation as the Agent
shall reasonably specify to evidence the Refinancing Commitments of each
Refinancing Lender. Such Refinancing Facility Agreement shall set forth, with
respect to the Refinancing Commitments established thereby and the Refinancing
Loans and other extensions of credit to be made thereunder, to the extent
applicable: (i) the designation of such Refinancing Commitments and Refinancing
Loans as a new “Class” of loans and/or commitments hereunder, (ii) the stated
termination and maturity dates applicable to the Refinancing Commitments or
Refinancing

 

117



--------------------------------------------------------------------------------

Loans of such Class; provided that such stated termination and maturity dates
shall not be earlier than (x) the Maturity Date then in effect with respect to
the applicable Class of Revolving Credit Commitments being so refinanced (in the
case of Refinancing Revolving Commitments and Refinancing Revolving Loans) or
(y) the Maturity Date then in effect with respect to the applicable Class of
Term Loans being so refinanced (in the case of Refinancing Term Loan Commitments
and Refinancing Term Loans), (iii) in the case of any Refinancing Term Loans,
any amortization applicable thereto and the effect thereon of any prepayment of
such Refinancing Term Loans, (iv) the interest rate or rates applicable to the
Refinancing Loans of such Class, (v) the fees applicable to the Refinancing
Commitment or Refinancing Loans of such Class, (vi) in the case of any
Refinancing Term Loans, any original issue discount applicable thereto,
(vii) the initial Interest Period or Interest Periods applicable to Refinancing
Loans of such Class, (viii) any voluntary or mandatory commitment reduction or
prepayment requirements applicable to Refinancing Commitments or Refinancing
Loans of such Class (which prepayment requirements, in the case of any
Refinancing Term Loans, may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with the Term Loans,
but may not provide for prepayment requirements that are more favorable to the
Lenders holding such Refinancing Term Loans than to the Lenders holding Term
Loans) and any restrictions on the voluntary or mandatory reductions or
prepayments of Refinancing Commitments or Refinancing Loans of such Class and
(ix) in the case of any Refinancing Revolving Commitments, the Alternative
Currencies, if any, available thereunder. Except as contemplated by the
preceding sentence, the terms of the Refinancing Revolving Commitments and
Refinancing Revolving Loans and other extensions of credit thereunder shall be
substantially the same as the Revolving Credit Commitments and Revolving Loans
and other extensions of credit thereunder, and the terms of the Refinancing Term
Loan Commitments and Refinancing Term Loans shall be substantially the same as
the terms of the Tranche C Term Loan Commitments and the Tranche C Term Loans.
The Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Facility Agreement. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Facility Agreement, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Refinancing Facility Agreement (including any
amendments necessary to treat the applicable Loans and/or Commitments of the as
a new “Class” of loans and/or commitments hereunder).

(c) Notwithstanding the foregoing, no Refinancing Commitments shall become
effective under this Section 2.26 unless (i) on the date of such effectiveness,
the conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied and the Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Borrower, (ii) the Agent
shall have received legal opinions, board resolutions and other customary
closing certificates consistent with those delivered on the Second Restatement
Date, (iii) in the case of any Refinancing Revolving Commitments, substantially
concurrently with the effectiveness thereof, all the Revolving Credit
Commitments of a Class then in effect shall be terminated, and all the Revolving
Loans then outstanding thereunder, together with all interest thereon, and all
other amounts accrued for the benefit of the Revolving Credit Lenders of such
Class, shall be repaid or paid (it being understood, however, that, with the
written consent of the applicable Issuing Bank, any Letters of Credit issued by
such Issuing Bank may continue to be outstanding hereunder), and the aggregate
amount of such Refinancing Revolving Credit Commitments does not exceeded the
aggregate amount of the Revolving Commitments so terminated and (iv) in the case
of any Refinancing Term Loan Commitments, substantially

 

118



--------------------------------------------------------------------------------

concurrently with the effectiveness thereof, the Borrower shall obtain
Refinancing Term Loans thereunder and shall repay or prepay then outstanding
Term Borrowings of any Class in an aggregate principal amount equal to the
aggregate amount of such Refinancing Term Loan Commitments (less the aggregate
amount of accrued and unpaid interest with respect to such outstanding Term
Borrowings and any reasonable fees, premium and expenses relating to such
refinancing) (and any such prepayment of Term Borrowings of any Class shall be
applied to reduce the subsequent scheduled repayments of Term Borrowings of such
Class to be made pursuant to Section 2.08 on a pro rata basis).

SECTION 2.27. [Intentionally Omitted].

SECTION 2.28. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) the Commitment Fee shall cease to accrue on the unused portion of the
Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 2.11(a);

(b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, Required Revolving Lenders or Required Class Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of each Lender or
each Lender affected thereby if such amendment, waiver or modification would
adversely affect such Defaulting Lender compared to other similarly affected
Lenders; provided further that no amendment, waiver or modification that would
require the consent of a Defaulting Lender under clause (A), (B) or (C) of the
second proviso of Section 9.02(b) may be made without the consent of such
Defaulting Lender;

(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders of the
applicable Class in accordance with their respective Pro Rata Percentages but
only to the extent (A) the sum of all non-Defaulting Lenders’ Dollar Revolving
Credit Exposure or Multicurrency Revolving Credit Exposure, as applicable, plus
such Defaulting Lender’s Swingline Exposure and L/C Exposure in respect of the
applicable Class does not exceed the total of all non-Defaulting Lenders’
Revolving Credit Commitments of such Class and (B) the Revolving Credit Exposure
of each non-Defaulting Lender after giving effect to such reallocation does not
exceed the Revolving Credit Commitment of such non-Defaulting Lender;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the

 

119



--------------------------------------------------------------------------------

benefit of each applicable Issuing Bank only the Borrower’s obligations
corresponding to such Defaulting Lender’s L/C Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) for so long as such L/C
Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(c)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized except to the extent of
such fees that became due and payable by the Borrower prior to the date such
Lender became a Defaulting Lender (it being understood that any cash collateral
provided pursuant to this Section 2.28(c) shall be released promptly following
the termination of the Defaulting Lender status of the applicable Lender);

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section Section 2.11(c) shall be adjusted in accordance with
such non-Defaulting Lenders’ Pro Rata Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all fees payable under Section 2.11(c) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to each applicable Issuing
Bank until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, (i) if such Lender is a
Multicurrency Revolving Credit Lender, the Swingline Lender shall not be
required to fund any Swingline Loan and (ii) no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit under the applicable Class of
Revolving Credit Commitments, unless it is reasonably satisfied that the related
exposure and the Defaulting Lender’s then outstanding L/C Exposure will be 100%
covered by the Revolving Credit Commitments of the non-Defaulting Lenders of
such Class and/or cash collateral will be provided by the Borrower in accordance
with Section 2.28(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
such non-Defaulting Lenders in a manner consistent with Section 2.28(c) (and
such Defaulting Lender shall not participate therein).

In the event that the Agent, the Borrower, the Swingline Lender and each Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and L/C Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Loans of the other applicable Lenders (other than
Swingline Loans), if any, as the Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Pro Rata Percentage,
and such Lender shall then cease to be a Defaulting Lender with respect to
subsequent periods unless such Lender shall thereafter become a Defaulting
Lender.

 

120



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Agent, the Issuing Bank and each
of the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
applicable Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, stockholder action of such Loan
Party. Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, except to the extent that any such failure to
obtain such consent or approval or to take any such action, would not reasonably
be expected to result in a Material Adverse Effect, (b) will not violate in any
material respect any Requirement of Law applicable to any Loan Party or any of
its Subsidiaries, (c) will not violate in any material respect or result in a
default under the Senior Subordinated Notes Documents or any other material
indenture, agreement or other instrument binding upon any Loan Party or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by any Loan Party or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Subsidiaries, except Liens created pursuant to the
Loan Documents and Permitted Liens.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of earnings, shareholders’ equity and cash flows of Holdings (i) as
of and for the fiscal years ended September 30, 2011, 2012 and 2013, reported on
by Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarters ended December 31, 2013 and March 31, 2014, certified by its
chief financial officer (collectively, the “Historical Financial Statements”).
Such Historical Financial Statements present fairly, in all material respects,
the financial position and results of operations and cash flows of Holdings and
its consolidated Subsidiaries, as of such dates and for such periods in
accordance with GAAP, subject to the absence of footnotes and normal year-end
adjustments in the case of the statements referred to in clause (ii) above.

 

121



--------------------------------------------------------------------------------

(b) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect since September 30, 2013.

SECTION 3.05. Properties. (a) As of the Restatement Date, Schedule 3.05(a) sets
forth the address of each parcel of real property (or each set of parcels that
collectively comprise one operating property) that is owned or leased by each
Loan Party, together with a list of the lessors with respect to all such leased
property.

(b) Each of the Borrower and each of the Subsidiaries has good and insurable fee
simple title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties (including all Mortgaged
Properties) and has good and marketable title to its personal property and
assets, in each case, except where the failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such properties and assets are free and clear of Liens,
other than Liens (i) permitted by Section 6.06 or (ii) arising by operation of
law (which Liens, in the case of this clause (ii) would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect).

(c) Each of the Borrower and each of the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each of the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(d) As of the Restatement Date, none of Holdings, the Borrower or any Subsidiary
has received any notice of, nor has any knowledge of, any pending or
contemplated condemnation proceeding affecting any material portion of the
Mortgaged Properties or any sale or disposition thereof in lieu of condemnation.

(e) To the Borrower’s knowledge, as of the Restatement Date, none of the
Borrower or any Subsidiary is obligated under any right of first refusal, option
or other contractual right to sell, assign or otherwise dispose of any Mortgaged
Property or any interest therein.

(f) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights and
all licenses and rights with respect to the foregoing, necessary for the present
conduct of its business, without any conflict with the rights of others, and
free from any burdensome restrictions on the present conduct of its business,
except where such failure to own, possess or hold pursuant to a license or such
conflicts and restrictions would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or except as set
forth on Schedule 3.05(f).

 

122



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties or any of their Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Documents or the Transactions.

(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect (i) no Loan Party
nor any of its Subsidiaries has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) no Loan Party nor any of its Subsidiaries (1) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (2) has become subject
to any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements; Licenses and Permits.
(a) Each Loan Party is in compliance with all Requirements of Law applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(b) Each Loan Party and its Subsidiaries has obtained and holds in full force
and effect, all franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary or advisable for the operation of its businesses
as presently conducted and as proposed to be conducted, except where the failure
to have so obtained or hold or to be in force, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. No Loan
Party or any of its Subsidiaries is in violation of the terms of any such
franchise, license, lease, permit, certificate, authorization, qualification,
easement, right of way, right or approval, except where any such violation,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred in the five-year period prior
to the date on which this representation is made or deemed made and is
continuing or is

 

123



--------------------------------------------------------------------------------

reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. Except as would not reasonably
be expected to have a Material Adverse Effect, the present value of all
accumulated benefit obligations under all Plans (based on the assumptions used
for purposes of Financial Accounting Standards Board Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plans, in the aggregate.

SECTION 3.11. Disclosure. (a) All written information (other than the
Projections and estimates and information of a general economic nature)
concerning Holdings, the Borrower, the Subsidiaries, the Second Restatement
Transactions and any other transactions contemplated hereby included in the
Lender Presentation or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Agent in
connection with the Second Restatement Transactions on or before the Second
Restatement Date (the “Information”), when taken as a whole, as of the date such
Information was furnished to the Lenders (but taking into account supplements
thereto made available to the Agent and the Lenders prior to the Second
Restatement Date) and as of the Second Restatement Date, did not contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Agent in connection with the
Second Restatement Transactions on or before the Second Restatement Date (the
“Other Information”) (i) have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable as of the date thereof (it being
understood that actual results may vary materially from the Other Information),
and (ii) as of the Second Restatement Date, have not been modified in any
material respect by the Borrower.

SECTION 3.12. Material Agreements. No Loan Party is in default in any material
respect in the performance, observance or fulfillment of any of its obligations
contained in (i) the Senior Subordinated Notes Documents or (ii) any material
agreement to which it is a party, except, in the case of clause (ii), where such
default would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the Second
Restatement Transactions to occur on the Second Restatement Date (assuming for
purposes hereof that the Specified Dividend is made, and the aggregate amount
thereof is applied by Holdings to the payment of a distribution or dividend to
its equityholders, in each case on the Second Restatement Date), (i) the fair
value of the assets of the Loan Parties on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Loan Parties on a consolidated basis; (ii) the
present fair saleable value of the property of the Loan Parties on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Loan Parties on a consolidated basis, on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other

 

124



--------------------------------------------------------------------------------

liabilities become absolute and matured; (iii) the Loan Parties on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Loan Parties on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Second Restatement Date.

(b) The Loan Parties do not intend to incur debts beyond their ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by the Loan Parties and the timing and amounts of cash to be payable
by the Loan Parties on or in respect of their Indebtedness.

SECTION 3.14. Insurance. The Borrower has provided to the Agent on or prior to
the Restatement Date, a true, complete and correct description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
Restatement Date. As of the Restatement Date, all such insurance is in full
force and effect and all premiums in respect of such insurance have been duly
paid. The Borrower believes that the insurance maintained by or on behalf of the
Borrower and the Subsidiaries is adequate and is in accordance with normal
industry practice.

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth, as of
the Restatement Date, (a) a correct and complete list of the name and
relationship to the Borrower of each and all of the Borrower’s Subsidiaries,
(b) a true and complete listing of each class of each of the Borrower’s
authorized Equity Interests, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 3.15, and (c) the type of entity
of the Borrower and each of its Subsidiaries. All of the issued and outstanding
Equity Interests of the Subsidiaries owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable free and clear of
all Liens (other than Liens created under the Loan Documents).

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Agent, for the ratable benefit of the Secured Parties; and upon
the proper filing of UCC financing statements required pursuant to
Section 4.02(i)(ii) and any Mortgages, as applicable, with respect to Mortgaged
Properties in the offices specified on Schedule 3.16, the entry into control
agreements where applicable, the filing or registration of such liens with the
United States Patent & Trademark Office where applicable, the notation of such
Liens on any certificates of title where applicable, such Liens constitute
perfected and continuing Liens on the Collateral, securing the Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over the Liens in favor of the Agent pursuant to any applicable law and
(b) Liens perfected only by possession (including possession of any certificate
of title) to the extent the Agent has not obtained or does not maintain
possession of such Collateral.

 

125



--------------------------------------------------------------------------------

SECTION 3.17. Labor Disputes. As of the Restatement Date, except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes, lockouts or slowdowns against
any Loan Party pending or, to the knowledge of the Borrower, threatened, (b) the
hours worked by and payments made to employees of the Loan Parties and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
and (c) all payments due from any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Loan Party or such Subsidiary
to the extent required by GAAP. Except (i) as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect or (ii) as
set forth on Schedule 3.17, the consummation of the Transactions will not give
rise to a right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which Holdings, the Borrower
or any of the Subsidiaries (or any predecessor) is a party or by which Holdings,
the Borrower or any of the Subsidiaries (or any predecessor) is bound.

SECTION 3.18. Federal Reserve Regulations. (a) On the Restatement Date, none of
the Collateral is Margin Stock.

(b) None of Holdings, the Borrower and the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of
Regulation T, U or X.

SECTION 3.19. Senior Debt. The Obligations constitute “Senior Debt” and
“Designated Senior Debt”, and this Agreement and the other Loan Documents
collectively constitute the “Credit Facility” under and as defined in the Senior
Subordinated Notes Documents.

SECTION 3.20. USA PATRIOT Act and Other Regulations. To the extent applicable,
each Loan Party is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the USA PATRIOT Act and (c) Anti-Corruption Laws. No
part of the proceeds of the Loans by any Loan Party will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or other Anti-Corruption
Laws. None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower, any director, officer or Affiliate of the Borrower or any of its
Subsidiaries (i) is currently subject to any economic sanctions or trade
embargoes administered or imposed by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or any

 

126



--------------------------------------------------------------------------------

other relevant Governmental Authority (collectively, “Sanctions”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is currently the subject of Sanctions; and the Borrower will
not directly or, to its knowledge, indirectly use the proceeds of the Loans
hereunder, or lend, contribute or otherwise make available such proceeds to or
for the benefit of any Person, for the purpose of financing or supporting,
directly or indirectly, the activities of any Person that is currently the
subject of Sanctions.

ARTICLE IV

Conditions

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing (other than (i) a
conversion or a continuation of a Borrowing or (ii) as set forth in
Section 2.24(c) with respect to Incremental Term Loan Commitments and
Incremental Revolving Credit Commitments), including each Borrowing of a
Swingline Loan, and on the date of each issuance, amendment, extension or
renewal of a Letter of Credit (each such event being called a “Credit Event”):

(a) The Agent shall have received a notice of such Borrowing as required by
Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.02) or, in the case of the issuance, amendment, extension or renewal
of a Letter of Credit, the Issuing Bank and the Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.23(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

(d) If such Credit Event constitutes the making of a Loan or the issuance or
amendment of a Letter of Credit and after giving effect to such Credit Event,
the aggregate Revolving Credit Exposure (excluding any Revolving Credit Exposure
in respect of any Letter of Credit which has been cash collateralized in an
amount equal to 103% or more of the maximum stated amount of such Letter of
Credit) would exceed an amount equal to 25% of the aggregate Revolving Credit
Commitments, the Consolidated Net Leverage Ratio as of the end of the most
recently ended fiscal quarter for which internal financial statements are
available (calculated on an actual basis as of the end of such fiscal quarter)
shall not exceed the ratio set forth in Section 6.14 with respect to such fiscal
quarter (regardless of whether or not compliance with such ratio was in fact
required as of the end of such fiscal quarter pursuant to Section 6.14).

 

127



--------------------------------------------------------------------------------

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) and, if applicable, (d) of this
Section 4.01.

SECTION 4.02. Second Restatement Date. On the Second Restatement Date:

(a) Credit Agreement and Loan Documents. The Agent (or its counsel) shall have
received (i) from each party thereto either (A) a counterpart of the Second
Amendment and Restatement Agreement signed on behalf of such party or
(B) written evidence satisfactory to the Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart thereof and (ii) duly executed copies of such other
certificates, documents, instruments and agreements as the Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.07.

(b) Legal Opinions. The Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank on the Second Restatement Date, a favorable written
opinion of (i) Jones Day, special counsel for Holdings and the Borrower, in form
and substance reasonably satisfactory to the Agent and (ii) local or other
counsel reasonably satisfactory to the Agent with respect to the other Loan
Parties, in each case (A) dated the Second Restatement Date, (B) addressed to
the Agent, the Lenders and the Issuing Bank and (C) in form and substance
reasonably satisfactory to the Agent and covering such matters relating to the
Loan Documents and the Second Restatement Transactions as the Agent shall
reasonably request.

(c) USA PATRIOT Act. The Agent shall have received, at least five Business Days
prior to the Second Restatement Date, all documentation and other information
reasonably requested by it that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Second Restatement Date and executed by its Secretary or
Assistant Secretary or an Officer, which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the Financial Officers
and any other officers of such Loan Party authorized to sign the Loan Documents
to which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by-laws or operating, management
or partnership agreement, and (ii) a good standing certificate dated a recent
date prior to the Second Restatement Date for each Loan Party from its
jurisdiction of organization.

 

128



--------------------------------------------------------------------------------

(e) Termination of Commitments. The Agent shall have received a notice of
termination with respect to the Revolving A Credit Commitments (as defined in
the First Restated Credit Agreement) pursuant to Section 2.06(b) of the First
Restated Credit Agreement.

(f) Representations and Warranties; No Defaults. At the time of and immediately
after giving effect to the making of the Tranche D Term Loans and the
application of the proceeds thereof, each of the conditions set forth in
Section 4.01(b) and Section 4.01(c) shall be satisfied and the Agent shall have
received a certificate dated as of the Second Restatement Effective Date and
executed by a Financial Officer of the Borrower with respect to the foregoing.

(g) Fees. The Lenders and the Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable documented fees and expenses of legal counsel), on or before the
Second Restatement Date (including fees and expenses required to be paid under
the Second Amendment and Restatement Agreement).

(h) Solvency Opinion. The Agent, on behalf of itself, the arrangers of the
Tranche D Term Loans, the Lenders and the Issuing Bank, shall have received a
solvency opinion in form and substance and from an independent investment bank
or valuation firm reasonably satisfactory to the Agent to the effect that
Holdings and its Subsidiaries, on a consolidated basis after giving effect to
the Second Restatement Transactions, are solvent.

The Agent shall notify the Borrower and the Lenders of the Second Restatement
Date, and such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Each Loan Party covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders and the Issuing Bank that, until the Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees and all other expenses and other amounts payable under any Loan
Document have been paid in full (other than Unliquidated Obligations) and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Agent (which will promptly furnish such information to the
Lenders):

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of earnings,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without a “going concern”
explanatory note or any similar qualification or exception or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;

 

129



--------------------------------------------------------------------------------

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit C (i) certifying that no Event of Default or Default has
occurred and, if an Event of Default or Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth computations in reasonable detail satisfactory to
the Agent demonstrating compliance with the covenant set forth in Section 6.14
in the case of the financial statements delivered under clause (a), setting
forth in reasonable detail satisfactory to the Agent (x) the Borrower’s
calculation of Excess Cash Flow for such fiscal year, and (y) a list of names of
all Immaterial Subsidiaries (if any), that each Subsidiary set forth on such
list individually qualifies as an Immaterial Subsidiary and that all Domestic
Subsidiaries listed as Immaterial Subsidiaries in the aggregate comprise less
than 7.5% of Total Assets of the Borrower and the Restricted Subsidiaries at the
end of the period to which such financial statements relate and represented (on
a contribution basis) less than 7.5% of Consolidated EBITDA for the period to
which such financial statements relate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines and may be provided by the Chief Financial Officer of the Borrower if
such accounting firm generally is not providing such certificates);

(e) concurrently with any delivery of consolidated financial statements under
clause (a) or (b) above, the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(f) within ninety (90) days after the beginning of each fiscal year, a
consolidated budget of the Borrower and its Subsidiaries for such fiscal year
(including a projected consolidated balance sheet and the related consolidated
statements of projected cash flows and projected income as of the end of and for
such fiscal year), including a summary of the underlying material assumptions
with respect thereto;

 

130



--------------------------------------------------------------------------------

(g) as soon as practicable upon the reasonable request of the Agent, deliver an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this clause (g) or Section 5.11; provided, however, that so long as
no Event of Default exists, Agent shall not request more than one (1) updated
Perfection Certificate per fiscal year;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by
Holdings, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed to shareholders generally, as the case may
be;

(i) promptly, a copy of any final “management letter” received from Holdings’ or
the Borrower’s independent public accountants to the extent such independent
public accountants have consented to the delivery of such management letter to
the Agent upon the request of Holdings or the Borrower;

(j) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act; and

(k) as promptly as reasonably practicable from time to time following the
Agent’s request therefor, such other information regarding the operations,
business affairs and financial condition of Holdings, the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agent may
reasonably request (on behalf of itself or any Lender).

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings or (B) the Borrower’s or Holdings’, as applicable, Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of clauses (A) and (B), (i) to the extent such information relates to
Holdings, such information is accompanied by summary consolidating information
(which may be included in notes to the financial statements) that explains in
reasonable detail the material differences between the information relating to
Holdings, on the one hand, and the information relating to the Borrower and its
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under clause
(a) of this Section 5.01, such materials are accompanied by a report and opinion
of independent public accountants of recognized national standing and reasonably
acceptable to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

Documents required to be delivered pursuant to clauses (a), (b) or (h) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 9.01; or (ii)

 

131



--------------------------------------------------------------------------------

on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that: (i) upon written request by the Agent,
the Borrower shall deliver paper copies of such documents to the Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by the Agent and (ii) the Borrower shall notify (which may
be by facsimile or electronic mail) the Agent of the posting of any such
documents and provide to the Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents. Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
compliance certificates required by clause (c) of this Section 5.01 to the
Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the Agent
(which will promptly furnish such written notice to the Lenders) written notice
of the following promptly after any Responsible Officer of Holdings or the
Borrower obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries thereof as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are continuing, would reasonably be expected to have a
Material Adverse Effect; and

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
(except as such would otherwise reasonably expire, be abandoned or permitted to
lapse in the ordinary course of business), necessary or desirable in the normal
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except
(i) other than with respect to Holdings’ or the Borrower’s existence, to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 6.03.

 

132



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Taxes. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all material Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to (a) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (b) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
accordance with GAAP in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by the Agent (and, during the
continuance of any Event of Default, any Lender) (including employees of the
Agent or any consultants, accountants, lawyers and appraisers retained by the
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested; provided, that all such visits and inspections shall be requested
through and coordinated by the Agent so as to minimize disruption to the
business activities of the Loan Parties and their Subsidiaries; provided,
however, that so long as no Event of Default exists, the Loan Parties shall be
obligated to reimburse the Agent for one (1) inspection per fiscal year.

SECTION 5.07. Maintenance of Ratings. Holdings and the Borrower shall use their
commercially reasonable efforts to cause the credit facilities provided for
herein to be continuously rated by S&P and Moody’s, and shall use commercially
reasonable efforts to maintain a corporate rating from S&P and a corporate
family rating from Moody’s, in each case in respect of the Borrower.

SECTION 5.08. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.09. Use of Proceeds. The proceeds of the Loans will be used only for
the purposes specified in the introductory statement to this Agreement or, in
the case of Incremental Term Loans and Incremental Revolving Loans, in the
applicable Incremental Term

 

133



--------------------------------------------------------------------------------

Loan Assumption Agreement or Incremental Revolving Credit Assumption Agreement.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would entail a violation of Regulations T, U or
X. The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and, to its
knowledge, its or their respective directors, officers, employees and agents
shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any Person
that is currently subject to Sanctions, or in any country or territory that is
the subject of Sanctions, except to the extent permitted for a Person required
to comply with Sanctions, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 5.10. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies,
(a) insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations (after giving effect to
any self-insurance reasonable and customary for similarly situated companies)
and (b) all insurance required pursuant to the Collateral Documents (and shall
cause the Agent to be listed as a loss payee on property and casualty policies
covering loss or damage to Collateral and as an additional insured on liability
policies, subject, in each case, to any exceptions for insurance required to be
maintained under leases). The Borrower will furnish to the Agent, upon request,
information in reasonable detail as to the insurance so maintained.

SECTION 5.11. Additional Collateral; Further Assurances. (a) (a) Subject to
applicable law, Holdings, the Borrower and each Subsidiary that is a Loan Party
shall cause (i) each of its Domestic Subsidiaries (other than any Immaterial
Subsidiary (except as otherwise provided in paragraph (e) of this Section 5.11),
Unrestricted Subsidiary or Securitization Entities) formed or acquired after the
Second Restatement Date and (ii) any such Domestic Subsidiary that was an
Immaterial Subsidiary but, as of the end of the most recently ended fiscal
quarter of the Borrower has ceased to qualify as an Immaterial Subsidiary, to
become a Loan Party within 20 Business Days (or such later date as agreed to by
the Administrative Agent in its sole discretion) by executing a Joinder
Agreement in substantially the form set forth as Exhibit D hereto (the “Joinder
Agreement”). Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Party hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will simultaneously therewith or as soon as practicable
thereafter grant Liens to the Agent, for the benefit of the Agent and the
Lenders and each other Secured Party at such time party to or benefiting from
the Guarantee and Collateral Agreement to the extent required by the terms
thereof, in any property (subject to the limitations with respect to Equity
Interests set forth in paragraph (b) of this Section 5.11 and any other
limitations set forth in the Guarantee and Collateral Agreement) of such Loan
Party which constitutes Collateral, on such terms as may be required pursuant to
the terms of the Collateral Documents.

 

134



--------------------------------------------------------------------------------

(b) Holdings, the Borrower and each Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its Domestic
Subsidiaries (or, in the case of (A) any Domestic Subsidiary treated as a
disregarded entity for U.S. federal income tax purposes (any such Domestic
Subsidiary, a “DRE”) that holds more than 65% of the Capital Stock of (x) a
Foreign Subsidiary, (y) another DRE that holds more than 65% of the Capital
Stock of a Foreign Subsidiary and/or (z) any Domestic Subsidiary described in
clause (B), or (B) any Domestic Subsidiary all or substantially all the assets
of which consist of Equity Interests of one or more (x) Foreign Subsidiaries
and/or (y) other Domestic Subsidiaries described in this clause (B), 65% of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of such Domestic Subsidiary) and (ii) 65% of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by the Borrower
or any Subsidiary that is a Loan Party to be subject at all times to a first
priority perfected Lien in favor of the Agent pursuant to the terms and
conditions of the Loan Documents or other security documents as the Agent shall
reasonably request; provided, however, this paragraph (b) shall not require the
Borrower or any Subsidiary to grant a security interest in (i) any Equity
Interests of a Subsidiary to the extent a pledge of such Equity Interests in
favor of the Agent or to secure any debt securities of the Borrower or any
Subsidiary that would be entitled to such a security interest would require
separate financial statements of a Subsidiary to be filed with the SEC (or any
other government agency) under Rule 3-10 or Rule 3-16 of Regulation S-X under
the Securities Act (or any successor thereto) or any other law, rule or
regulation or (ii) the Equity Interests of any Unrestricted Subsidiary.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary that is a Loan Party to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.02, as applicable (including legal opinions, Title Insurance Policies,
certificates and corporate and organizational documents)), which may be required
by law or which the Agent may, from time to time, reasonably request to carry
out the terms and conditions of this Agreement and the other Loan Documents and
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties.

(d) Subject to the limitations set forth or referred to in this Section 5.11, if
any material assets (including any owned real property or improvements thereto
but excluding leasehold interests) (but only those having a fair market value of
at least $5,000,000) are acquired by the Borrower or any Subsidiary that is a
Loan Party after the Second Restatement Date (other than assets constituting
Collateral under the Guarantee and Collateral Agreement that become subject to
the Lien in favor of the Agent upon acquisition thereof), the Borrower will
notify the Agent and the Lenders thereof, and, if requested by the Agent or the
Required Lenders, the Borrower will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the Loan Parties that are
Subsidiaries to take, such actions as shall be necessary or reasonably requested
by the Agent to grant and perfect such Liens, including actions described in
paragraph (c) of this Section, all at the expense of the Loan Parties.

 

135



--------------------------------------------------------------------------------

(e) If, at any time and from time to time after the Second Restatement Date,
Domestic Restricted Subsidiaries that are not Loan Parties because they are
Immaterial Subsidiaries comprise in the aggregate more than 7.5% of Total Assets
as of the end of the most recently ended fiscal quarter of the Borrower and the
Restricted Subsidiaries or more than 7.5% of Consolidated EBITDA of the Borrower
and the Restricted Subsidiaries for the period of four consecutive fiscal
quarters as of the end of the most recently ended fiscal quarter of the
Borrower, then the Borrower shall, not later than 45 days after the date by
which financial statements for such quarter are required to be delivered
pursuant to this Agreement (or such later date as agreed to by the
Administrative Agent in its sole discretion), cause one or more such Domestic
Restricted Subsidiaries to become additional Loan Parties (notwithstanding that
such Domestic Restricted Subsidiaries are, individually, Immaterial
Subsidiaries) such that the foregoing condition ceases to be true.

(f) Notwithstanding any provision of the Loan Documents to the contrary, the
Loan Parties shall not be required to grant a security interest in any personal
property of a type that would not constitute Pledged Collateral or Article 9
Collateral (each as defined in the Guarantee and Collateral Agreement) pursuant
to Section 3.01 or Section 4.01 of the Guarantee and Collateral Agreement.

SECTION 5.12. Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within 90 days following the Second Restatement
Date or such later date as the Agent agrees to in its reasonable discretion, the
Borrower and each other Loan Party will deliver to the Agent, with respect to
each Mortgaged Property as of the Second Restatement Date, each of the
following, in form and substance reasonably satisfactory to the Agent:

(i) an amendment to the Mortgage on such Mortgaged Property in form and
substance reasonably satisfactory to the Agent;

(ii) evidence that a counterpart of the amendment to such Mortgage has been
recorded or delivered to the appropriate Title Insurance Company subject to
arrangements reasonably satisfactory to the Agent for recording in the place
necessary, in the Agent’s reasonable judgment, to create a valid and enforceable
first priority Lien in favor of the Agent for the benefit of itself and the
Secured Parties;

(iii) a “date-down” endorsement to the existing title policy, which shall amend
the description therein of the insured Mortgage to include the amendment of such
Mortgage in form and substance reasonably satisfactory to the Agent;

(iv) an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Agent; and

(v) such other information, documentation, and certifications (including
evidence of flood insurance as may be required by applicable law) as may be
reasonably required by the Agent.

 

136



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

The Loan Parties covenant and agree, jointly and severally, with (a) the Lenders
and the Issuing Bank (and the Agent on their behalf), with respect to the
covenants set forth in Sections 6.01 through Section 6.13 and Sections 6.15 and
6.16 and (b) the Revolving Credit Lenders, the Swingline Lender and the Issuing
Bank (and the Agent on their behalf), with respect to the covenant set forth in
Section 6.14, in each case until the Commitments have expired or been terminated
and the principal of and interest on each Loan and all fees and all other
expenses and other amounts payable under any Loan Document (other than
Unliquidated Obligations) have been paid in full, and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, that:

SECTION 6.01. Limitation on Incurrence of Additional Indebtedness. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, guarantee, acquire, become liable,
contingently or otherwise, with respect to, or otherwise become responsible for
payment of (collectively, “incur”) any Indebtedness (other than Permitted
Indebtedness).

SECTION 6.02. Limitation on Restricted Payments. The Borrower will not, and will
not cause or permit any of its Restricted Subsidiaries to, directly or
indirectly:

(a) declare or pay any dividend or make any distribution on or in respect of
shares of the Borrower’s or any Restricted Subsidiary’s Capital Stock (including
Dividend Equivalent Payments) to holders of such Capital Stock (other than
dividends or distributions payable in Qualified Capital Stock of Holdings and
the Borrower and dividends or distributions payable to the Borrower or a
Restricted Subsidiary and other than pro rata dividends or other distributions
made by a Subsidiary that is not a Wholly Owned Subsidiary to minority
stockholders (or owners of an equivalent interest in the case of a Subsidiary
that is an entity other than a corporation));

(b) purchase, redeem or otherwise acquire or retire for value any Capital Stock
of Holdings, the Borrower or any Restricted Subsidiary (other than Capital Stock
held by a Loan Party) or any warrants, rights or options to purchase or acquire
shares of any class of such Capital Stock; or

(c) make any principal payment on, purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, prior to any scheduled final maturity,
scheduled repayment or scheduled sinking fund payment, any Indebtedness of the
Borrower, or of any Guarantor, that is subordinate or junior in right of payment
to the Obligations or any Guarantee, as applicable (other than (x) any
Indebtedness permitted under clause (6) of the definition of “Permitted
Indebtedness”, (y) the redemption, pursuant to the terms of thea special partial
mandatory redemption feature thereof, of the 2016 Senior Subordinated Notes in
an aggregate principal amount not to exceed $450,000,000 in the event that the
DDC Acquisition (as defined in the Senior Subordinated Notes Indenture with
respect to the 2016 Senior Subordinated Notes) isany such Indebtedness incurred
in whole or in part to finance a specified transaction or

 

137



--------------------------------------------------------------------------------

Permitted Investment and such transaction or Permitted Investment was not
consummated on or prior to the date specified thereinextent required pursuant to
the terms of such Indebtedness and (z) the purchase, defeasance or other
acquisition of such Indebtedness purchased in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of such purchase, defeasance or other acquisition) (each of
the foregoing actions set forth in clauses (a), (b) and (c) being referred to as
a “Restricted Payment”), except the foregoing provisions do not prohibit:

(1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of such dividend or
notice of such redemption if the dividend or payment of the redemption price, as
the case may be, would have been permitted on the date of declaration or notice;

(2) any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Capital
Stock of Holdings (other than Qualified Capital Stock issued or sold to the
Borrower or a Subsidiary of the Borrower or an employee stock ownership plan or
to a trust established by the Borrower or any of its Subsidiaries for the
benefit of their employees);

(3) the acquisition of any Indebtedness of the Borrower or a Guarantor that is
subordinate or junior in right of payment to the Obligations or the applicable
Guarantee through the application of net proceeds of a substantially concurrent
sale for cash (other than to a Subsidiary of the Borrower) of Refinancing
Indebtedness to the extent expressly permitted by Section 6.01;

(4) Dividend Equivalent Payments and payments to Holdings for the purpose of
permitting it to redeem or repurchase common equity or options in respect
thereof, in each case in connection with the repurchase provisions of employee
stock option or stock purchase agreements or other agreements to compensate
management employees, or upon the death, disability, retirement, severance or
termination of employment of management employees; provided that all such
Dividend Equivalent Payments and redemptions or repurchases pursuant to this
clause (4) shall not exceed in any fiscal year the sum of (a) the lesser of
(x)(i) the greater of (A) $50,000,000 and (B) 2.0% of the Consolidated EBITDA of
the Borrower for the most recently ended period of four fiscal quarters for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), plus (ii) any unused amounts under clause (x)(i) above (which unused
amounts shall be deemed to constitute $93,650,000 as of the Amendment No. 4
Effective Date) from prior fiscal years, and (y) the greater of
(i) $100,000,000, and (ii) 4.0% of the Consolidated EBITDA of the Borrower for
the most recently ended period of four fiscal quarters for which financial
statements have been delivered pursuant to Section 5.01(a) or (b), plus (b) the
amount of any net cash proceeds received from the sale since the Closing Date of
Equity Interests (other than Disqualified Capital Stock) to members of the
Borrower’s management team that have not otherwise been applied to the payment
of Restricted Payments pursuant to the terms of clause (2)

 

138



--------------------------------------------------------------------------------

of this paragraph and the cash proceeds of any “key-man” life insurance policies
which are used to make such redemptions or repurchases; provided further that
the cancellation of Indebtedness owing to the Borrower from members of
management of the Borrower or any of its Restricted Subsidiaries in connection
with any repurchase of Equity Interests of Holdings will not be deemed to
constitute a Restricted Payment under this Agreement;

(5) the declaration and payment of dividends by the Borrower to, or the making
of loans to Holdings in amounts required for Holdings to pay:

(A) franchise Taxes and other fees, Taxes and expenses required to maintain its
corporate existence,

(B) Federal, state and local income Taxes, to the extent such income Taxes are
attributable to the income of the Borrower and the Restricted Subsidiaries and,
to the extent of the amount actually received from its Unrestricted
Subsidiaries, in amounts required to pay such Taxes to the extent attributable
to the income of such Unrestricted Subsidiaries; provided, however, that the
amount of such payments in any fiscal year do not exceed the amount that the
Borrower and its consolidated Subsidiaries would be required to pay in respect
of Federal, state and local Taxes for such fiscal year were the Borrower and its
consolidated Subsidiaries to pay such Taxes as a stand-alone taxpayer,

(C) reasonable and customary salary, bonus and other benefits payable to
officers and employees of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries,

(D) general corporate overhead expenses of Holdings to the extent such expenses
are attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries, and

(E) reasonable fees and expenses incurred in connection with any unsuccessful
debt or equity offering by Holdings permitted by this Agreement and any
Transaction Costs;

(6) repurchases of Equity Interests deemed to occur upon the exercise of stock
options if such Equity Interests represents a portion of the exercise price
thereof;

(7) additional Restricted Payments in an aggregate amount not to exceed the
greater of (a) $75,000,000 and (b) 3.0% of the Consolidated EBITDA of the
Borrower for the most recently ended period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01(a) or (b);
provided that no Default or Event of Default shall have occurred and be
continuing;

 

139



--------------------------------------------------------------------------------

(8) payments of dividends on Disqualified Capital Stock issued in compliance
with Section 6.01; provided that no Default or Event of Default shall have
occurred and be continuing;

(9) the Specified Dividend; provided that such Specified Dividend is declared
and paid or otherwise consummated on or prior to the date that is 60 days after
the Second Restatement Date; provided, further that a portion of the Specified
Dividend in an amount not to exceed $500,000,000 may be made at any time after
the Second Restatement Date solely to the extent that the proceeds thereof are
used by Holdings to repurchase shares of its Common Stock;

(10) Restricted Payments made on or after the Amendment No. 3 Effective Date in
an aggregate amount not to exceed $1,500,000,000, solely to the extent the
proceeds thereof are used by Holdings to repurchase shares of its Capital Stock
or to pay dividends or other distributions on or in respect of its Capital
Stock; provided that (i) any such Restricted Payment is declared and paid or
otherwise consummated on or prior to December 31, 2018 and (ii) at the time any
such Restricted Payment is declared and paid or otherwise consummated and after
giving pro forma effect thereto, (A) no Revolving Loans or Swingline Loans are
outstanding, (B) if the proceeds thereof are to be used by Holdings to
repurchase shares of its Capital Stock, the Borrower’s Consolidated Secured Net
Debt Ratio does not exceed 4.00 to 1.00 and (C) if the proceeds thereof are to
be used by Holdings to pay dividends or other distributions on or in respect of
its Capital Stock, the Borrower’s Consolidated Net Leverage Ratio does not
exceed 6.75 to 1.00; provided, further that, subject to compliance with the
immediately preceding clause (ii) (but not clause (i)), an amount not to exceed
$500,000,000 may be made at any time after the Amendment No. 3 Effective Date
(including after December 31, 2018) solely to the extent that the proceeds
thereof are used by Holdings to repurchase shares of its Common Stock; provided,
further, that on each date that any such Restricted Payment is made pursuant to
this clause (10), Holdings and the Borrower shall be deemed to have made the
representation and warranty set forth in Section 3.13(a) (with the words “Second
Restatement Date” in each place set forth therein being deemed to refer to the
date on which such Restricted Payment is made, the words “Second Restatement
Transactions” therein being deemed to refer to such Restricted Payment and the
parenthetical set forth therein being disregarded) on and as of such date; and

(11) the 2017 Specified Restricted Payments; provided that the 2017 Specified
Restricted Payments are made on or prior to the date that is 60 days after the
Amendment No. 3 Effective Date.

Notwithstanding any of the foregoing to the contrary, the Borrower and its
Restricted Subsidiaries may declare and make any Restricted Payment so long as:

(1) no Default or Event of Default has occurred and is continuing or would
result therefrom;

 

140



--------------------------------------------------------------------------------

(2) at the time of such Restricted Payment and after giving pro forma effect
thereto and to any financing therefor, the Borrower’s Consolidated Net Leverage
Ratio would not exceed 6.75 to 1.00;

(3) at the time of such Restricted Payment, there are no Revolving Loans or
Swingline Loans outstanding; and

(4) at the time of such Restricted Payment and after giving pro forma effect
thereto, the aggregate Unrestricted Cash of all Loan Parties and their
Restricted Subsidiaries on such date, as the same would be reflected on a
consolidated balance sheet prepared in accordance with GAAP as of such date,
shall be no less than $200,000,000.

SECTION 6.03. Limitation on Asset Sales. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, consummate an Asset Sale unless:

(1) the Borrower or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets sold or otherwise disposed of (as determined in good
faith by the Borrower);

(2) if the fair market value of all assets sold or otherwise disposed in any
Asset Sale exceeds $50,000,000, then at least 75% of the consideration received
by the Borrower or the Restricted Subsidiary, as the case may be, from such
Asset Sale shall constitute cash or Cash Equivalents; provided that Designated
Non-Cash Consideration received in respect of such disposition shall be deemed
to constitute cash for purposes of this Section 6.03(2) so long as the aggregate
fair market value of all such Designated Non-Cash Consideration, as determined
by a Responsible Officer of the Borrower in good faith, taken together with all
other Designated Non-Cash Consideration received pursuant to this
Section 6.03(2) that is then outstanding, does not exceed $300,000,000 as of the
date any such Designated Non-Cash Consideration is received, with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value;

(3) the fair market value of all assets sold or otherwise disposed of pursuant
to this paragraph, excluding any Specified Assets, shall not exceed $300,000,000
in any fiscal year; provided that such amount shall be increased by the lesser
of (x) the excess of the unused amount for the immediately preceding fiscal year
over the unused amount (if any) for the second preceding fiscal year that was
carried forward to such preceding fiscal year pursuant to this proviso and
(y) $50,000,000;[Intentionally Omitted.];

(4) if such Asset Sale is of Equity Interests of any Subsidiary of the Borrower,
the Asset Sale must include all Equity Interests of and other Investments in
such Subsidiary owned by Holdings, the Borrower and all Restricted
Subsidiaries[Intentionally Omitted.]; and

 

141



--------------------------------------------------------------------------------

(5) upon the consummation of an Asset Sale, the Borrower shall apply, or cause
such Restricted Subsidiary to apply, the Net Cash Proceeds relating to such
Asset Sale in accordance with Section 2.10.

SECTION 6.04. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries. The Borrower will not, and will not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
permit to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any Restricted Subsidiary of the Borrower to:

(1) pay dividends or make any other distributions on or in respect of its
Capital Stock;

(2) make loans or advances or pay any Indebtedness or other obligation owed to
the Borrower or any Guarantor; or

(3) transfer any of its property or assets to the Borrower or any Guarantor,

except, with respect to clauses (1), (2) and (3), for such encumbrances or
restrictions existing under or by reason of:

(a) applicable law, rule, regulation or order;

(b) the Senior Subordinated Notes Documents;

(c) non-assignment provisions of any contract or any lease of any Restricted
Subsidiary of the Borrower entered into in the ordinary course of business;

(d) any instrument governing Indebtedness incurred pursuant to clause (11) of
the definition of “Permitted Indebtedness”, which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person or the properties or assets of the Person so acquired;

(e) the Loan Documents;

(f) agreements existing on the Second Restatement Date to the extent and in the
manner such agreements are in effect on the Second Restatement Date;

(g) restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien;

(h) restrictions imposed by any agreement to sell assets or Equity Interests
permitted under this Agreement to any Person pending the closing of such sale;

(i) any agreement or instrument governing Equity Interests of any Person that is
acquired, so long as the restrictions in such agreement or instrument were not
imposed solely in contemplation of such Person being so acquired;

 

142



--------------------------------------------------------------------------------

(j) any Purchase Money Note or other Indebtedness or other contractual
requirements of a Securitization Entity in connection with a Securitization
Transaction; provided that such restrictions apply only to such Securitization
Entity;

(k) other Indebtedness or Permitted Subsidiary Preferred Stock outstanding on
the Second Restatement Date or permitted to be issued or incurred under this
Agreement; provided that any such restrictions are ordinary and customary with
respect to the type of Indebtedness being incurred or Preferred Stock being
issued (under the relevant circumstances);

(l) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(m) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(b), (d), (f), (i) and (k) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s Board of
Directors (evidenced by a Board Resolution) whose judgment shall be conclusively
binding, not materially more restrictive with respect to such dividend and other
payment restrictions than those contained in the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing;

(n) customary provisions in joint venture and other similar agreements
applicable solely to such joint venture and its subsidiaries; and

(o) customary provisions in leases and other agreements entered into in the
ordinary course of business.

SECTION 6.05. Limitation on Preferred Stock of Restricted Subsidiaries. The
Borrower will not permit any of its Restricted Subsidiaries to issue any
Preferred Stock (other than to the Borrower or to a Restricted Subsidiary of the
Borrower) or permit any Person (other than the Borrower or a Restricted
Subsidiary of the Borrower) to own any Preferred Stock of any Restricted
Subsidiary of the Borrower, other than Permitted Subsidiary Preferred Stock. The
provisions of this Section 6.05 will not apply to (w) any Restricted Subsidiary
that continues to be a Subsidiary Guarantor, (x) any transaction permitted under
Section 6.03 as a result of which none of Holdings, the Borrower or any of its
Restricted Subsidiaries will own any Equity Interests of the Restricted
Subsidiary whose Preferred Stock is being issued or sold and (y) Preferred Stock
that is Disqualified Equity Interests and is issued in compliance with
Section 6.01.

SECTION 6.06. Limitation on Liens. Holdings and the Borrower will not, and the
Borrower will not permit any of the Subsidiary Guarantors to, directly or
indirectly, create, incur, assume or suffer to exist any Lien (the “Initial
Lien”) that secures obligations under any Indebtedness on any asset or property
of Holdings, the Borrower or any Subsidiary Guarantors now owned or hereafter
acquired, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, except, in the case of Collateral, any Initial Lien if
(a) such

 

143



--------------------------------------------------------------------------------

Initial Lien expressly ranks junior to the first-priority security interest
intended to be created in favor of the Agent for the Secured Parties pursuant to
the Collateral Documents; or (b) such Initial Lien is a Permitted Lien.

SECTION 6.07. Merger, Consolidation or Sale of All or Substantially All Assets.
(a) Neither Holdings nor the Borrower will, in a single transaction or series of
related transactions, consolidate or merge with or into any Person, or sell,
assign, transfer, lease, convey or otherwise dispose of (or cause or permit the
Borrower or any Restricted Subsidiary of the Borrower to sell, assign, transfer,
lease, convey or otherwise dispose of) all or substantially all of the
Borrower’s assets (determined on a consolidated basis for the Borrower and the
Borrower’s Restricted Subsidiaries) to any Person, except that any Person may
merge into, amalgamate with or consolidate with Holdings or the Borrower in a
transaction in which (i) Holdings or the Borrower, as the case may be, shall be
the surviving or continuing corporation and (ii) at the time thereof and
immediately after giving effect to such transaction (including, without
limitation, giving effect to any Indebtedness incurred, acquired, or assumed and
any Lien granted in connection with or in respect of the transaction), no
Default or Event of Default shall have occurred or be continuing.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Borrower, the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Borrower, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Borrower. However, transfer of assets between or among the Borrower and its
Restricted Subsidiaries will not be subject to this Section 6.07.

(b) The Borrower will not permit any Restricted Subsidiary to consolidate or
merge with or into, or sell, assign, transfer, lease, convey or otherwise
dispose of, in a single transaction or series of related transactions, all or
substantially all of its assets to any Person except that: (i) a Restricted
Subsidiary that is a Subsidiary Guarantor may be disposed of in its entirety to
another Person (other than to the Borrower or an Affiliate of the Borrower),
whether through a merger, consolidation or sale of Capital Stock or through the
sale of all or substantially all of its assets (such sale constituting the
disposition of such Subsidiary Guarantor in its entirety), if in connection
therewith the Borrower provides an Officers’ Certificate to the Agent to the
effect that the Borrower will comply with its obligations under Section 6.03 in
respect of such disposition); (ii) any Person may consolidate or merge,
amalgamate or consolidate with or into a Restricted Subsidiary, or sell all or
substantially all of its assets to Restricted Subsidiary (provided that if any
party to any such transaction is a Loan Party, the surviving entity of such
transaction shall be a Loan Party); and (iii) any Restricted Subsidiary may
merge, amalgamate or consolidate with or into any other Person in order to
effect a Permitted Acquisition or other acquisition permitted by Section 6.16.

 

144



--------------------------------------------------------------------------------

SECTION 6.08. Limitation on Transactions with Affiliates. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to occur any transaction or series of related
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or for the
benefit of, any of its Affiliates (an “Affiliate Transaction”) involving
aggregate payment or consideration in excess of $20,000,000, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s-length basis from a Person that is not an Affiliate of the Borrower,
and

(2) the Borrower delivers to the Agent with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate payments or
consideration in excess of $30,000,000, a Board Resolution adopted by the
majority of the members of the Board of Directors of the Borrower approving such
Affiliate Transaction and set forth in an officers’ certificate certifying that
such Affiliate Transaction complies with clause (1) above.

The restrictions set forth in the first paragraph of this Section 6.08 shall not
apply to:

(1) reasonable fees and compensation paid to, and indemnity provided on behalf
of, officers, directors, employees or consultants of the Borrower or any
Restricted Subsidiary of the Borrower as determined in good faith by the
Borrower’s Board of Directors or senior management;

(2) transactions between or among the Borrower and any of its Restricted
Subsidiaries or between or among such Restricted Subsidiaries; provided such
transactions are not otherwise prohibited by this Agreement;

(3) any agreement as in effect as of the Second Restatement Date or any
amendment thereto or any transaction contemplated thereby (including pursuant to
any amendment thereto) or by any replacement agreement thereto so long as any
such amendment or replacement agreement is not more disadvantageous to the
Lenders in any material respect than the original agreement as in effect on the
Second Restatement Date as determined in good faith by the Borrower;

(4) Restricted Payments or Permitted Investments permitted by this Agreement;

(5) transactions effected as part of a Securitization Transaction permitted
hereunder;

(6) payments or loans to employees or consultants that are approved by the Board
of Directors of the Borrower in good faith;

(7) transactions permitted by, and complying with, the provisions of
Section 6.07;

(8) any issuance of securities or other payments, awards, grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
the Borrower; and

 

145



--------------------------------------------------------------------------------

(9) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, receives an opinion from a nationally recognized investment banking,
appraisal or accounting firm that such Affiliate Transaction is either fair,
from a financial standpoint, to the Borrower or such Restricted Subsidiary or is
on terms not materially less favorable than those that might reasonably have
been obtained in a comparable transaction at such time on an arm’s-length basis
from a Person that is not an Affiliate of the Borrower.

SECTION 6.09. [Intentionally Omitted].

SECTION 6.10. Business of Borrower and Restricted Subsidiaries. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, engage in
any businesses a majority of whose revenues are not derived from businesses that
are the same or reasonably similar, ancillary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the Second Restatement Date (which
shall include, without limitation, engineered components businesses not within
the aerospace industry).

SECTION 6.11. Limitations on Amendments to Subordination Provisions and Other
Amendments. (a) Holdings and the Borrower will not, and will not permit any of
its Restricted Subsidiaries to, permit any waiver, supplement, modification or
amendment of (i) its certificate of incorporation, by-laws, operating,
management or partnership agreement or other organizational documents, to the
extent any such waiver, supplement, modification or amendment would be adverse
to the Lenders in any material respect.

(b) Holdings and the Borrower will not amend, modify or alter the Senior
Subordinated Notes Documents in any way to:

(i) increase the rate of or change the time for payment of interest on any
Senior Subordinated Notes;

(ii) increase the principal of, advance the final maturity date of or shorten
the Weighted Average Life to Maturity of any Senior Subordinated Notes;

(iii) alter the redemption provisions or the price or terms at which the
Borrower is required to offer to purchase any Senior Subordinated Notes; or

(iv) amend the provisions of the Senior Subordinated Notes Documents that relate
to subordination in a manner adverse to the Lenders.

Nothing in this Section 6.11 shall preclude any Loan Party from making any
Restricted Payment otherwise permitted by Section 6.03.

 

146



--------------------------------------------------------------------------------

SECTION 6.12. Business of Holdings. Holdings shall not engage in any business
activities or have any material assets or liabilities other than its ownership
of the Equity Interests of the Borrower and assets and liabilities incidental to
its function as a holding company, including its liabilities hereunder, under
the Senior Subordinated Notes Indentures and under any guaranty of Indebtedness
permitted by Section 6.01, and pursuant to the Guarantee and Collateral
Agreement and any other Loan Document or Senior Subordinated Notes Document.

SECTION 6.13. Impairment of Security Interest. Subject to the rights of the
holders of Permitted Liens and except as permitted by this Agreement or the Loan
Documents, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, take or knowingly or negligently omit to take, any action which
action or omission would reasonably be expected to have the result of materially
impairing the security interest with respect to a material portion of the
Collateral for the benefit of the Secured Parties.

SECTION 6.14. Financial Covenant. For the benefit of the Revolving Credit
Lenders, the Swingline Lender and the Issuing Bank only (and the Agent on their
behalf), the Loan Parties agree that they shall not permit the Consolidated Net
Leverage Ratio of the Borrower at the end of any fiscal quarter to exceed 7.25
to 1.00 (or, solely with respect to the first two fiscal quarters ending after
the consummation of a Material Acquisition, 7.75 to 1.00) if the Aggregate
Revolving Credit Exposure (excluding any Revolving Credit Exposure in respect of
any Letter of Credit which has been cash collateralized in an amount equal to
103% or more of the maximum stated amount of such Letter of Credit) outstanding
as of the last day of such fiscal quarter exceeds an amount equal to 35% of the
aggregate Revolving Credit Commitments as of such day.

Notwithstanding anything to the contrary contained in Section 9.02, the
provisions of this Section 6.14, and the definition of the term “Consolidated
Net Leverage Ratio” and its constituent parts, in each case as used for purposes
of this Section 6.14, may only be amended, waived or otherwise modified with the
prior written consent of the Required Revolving Lenders.

SECTION 6.15. Sale and Lease-Back Transactions. The Borrower will not, and will
not cause or permit any of its Restricted Subsidiaries to, enter into any Sale
and Lease-Back Transaction unless (a) the sale or transfer of such property is
permitted by Section 6.03 and (b) any Capitalized Lease Obligations or Liens
arising in connection therewith are permitted by Sections 6.01 and 6.06, as the
case may be.

SECTION 6.16. Limitations on Investments. The Borrower will not, and will not
cause or permit any of its Restricted Subsidiaries to, directly or indirectly
make any Investment (other than Permitted Investments).

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

147



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay (i) any interest on any Loan or L/C
Disbursement, any Fee or any other fee payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days or (ii) any
other amount (other than an amount referred to in clause (a) or (b)(i) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of thirty (30) days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in connection with the borrowings or issuances
of Letters of Credit, or in any report or other certificate, financial statement
or other document furnished pursuant to or in connection with this Agreement or
any Loan Document, shall prove to have been materially incorrect when made or
deemed made and shall remain material at the time tested;

(d) failure by Holdings, the Borrower or any Restricted Subsidiary for thirty
(30) days after receipt of written notice given by the Agent or the Required
Lenders to comply with any of its other agreements (other than those referred to
in clauses (a) and (b) of this Article and those set forth in Sections 5.02,
5.03 (with respect to Holdings and the Borrower only) and 5.09 and in Article
VI) in this Agreement or any Loan Document;

(e)(i) any Loan Party shall fail to make any payment at final stated maturity
beyond the applicable grace period with respect to any Material Indebtedness or
(ii) the acceleration of the final stated maturity of any such Material
Indebtedness, or any event or condition occurs that enables or permits (with the
giving of notice, if required) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
clause (ii) of this paragraph (e) shall not apply to secured Indebtedness that
becomes due as a result of the (A) voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness or (B) in the
case of any Specified Secured Indebtedness, any provision that is the functional
equivalent of Section 2.08 or 2.10 hereof;

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Significant
Subsidiary (or any group of Subsidiaries that together would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case of clause (i) or (ii), such proceeding or petition shall continue
undismissed and unstayed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

148



--------------------------------------------------------------------------------

(g) Holdings, the Borrower or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Significant Subsidiary (or any group of Subsidiaries that
together would constitute a Significant Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

(h) failure by Holdings, the Borrower or any Significant Subsidiary (or any
group of Subsidiaries that together would constitute a Significant Subsidiary)
to pay final judgments aggregating in excess of $50,000,000, which final
judgments remain unpaid, undischarged and unstayed for a period of more than
sixty (60) days after such judgment becomes final, and in the event such
judgment is covered by insurance, an enforcement proceeding has been commenced
by any creditor upon such judgment or decree which is not promptly stayed;

(i) the Guarantee of any Subsidiary Guarantor or Holdings shall for any reason
cease to be in full force and effect or be declared null and void or any
Responsible Officer of any Subsidiary Guarantor or Holdings, as the case may be,
denies that it has any further liability under its Guarantee or gives notice to
such effect, other than by reason of the termination of this Agreement or the
release of any such Guarantee in accordance with this Agreement and the
Guarantee and Collateral Agreement;

(j) unless all of the Collateral has been released from the Liens in accordance
with the provisions of the Collateral Documents, any Collateral Document shall
for any reason cease to be in full force and effect or the assertion by
Holdings, the Borrower or any Restricted Subsidiary, in any pleading in any
court of competent jurisdiction, that any security interest thereunder is
invalid or unenforceable;

(k) the failure by Holdings or the Borrower to comply with the covenants set
forth in Sections 5.02, 5.03 (with respect to Holdings and the Borrower only)
and 5.09 and in Article VI (other than the covenant set forth in Section 6.14);

(l) solely with respect to the Revolving Credit Lenders, the Swingline Lender
and the Issuing Bank (and the Agent on their behalf), and only so long as the
Revolving Credit Commitments shall not have been terminated in accordance with
Section 2.06, the failure by Holdings or the Borrower to comply with the
covenant set forth in Section 6.14 (a “Financial Covenant Event of Default”);
provided that a Financial Covenant Event of Default shall constitute an Event of
Default with respect to the Term Lenders upon the Revolving Credit Lenders
terminating the Revolving Credit Commitments or declaring all amounts
outstanding

 

149



--------------------------------------------------------------------------------

with respect to the Revolving Loans or Swingline Loans to be immediately due and
payable in accordance with this Agreement as a result of a Financial Covenant
Event of Default and only for so long as such declaration has not been
rescinded;

(m) an ERISA Event shall have occurred that would reasonably be expected to
result in a Material Adverse Effect;

(n) the Indebtedness under the Senior Subordinated Notes Documents or any other
Subordinated Indebtedness of Holdings, the Borrower or the Restricted
Subsidiaries constituting Material Indebtedness shall cease, for any reason, to
be validly subordinated to the Obligations as provided in the Senior
Subordinated Notes Documents or the agreements evidencing such other
Subordinated Indebtedness, as applicable (or any Loan Party or an Affiliate of
any Loan Party shall assert the foregoing); or

(o) there shall have occurred a Change of Control.

then, and in every such event (other than an event with respect to any Loan
Party described in clauses (f) or (g) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: (i) terminate the
Commitments and the L/C Commitments, and thereupon the Commitments and the L/C
Commitments shall terminate immediately and (ii) declare the Loans and L/C
Exposure then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans and
L/C Exposure so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
provided that upon the occurrence of an event with respect to any Loan Party
described in clause (f) or (g) of this Article, the Commitments and the L/C
Commitments shall automatically terminate and the principal of the Loans and L/C
Exposure then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, without further action
of the Agent or any Lender; provided, further, that upon the occurrence of a
Financial Covenant Event of Default, and at any time thereafter during the
continuance of such event, the Agent may, and at the request of the Required
Revolving Lenders, shall, by notice to the Borrower, take any of the following
actions, at the same or different times: (x) terminate the Revolving Credit
Commitments, the L/C Commitment and the Swingline Commitment, and thereupon the
Revolving Credit Commitments, the L/C Commitment and the Swingline Commitment
shall terminate immediately and (y) declare the Revolving Loans, L/C Exposure
and Swingline Exposure then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Revolving Loans, L/C Exposure and Swingline Exposure so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations relating thereto of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower. Upon the occurrence
and the

 

150



--------------------------------------------------------------------------------

continuance of an Event of Default, the Agent may, and at the request of the
Required Lenders (or in the event of a Financial Covenant Event of Default, the
Required Revolving Lenders) shall, exercise any rights and remedies provided to
the Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

In the event of any Event of Default specified in clause (e) of the preceding
paragraph of this Article, such Event of Default and all consequences thereof
(excluding any resulting payment default) shall be annulled, waived and
rescinded automatically and without any action by the Agent or the Lenders if,
within twenty (20) days after such Event of Default arose, (i) the Indebtedness
or guarantee that is the basis for such Event of Default has been discharged,
(ii) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default or (iii) the
default that is the basis for such Event of Default has been cured.

ARTICLE VIII

The Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any subsidiary of a Loan Party or other Affiliate thereof as if it
were not the Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except, subject to the last paragraph of this Article
VIII, discretionary rights and powers expressly contemplated by the Loan
Documents that the Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or wilful misconduct. The Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Agent by the Borrower or a Lender, and the Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or

 

151



--------------------------------------------------------------------------------

in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent (not to be unreasonably withheld or
delayed) of the Borrower, to appoint a successor; provided that (i) during the
existence and continuation of an Event of Default, no consent of the Borrower
shall be required and (ii) any successor that shall also be the named secured
party under any Collateral Document shall also be subject to the approval
requirements, if any, of such Collateral Document. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent which shall be a commercial bank or an
Affiliate of any such commercial bank reasonably acceptable to the Borrower. If
no successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint, with the consent of the Borrower (not to be unreasonably withheld or
delayed) (so long as no Event of Default exists), a successor administrative
agent and/or collateral agent, as the case may be. Any such resignation by such
Agent hereunder shall also constitute, to the extent applicable, its resignation
as an Issuing Bank and the Swingline Lender, in which case such resigning Agent
(x) shall not be required to issue any further Letters of Credit or make any
additional Swingline

 

152



--------------------------------------------------------------------------------

Loans hereunder and (y) shall maintain all of its rights as Issuing Bank or
Swingline Lender, as the case may be, with respect to any Letters of Credit
issued by it, or Swingline Loans made by it, prior to the date of such
resignation. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Each Lender (a) acknowledges that it has received a copy of each Collateral
Documents, (b) without limiting the foregoing, agrees that it will be bound by
and will take no actions contrary to the provisions of any Collateral Documents
and (c) acknowledges that the Agent will, and hereby authorizes the Agent to,
enter into (and be a party to) the Collateral Documents and any intercreditor
agreements on behalf of itself, such Lender and the holders of any future
Specified Secured Indebtedness. The Lenders further acknowledge that, pursuant
to the Collateral Documents, the Agent will have the sole right to proceed
against the Collateral. In the event of a foreclosure by the Agent on any of the
Collateral pursuant to a public or private sale or other disposition, any
Secured Party may be the purchaser of any or all of such Collateral at any such
sale or other disposition, and the Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by such
Secured Party. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions. The provisions of this paragraph are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

The Joint Lead Arrangers and joint bookrunners shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender

 

153



--------------------------------------------------------------------------------

party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true: (i) such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or (iv) such other representation,
warranty and covenant as may be agreed in writing between the Agent, in its sole
discretion, and such Lender.

In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and each Joint Lead Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that: (i) none of the Agent or any Joint Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto), (ii) the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50.0 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person

 

154



--------------------------------------------------------------------------------

making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations), (iv) the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and (v) no fee or other compensation is being paid directly to the
Agent or any Joint Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

The Agent and each Joint Lead Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees, Agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower at:

The Tower at Erieview

1301 East 9th Street, Suite 3000

Cleveland, OH 44114

Attention: Sean P. MaroneyMike Lisman

Facsimile No: (216) 706-2572

 

155



--------------------------------------------------------------------------------

(ii) if to the Agent, to Credit Suisse at:

Eleven Madison Avenue

New York, NY 10010

Attention: Sean Portrait - Agency Manager

Telephone No: (919) 994-6369

Facsimile No: (212) 322-2291

Email: agency.loanops@credit-suisse.com

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

(b) All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received or (ii) sent by facsimile shall be deemed to have
been given when sent and when receipt has been confirmed by telephone, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.

(c) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Event of Default certificates delivered pursuant to Section 5.01(d)
unless otherwise agreed by the Agent and the applicable Lender. The Agent or the
Borrower (on behalf of the Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Holdings and the Borrower hereby acknowledge that (x) the Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (y) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Holdings, the Borrower or their
securities) (each,

 

156



--------------------------------------------------------------------------------

a “Public Lender”). Holdings and the Borrower hereby agree that (1) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Holdings and the Borrower or
their securities for purposes of foreign, United States Federal and state
securities laws; (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor”; and (4) the Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor”. Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC”, unless
Holdings or the Borrower notifies the Agent promptly that any such document
contains material non-public information: (A) the Loan Documents,
(B) notifications of changes in the terms of the Term Loans, Term Loan
Commitments, Revolving Loans, Revolving Credit Commitments, Swingline Loans,
Swingline Commitments or L/C Commitments and (C) financial statements and
accompanying information and certificates delivered pursuant to Sections 5.01(a)
or (b).

(i) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
foreign, United States Federal and state securities laws, to make reference to
communications and other information and materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to Holdings or a Borrower
or its securities for purposes of foreign, United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE AGENT NOR ANY
OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.

(f) Nothing herein shall prejudice the right of the Agent or any Lender to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.

 

157



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the extent permitted by law, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders, provided that the Borrower and the Agent may
enter into an amendment to effect the provisions of Section 2.26(b) upon the
effectiveness of any Incremental Term Loan Assumption Agreement or Incremental
Revolving Credit Assumption Agreement and Section 2.27(b) upon the effectiveness
of any Revolving Credit Increase Assumption Agreement or (ii) in the case of any
other Loan Document (other than any such amendment to effectuate any
modification thereto expressly contemplated by the terms of such other Loan
Documents), pursuant to an agreement or agreements in writing entered into by
the Agent and the Loan Party or Loan Parties that are parties thereto, with the
consent of the Required Lenders; provided that no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender; it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default or mandatory prepayment shall not
constitute an increase of any Commitment of any Lender, (B) reduce or forgive
the principal amount of any Loan or L/C Disbursement or reduce the rate of
interest thereon, or reduce or forgive any interest or fees (including any
prepayment fees) payable hereunder, without the written consent of each Lender
directly affected thereby, (C) postpone any scheduled date of payment of the
principal amount of any Loan or L/C Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the provisions of Section 2.12(c) providing
for the default rate of interest, or to waive any obligations of the Borrower to
pay interest at such default rate, (D) change Sections 2.09(c), 2.10(g), 2.17(c)
or 2.17(f) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender, (E) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (F) release
any material Guarantor from its obligation under its Guarantee (except as
otherwise permitted herein or in the other Loan Documents), without the written
consent of each Lender, or (G) except as provided in clauses (c)

 

158



--------------------------------------------------------------------------------

and (d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent hereunder without the prior written consent of
the Agent. The Agent may without the consent of any Lender also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04. Upon the request of the Borrower, the Agent shall enter into such
amendments (and may do so without the consent of any Lender, other agent, or the
Issuing Bank) to the Collateral Documents (or enter into additional Collateral
Documents or intercreditor agreements) to secure on a pari passu basis or junior
basis, as the case may be, on terms reasonably acceptable to the Agent all
obligations (including obligations comparable in scope to the Obligations) of
all Specified Secured Indebtedness having the same lien priority as, or a junior
lien priority to, the Obligations permitted to be incurred under Section 6.01
and secured by Liens permitted to be incurred under Section 6.06 on all or a
portion of the Collateral. Notwithstanding the foregoing, with the consent of
Holdings, the Borrower and the Required Lenders, this Agreement (including
Sections 2.09(c), 2.10(g), 2.17(c) and 2.17(f)) may be amended (x) to allow the
Borrower to prepay Loans of a Class on a non-pro rata basis in connection with
offers made to all the Lenders of such Class pursuant to procedures approved by
the Agent and (y) to allow the Borrower to make loan modification offers to all
the Lenders of one or more Classes of Loans that, if accepted, would (A) allow
the maturity and scheduled amortization of the Loans of the accepting Lenders to
be extended, (B) increase the Applicable Rates and/or Fees payable with respect
to the Loans and Commitments of the accepting Lenders and (C) treat the modified
Loans and Commitments of the accepting Lenders as a new Class of Loans and
Commitments for all purposes under this Agreement.

(c) The Lenders and the Issuing Bank hereby irrevocably agree that the Liens
granted to the Agent by the Loan Parties on any Collateral shall be
automatically released (i) upon the termination of the Commitments, payment and
satisfaction in full in cash of all Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Agent, (ii) upon the sale or other disposition of
the property constituting such Collateral (including as part of or in connection
with any other sale or other disposition permitted hereunder) to any Person
other than another Loan Party, to the extent such sale or other disposition is
made in compliance with the terms of this Agreement (and the Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Loan Party, upon termination or
expiration of such lease, (iv) subject to paragraph (b) of this Section 9.02, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under its Guarantee in accordance with the provisions of this Agreement and the
Guarantee and Collateral Agreement or (vi) as required to effect any sale or
other disposition of such Collateral in connection with any exercise of remedies
of the Agent and the Lenders pursuant to the Collateral. Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral to the extent required under the provisions of the Loan Documents.

 

159



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Section 9.02,
guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Agent and may be amended and waived with the
consent of the Agent at the request of the Borrower without the need to obtain
the consent of any other Lenders if such amendment or waiver is delivered in
order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then (x) the
Agent may elect to purchase all (but not less than all) of (1) any affected
Class of such Lender’s Commitments, the corresponding Loans owing to it and all
of its rights and obligations hereunder and under the other Loan Documents in
respect of such affected Class or (2) such Lender’s Commitments, the Loans owing
to it and all of its rights and obligations hereunder and under the other Loan
Documents, provided that the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such purchase all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder
to and including the date of termination, including, without limitation,
payments due to such Non-Consenting Lender under Sections 2.14 and 2.16 and an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such purchase under Section 2.15 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the Agent or (y) the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement by the Borrower,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Agent shall agree, as of such date, to purchase for cash the
Loans due to the Non-Consenting Lender pursuant to an Assignment and Assumption
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, (ii) the replacement
Lender shall grant its consent with respect to the applicable proposed
amendment, waiver or consent and (iii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including, without limitation, payments due to such Non-Consenting Lender under
Sections 2.14 and 2.16, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.15 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender. Each Lender agrees that if the
Agent or the Borrower, as the case may be, exercises its option hereunder, it
shall promptly execute and deliver all agreements and documentation necessary to
effectuate such assignment as set forth in Section 9.04. The Agent or the
Borrower shall be entitled (but not obligated) to execute and deliver such
agreement and documentation on behalf of such Non-Consenting Lender and any such
agreement and/or documentation so executed by the Agent or the Borrower shall be
effective for purposes of documenting an assignment pursuant to Section 9.04.

 

160



--------------------------------------------------------------------------------

(f) The Agent, Holdings and the Borrower may amend any Loan Document to correct
administrative or manifest errors or omissions, or to effect administrative
changes that are not adverse to any Lender; provided, however, that no such
amendment shall become effective until the fifth Business Day after it has been
posted to the Lenders, and then only if the Required Lenders have not objected
in writing thereto within such five Business Day period.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties agree,
jointly and severally, to pay (i) all reasonable documented out-of-pocket
expenses incurred by the Agent, the Joint Lead Arrangers, the financial
institutions identified as the Joint Bookrunners on the cover of this Agreement,
and their respective Affiliates, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Agent and the
Joint Lead Arrangers, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation of the
Loan Documents and related documentation, (ii) all reasonable documented
out-of-pocket expenses incurred by the Agent and its Affiliates, including the
reasonable fees, charges and disbursements of outside legal counsel to the
Agent, in connection with any amendments, modifications or waivers of the
provisions of any Loan Documents (whether or not the transactions contemplated
thereby shall be consummated), (iii) all reasonable documented out-of-pocket
expenses incurred by the Agent, the Issuing Banks or the Lenders, including the
reasonable documented fees, charges and disbursements of any counsel for the
Agent and for one law firm retained by the Lenders (and one local counsel for
both the Agent and the Lenders in each relevant jurisdiction and, in the case of
a conflict of interest, one additional counsel per group of affected parties),
in connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such reasonable
documented out-of-pocket expenses incurred during any workout, restructuring or
related negotiations in respect of such Loans, and (iv) subject to any other
provisions of this Agreement, of the Loan Documents or of any separate agreement
entered into by the Borrower and the Agent with respect thereto, all reasonable
documented out-of-pocket expenses incurred by the Agent in the administration of
the Loan Documents. Expenses reimbursable by the Borrower under this Section
include, without limiting the generality of the foregoing, subject to any other
applicable provision of any Loan Document, reasonable documented out-of-pocket
costs and expenses incurred in connection with:

(i) lien and title searches and title insurance; and

(ii) Taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens.

Other than to the extent required to be paid on the Restatement Date, all
amounts due under this paragraph (a) shall be payable by the Borrower within ten
(10) Business Days of receipt of an invoice relating thereto and setting forth
such expenses in reasonable detail.

(b) The Borrower shall indemnify the Agent, the Joint Lead Arrangers, the
Issuing Banks and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any

 

161



--------------------------------------------------------------------------------

and all losses, claims, damages, penalties, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
but excluding Taxes (other than Taxes referred to in Section 9.03(a)) which
shall be dealt with exclusively pursuant to Section 2.16 above, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby (including the use of proceeds of
any Loan or Letter of Credit), (ii) any Environmental Liability related in any
way to the Borrower or any of its Subsidiaries or to any property owned or
operated by the Borrower or any of its Subsidiaries, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, any other
Loan Party or any of their respective Affiliates); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, penalties, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent such Lender’s pro rata share (based upon
its share of the sum of the Aggregate Revolving Credit Exposure, Term Loans and
unused Commitments, determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Agent in its capacity as such.

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof; provided that the foregoing shall not preclude any
Indemnitee from seeking to recover the preceding types of damages from the
Borrower to the extent (a) otherwise required to be paid by Borrower to such
Indemnitee under Section 9.02(b) and (b) specifically payable by such Indemnitee
to any third party. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such use was found by a final, nonappealable
judgment of a court of competent jurisdiction to arise from such Indemnitee’s
willful misconduct, bad faith or gross negligence.

(e) All amounts due under this Section shall be paid promptly after written
demand therefor.

 

162



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (any attempted assignment or
transfer not complying with the terms of this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment or the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower (such consent being deemed given with respect to the assignment
of Term Loans only unless the Borrower shall have objected to such assignment by
written notice to the Agent within five Business Days after having received
notice thereof), provided that no consent of the Borrower shall be required
(1) for an assignment to another Lender, an Affiliate of a Lender or an Approved
Fund or (2) if an Event of Default specified in paragraphs (a), (b), (f) or
(g) of Article VII has occurred and is continuing, any other Eligible Assignee
and provided further that no consent of the Borrower shall be required for an
assignment during the primary syndication of the Loans to Persons identified by
the Agent to the Borrower on or prior to the Second Restatement Date and
reasonably acceptable to the Borrower;

(B) the Agent; and

(C) the Swingline Lender, in the case of any assignment of a Multicurrency
Revolving Credit Commitment, and the Issuing Bank, in the case of any assignment
of a Revolving Credit Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or the
principal amount of Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is

 

163



--------------------------------------------------------------------------------

delivered to the Agent and determined on an aggregate basis in the event of
concurrent assignments to Related Funds (as defined below)) shall be in a
minimum amount of at least $5,000,000 in the case of Revolving Credit
Commitments or Revolving Loans and in a minimum amount of at least of $1,000,000
in the case of Term Loan Commitments or Term Loans unless each of the Borrower
and the Agent otherwise consent;

(B) each partial assignment of a Revolving Credit Commitment or Revolving Loan
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect the Revolving
Credit Commitments and the Revolving Credit Exposure;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Agent (or, if previously agreed with the Agent, manually) and, in each case,
shall pay to the Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Agent); and

(D) the assignee, if it shall not be a Lender, shall deliver on or prior to the
effective date of such assignment, to the Agent (1) an Administrative
Questionnaire and (2) if applicable, an appropriate Internal Revenue Service
form or other documentation (such as Form W-8BEN or W-8ECI or any successor form
adopted by the relevant United States taxing authority) as required by
applicable law and to the extent a Lender would be required to provide such form
or other documentation under Section 2.16(f) supporting such assignee’s position
that no withholding by any Borrower or the Agent for United States income tax
payable by such assignee in respect of amounts received by it hereunder is
required.

The term “Related Funds” means with respect to any Lender that is an Approved
Fund, any other Approved Fund that is managed or advised by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.15, 2.16 (subject to the requirements of
Section 2.16) and 9.03 with respect to facts and circumstances occurring on or
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights

 

164



--------------------------------------------------------------------------------

or obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, or principal amount of, and any interest on,
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax certifications required by Section 9.04(b)(ii)(D)(2)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the Agent
shall accept such Assignment and Assumption and promptly record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 2.17(b) or 9.03(c), the Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms

 

165



--------------------------------------------------------------------------------

that it has received a copy of this Agreement, together with copies of the most
recent financial statements referred to in Section 3.04(a) or delivered pursuant
to Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (v) such assignee will independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(c)(i) Any Lender may, without the consent of the Borrower, the Agent, the
Swingline Lender or the Issuing Bank, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (D) no such Participant
shall be a “creditor” as defined in Regulation T or a “foreign branch of a
broker-dealer” within the meaning of Regulation X. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(b) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a register for the recordation of
the names and addresses of each Participant and the principal amounts of, and
stated interest on, each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to the Borrower, the Agent or any other Person (including
the identity of any Participant or any information relating to a Participant’s
interest in the Commitments, Loans or other Obligations) except to the extent
that such disclosure is necessary to establish that such Commitments, Loans or
other Obligations are in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender may treat each Person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary.

 

166



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(f) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Loan that such Granting Lender would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof and (iii) no SPC shall be a “creditor” as defined in Regulation T
or a “foreign branch of a broker-dealer” within the meaning of Regulation X. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Sections 2.14, 2.15 and 2.16),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender) and (iii) the Granting Lender shall for all purposes including approval
of any amendment, waiver or other modification of any provision of the Loan
Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by the Borrower and Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

 

167



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Integration; Effectiveness. This Agreement, the other Loan
Documents, the Engagement Letter and any separate letter agreements with respect
to fees payable to the Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective as provided for in the Amendment
and Restatement Agreement.

SECTION 9.07. Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Guarantor against any of and all the obligations of the Borrower or any
Guarantor now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under the Loan Documents and although such obligations may
be unmatured. The applicable Lender shall notify the Borrower and the Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY
OF THE

 

168



--------------------------------------------------------------------------------

OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER
SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE
CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE AGENT PURSUANT
TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER,
AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING
SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS
PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (return receipt
requested) directed to it at its address

 

169



--------------------------------------------------------------------------------

for notices as provided for in Section 9.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. The Agent, the Issuing Bank and each Lender
agrees (and each Lender agrees to cause its SPC, if any) to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, trustees, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
(including self-regulatory), governmental or administrative authority, (c) to
the extent required by law or by any subpoena or similar legal process, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, including, without limitation, any SPC, (ii) any pledgee
referred to in Section 9.04(d) or (iii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Loan
Parties and their obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower. In addition, the Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the credit facilities hereunder and to market data
collectors, similar service providers to the lending industry and service
providers to the Agent in connection with the administration and management of
this Agreement and the Loan Documents. For the purposes of this Section,

 

170



--------------------------------------------------------------------------------

“Information” means all information received from any Loan Party relating to the
Loan Parties or their businesses, or the Transactions other than any such
information that is available to the Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby acknowledges that (a) it is not relying on or looking to any Margin Stock
for the repayment of the Borrowings provided for herein and acknowledges that
the Collateral shall not include any Margin Stock and (b) it is not and will not
become a “creditor” as defined in Regulation T or a “foreign branch of a
broker-dealer” within the meaning of Regulation X. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender and the Agent (for itself and not on
behalf of any Lender) that is subject to the requirements of the USA PATRIOT Act
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the USA PATRIOT Act.

SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates. In addition, each Loan Party and
each Lender hereby acknowledges that an Affiliate of the Agent was an initial
purchaser of the Senior Subordinated Notes.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable law can be perfected only by possession. Should any
Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such

 

171



--------------------------------------------------------------------------------

Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.18. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the First Restated Credit Agreement from
and after the Second Restatement Date with respect to the transactions hereunder
and with respect to the Loans and Letters of Credit outstanding under the First
Restated Credit Agreement as of the Second Restatement Date. The parties hereto
acknowledge and agree, however, that (a) this Agreement and all other Loan
Documents executed and delivered herewith do not constitute a novation, payment
and reborrowing or termination of the Obligations under the First Restated
Credit Agreement and the other Loan Documents as in effect prior to the Second
Restatement Date, (b) such Obligations are in all respects continuing with only
the terms being modified as provided in this Agreement and the other Loan
Documents, (c) the liens and security interests in favor of the Agent for the
benefit of the Secured Parties securing payment of such Obligations are in all
respects continuing and in full force and effect with respect to all Obligations
and (d) all references in the other Loan Documents to the Credit Agreement shall
be deemed to refer without further amendment to this Agreement.

SECTION 9.19. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each party in respect of any sum due to any other party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Loan Parties contained in
this Section 9.19 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.20. Absence of Fiduciary Relationship. Each of Holdings, the Borrower
and the other Loan Parties hereby acknowledges and agrees that (a) no fiduciary,
advisory or agency relationship between the Loan Parties and their respective
Affiliates, on the

 

172



--------------------------------------------------------------------------------

one hand, and the Agent, the Joint Lead Arrangers, the Lenders, the Issuing Bank
and their respective Affiliates, on the other hand, is intended to be or has
been created in respect of any of the transactions contemplated by this
Agreement and the other Loan Documents, (b) the Agent, the Joint Lead Arrangers,
the Lenders and the Issuing Bank, on the one hand, and the Loan Parties, on the
other hand, have an arm’s-length business relationship that does not directly or
indirectly give rise to, nor do any of the Loan Parties rely on, any advisory or
fiduciary duty on the part of the Agent, the Joint Lead Arrangers, the Lenders
or the Issuing Bank, (c) it is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) it has been
advised that each of the Agent, the Joint Lead Arrangers, the Lenders, the
Issuing Bank and their respective Affiliates is engaged in a broad range of
transactions that may involve interests that differ from the interests of the
Loan Parties and that none of the Agent, the Joint Lead Arrangers, the Lenders,
the Issuing Bank or their respective Affiliates has any obligation to disclose
such interests and transactions to any of the Loan Parties by virtue of any
fiduciary, advisory or agency relationship, and (e) none of the Agent, the Joint
Lead Arrangers, the Lenders or the Issuing Bank has any obligation to the Loan
Parties or their Affiliates with respect to the transactions contemplated by the
Loan Documents, except those obligations expressly set forth therein or in any
other express writing executed and delivered by the Agent, such Joint Lead
Arranger, such Lender or such Issuing Bank, on the one hand, and such Loan Party
or such Affiliate, on the other hand.

SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

173



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

The following terms shall for purposes of this Section have the meanings set
forth below:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 9.22. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall

 

174



--------------------------------------------------------------------------------

Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 9.22, the following terms have the following
meaning:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Remainder of page intentionally left blank.]

 

175